

109 HR 1848 IH: Leading Infrastructure For Tomorrow’s America Act
U.S. House of Representatives
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1848IN THE HOUSE OF REPRESENTATIVESMarch 11, 2021Mr. Pallone (for himself, Mr. Rush, Ms. Eshoo, Ms. DeGette, Mr. Michael F. Doyle of Pennsylvania, Ms. Schakowsky, Mr. Butterfield, Ms. Matsui, Ms. Castor of Florida, Mr. Sarbanes, Mr. McNerney, Mr. Welch, Mr. Tonko, Ms. Clarke of New York, Mr. Schrader, Mr. Cárdenas, Mr. Ruiz, Mr. Peters, Mrs. Dingell, Mr. Veasey, Ms. Kuster, Ms. Kelly of Illinois, Ms. Barragán, Mr. McEachin, Ms. Blunt Rochester, Mr. Soto, Mr. O'Halleran, Miss Rice of New York, Ms. Craig, Ms. Schrier, Mrs. Trahan, and Mrs. Fletcher) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Transportation and Infrastructure, Natural Resources, Science, Space, and Technology, Ways and Means, Education and Labor, Agriculture, and Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo rebuild and modernize the Nation’s infrastructure to expand access to broadband and Next Generation 9–1–1, rehabilitate drinking water infrastructure, modernize the electric grid and energy supply infrastructure, redevelop brownfields, strengthen health care infrastructure, create jobs, and protect public health and the environment, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Leading Infrastructure For Tomorrow’s America Act or the LIFT America Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Title I—Universal Broadband and Next Generation 9–1–1Sec. 10001. Definitions.Sec. 10002. Sense of Congress.Sec. 10003. Severability.Subtitle A—Digital EquitySec. 11001. Definitions.Part 1—Office of Internet Connectivity and GrowthSec. 11101. Annual report of Office.Sec. 11102. Study and report on affordability of adoption of broadband service.Sec. 11103. Authorization of appropriations.Sec. 11104. Study and recommendations to connect socially disadvantaged individuals.Part 2—Digital Equity ProgramsSec. 11201. State Digital Equity Capacity Grant Program.Sec. 11202. Digital Equity Competitive Grant Program.Sec. 11203. Policy research, data collection, analysis and modeling, evaluation, and dissemination.Sec. 11204. General provisions.Subtitle B—Broadband Affordability and Pricing TransparencyPart 1—Broadband AffordabilitySec. 12101. Authorization for additional funds for the Emergency Broadband Connectivity Fund.Sec. 12102. Grants to States to strengthen National Lifeline Eligibility Verifier.Sec. 12103. Federal coordination between National Eligibility Verifier and National Accuracy Clearinghouse.Sec. 12104. Definitions.Part 2—Additional Authorization for Emergency Connectivity FundSec. 12201. Additional authorization for Emergency Connectivity Fund.Part 3—Pricing TransparencySec. 12301. Definitions.Sec. 12302. Broadband transparency.Sec. 12303. Distribution of data.Sec. 12304. Coordination with certain other Federal agencies.Sec. 12305. Adoption of consumer broadband labels.Sec. 12306. GAO report.Subtitle C—Broadband AccessPart 1—Expansion of Broadband AccessSec. 13101. Expansion of broadband access in unserved areas and areas with low-tier or mid-tier service.Sec. 13102. Tribal internet expansion.Part 2—Broadband Infrastructure Finance and InnovationSec. 13201. Short title.Sec. 13202. Definitions.Sec. 13203. Determination of eligibility and project selection.Sec. 13204. Secured loans.Sec. 13205. Lines of credit.Sec. 13206. Alternative prudential lending standards for small projects.Sec. 13207. Program administration.Sec. 13208. State and local permits.Sec. 13209. Regulations.Sec. 13210. Funding.Sec. 13211. Reports to Congress.Part 3—Wi-Fi on School BusesSec. 13301. E-rate support for school bus Wi-Fi.Subtitle D—Community BroadbandSec. 14001. State, local, public-private partnership, and co-op broadband services.Subtitle E—Next Generation 9–1–1Sec. 15001. Further deployment of Next Generation 9–1–1.Title II—DRINKING WATER INFRASTRUCTURESec. 20001. Drinking Water SRF Funding.Sec. 20002. Drinking water system resilience funding.Sec. 20003. PFAS treatment grants.Sec. 20004. Lead service line replacement.Sec. 20005. Assistance for areas affected by natural disasters.Sec. 20006. Allotments for territories.Title III—CLEAN ENERGY INFRASTRUCTURESubtitle A—Grid Security and ModernizationSec. 31001. 21st century power grid.Sec. 31002. Strategic transformer reserve program.Subtitle B—Energy Efficient InfrastructurePart 1—Efficiency Grants for State and Local GovernmentsSec. 32101. Energy efficient public buildings.Sec. 32102. Energy Efficiency and Conservation Block Grant Program.Part 2—Energy Improvements at Public School FacilitiesSec. 32201. Grants for energy efficiency improvements and renewable energy improvements at public school facilities.Part 3—HOPE for HOMESSec. 32301. Definitions.Subpart A—HOPE trainingSec. 32311. Notice for HOPE Qualification training and grants.Sec. 32312. Course criteria.Sec. 32313. HOPE Qualification.Sec. 32314. Grants.Sec. 32315. Authorization of appropriations.Subpart B—Home Energy Savings Retrofit Rebate ProgramSec. 32321. Establishment of Home Energy Savings Retrofit Rebate Program.Sec. 32322. Partial system rebates.Sec. 32323. State administered rebates.Sec. 32324. Special provisions for moderate income households.Sec. 32325. Evaluation reports to Congress.Sec. 32326. Administration.Sec. 32327. Treatment of rebates.Sec. 32328. Authorization of appropriations.Subpart C—General provisionsSec. 32331. Appointment of personnel.Sec. 32332. Maintenance of funding.Part 4—Energy and Water Performance at Federal FacilitiesSec. 32401. Energy and water performance requirement for Federal facilities.Part 5—Open Back BetterSec. 32501. Facilities energy resiliency.Sec. 32502. Personnel.Subtitle C—Energy Supply InfrastructureSec. 33001. Grant program for solar installations located in, or that serve, low-income and underserved areas.Sec. 33002. Improving the natural gas distribution system.Sec. 33003. Distributed energy resources.Sec. 33004. Clean Energy and Sustainability Accelerator.Sec. 33005. Dam safety.Subtitle D—Smart Communities InfrastructurePart 1—Smart communities Sec. 34101. 3C energy program.Sec. 34102. Federal technology assistance.Sec. 34103. Technology demonstration grant program.Sec. 34104. Smart city or community.Part 2—Clean cities coalition programSec. 34201. Clean Cities Coalition Program.Part 3—Vehicle InfrastructureSubpart A—Electric Vehicle InfrastructureSec. 34311. Definitions.Sec. 34312. Electric vehicle supply equipment rebate program.Sec. 34313. Model building code for electric vehicle supply equipment.Sec. 34314. Electric vehicle supply equipment coordination.Sec. 34315. State consideration of electric vehicle charging.Sec. 34316. State energy plans.Sec. 34317. Transportation electrification.Sec. 34318. Federal fleets.Subpart B—Electric vehicles for underserved communitiesSec. 34321. Expanding access to electric vehicles in underserved and disadvantaged communities.Sec. 34322. Ensuring program benefits for underserved and disadvantaged communities.Sec. 34323. Definitions.Subpart C—Port Electrification and DecarbonizationSec. 34331. Definitions.Sec. 34332. Grants to reduce air pollution at ports.Sec. 34333. Model methodologies.Sec. 34334. Port electrification.Sec. 34335. Authorization of appropriations.Subpart D—Other VehiclesSec. 34341. Clean School Bus Program.Sec. 34342. Pilot program for the electrification of certain refrigerated vehicles.Sec. 34343. Domestic Manufacturing Conversion Grant Program.Sec. 34344. Advanced technology vehicles manufacturing incentive program.Title IV—Health Care InfrastructureSec. 40001. Core public health infrastructure for State, local, Tribal, and territorial health departments.Sec. 40002. Core public health infrastructure and activities for CDC.Sec. 40003. Hospital infrastructure.Sec. 40004. Pilot program to improve laboratory infrastructure.Sec. 40005. 21st century Indian health program hospitals and outpatient health care facilities.Sec. 40006. Pilot program to improve community-based care infrastructure.Sec. 40007. Community Health Center Capital Project Funding.Sec. 40008. Energy efficiency.Title V—Brownfields RedevelopmentSec. 50001. Authorization of appropriations.Sec. 50002. State response programs.IUniversal Broad­band and Next Generation 9–1–110001.DefinitionsIn this title:(1)Aging individualThe term aging individual has the meaning given the term older individual in section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002).(2)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Appropriations of the Senate;(B)the Committee on Commerce, Science, and Transportation of the Senate;(C)the Committee on Appropriations of the House of Representatives; and(D)the Committee on Energy and Commerce of the House of Representatives.(3)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.(4)CommissionThe term Commission means the Federal Communications Commission.(5)Covered householdThe term covered household means a household the income of which does not exceed 150 percent of the poverty threshold, as determined by using criteria of poverty established by the Bureau of the Census, for a household of the size involved.(6)Covered populationsThe term covered populations means—(A)individuals who are members of covered households;(B)aging individuals;(C)incarcerated individuals, other than individuals who are incarcerated in a Federal correctional facility (including a private facility operated under contract with the Federal Government);(D)veterans;(E)individuals with disabilities;(F)individuals with a language barrier, including individuals who—(i)are English learners; or(ii)have low levels of literacy;(G)individuals who are members of a racial or ethnic minority group; and(H)individuals who primarily reside in a rural area.(7)Digital literacyThe term digital literacy means the skills associated with using technology to enable users to find, evaluate, organize, create, and communicate information.(8)DisabilityThe term disability has the meaning given the term in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102).(9)Federal agencyThe term Federal agency has the meaning given the term agency in section 551 of title 5, United States Code.(10)Indian TribeThe term Indian Tribe has the meaning given such term in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304(e)).(11)Institution of higher educationThe term institution of higher education—(A)has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001); and(B)includes a postsecondary vocational institution.(12)Postsecondary vocational institutionThe term postsecondary vocational institution has the meaning given the term in section 102(c) of the Higher Education Act of 1965 (20 U.S.C. 1002(c)). (13)Rural areaThe term rural area has the meaning given the term in section 13 of the Rural Electrification Act of 1936 (7 U.S.C. 913).(14)StateThe term State has the meaning given the term in section 3 of the Communications Act of 1934 (47 U.S.C. 153).(15)VeteranThe term veteran has the meaning given the term in section 101 of title 38, United States Code.10002.Sense of Congress(a)In generalIt is the sense of Congress that—(1)a broadband service connection and digital literacy are increasingly critical to how individuals—(A)participate in the society, economy, and civic institutions of the United States; and(B)access health care and essential services, obtain education, and build careers;(2)digital exclusion—(A)carries a high societal and economic cost;(B)materially harms the opportunity of an individual with respect to the economic success, educational achievement, positive health outcomes, social inclusion, and civic engagement of that individual;(C)materially harms the opportunity of areas where it is especially widespread with respect to economic success, educational achievement, positive health outcomes, social cohesion, and civic institutions; and(D)exacerbates existing wealth and income gaps, especially those experienced by covered populations and between regions;(3)achieving accessible and affordable access to broadband service, as well as digital literacy, for all people of the United States requires additional and sustained research efforts and investment;(4)the Federal Government, as well as State, Tribal, and local governments, have made social, legal, and economic obligations that necessarily extend to how the citizens and residents of those governments access and use the internet; and(5)achieving accessible and affordable access to broadband service is a matter of social and economic justice and is worth pursuing.(b)Broadband service definedIn this section, the term broadband service has the meaning given the term broadband internet access service in section 8.1(b) of title 47, Code of Federal Regulations, or any successor regulation.10003.SeverabilityIf any provision of this title, an amendment made by this title, or the application of such provision or amendment to any person or circumstance is held to be invalid, the remainder of this title and the amendments made by this title, and the application of such provision or amendment to any other person or circumstance, shall not be affected thereby.ADigital Equity11001.DefinitionsIn this subtitle:(1)Adoption of broadband serviceThe term adoption of broadband service means the process by which an individual obtains daily access to broadband service—(A)with a download speed of at least 25 megabits per second, an upload speed of at least 3 megabits per second, and a latency that is sufficiently low to allow real-time, interactive applications;(B)with the digital skills that are necessary for the individual to participate online; and(C)on a—(i)personal device; and(ii)secure and convenient network.(2)Anchor institutionThe term anchor institution means a public or private school, a library, a medical or healthcare provider, a museum, a public safety entity, a public housing agency, a community college, an institution of higher education, a religious organization, or any other community support organization or agency.(3)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary, acting through the Office.(4)Broadband serviceThe term broadband service has the meaning given the term broadband internet access service in section 8.1(b) of title 47, Code of Federal Regulations, or any successor regulation.(5)Covered programsThe term covered programs means the State Digital Equity Capacity Grant Program established under section 11201 and the Digital Equity Competitive Grant Program established under section 11202.(6)Digital equityThe term digital equity means the condition in which individuals and communities have the information technology capacity that is needed for full participation in the society and economy of the United States.(7)Digital inclusion activitiesThe term digital inclusion activities—(A)means the activities that are necessary to ensure that all individuals in the United States have access to, and the use of, affordable information and communication technologies, such as—(i)reliable broadband service;(ii)internet-enabled devices that meet the needs of the user; and(iii)applications and online content designed to enable and encourage self-sufficiency, participation, and collaboration; and(B)includes—(i)the provision of digital literacy training;(ii)the provision of quality technical support; and(iii)promoting basic awareness of measures to ensure online privacy and cybersecurity.(8)Eligible StateThe term eligible State means—(A)with respect to planning grants made available under section 11201(c)(3), a State with respect to which the Assistant Secretary has approved an application submitted to the Assistant Secretary under subparagraph (C) of such section; and(B)with respect to capacity grants awarded under section 11201(d), a State with respect to which the Assistant Secretary has approved an application submitted to the Assistant Secretary under paragraph (2) of such section.(9)Federal broadband support programThe term Federal broadband support program has the meaning given such term in section 903 of division FF of the Consolidated Appropriations Act, 2021 (Public Law 116–260). (10)Gender identityThe term gender identity has the meaning given the term in section 249(c) of title 18, United States Code.(11)Local educational agencyThe term local educational agency has the meaning given the term in section 8101(30) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(30)).(12)Medicaid enrolleeThe term Medicaid enrollee means, with respect to a State, an individual enrolled in the State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) or a waiver of that plan.(13)National Lifeline Eligibility VerifierThe term National Lifeline Eligibility Verifier has the meaning given such term in section 54.400 of title 47, Code of Federal Regulations (or any successor regulation).(14)Native Hawaiian organizationThe term Native Hawaiian organization means any organization—(A)that serves the interests of Native Hawaiians;(B)in which Native Hawaiians serve in substantive and policymaking positions;(C)that has as a primary and stated purpose the provision of services to Native Hawaiians; and(D)that is recognized for having expertise in Native Hawaiian affairs, digital connectivity, or access to broadband service.(15)OfficeThe term Office means the Office of Internet Connectivity and Growth within the National Telecommunications and Information Administration.(16)Public housing agencyThe term public housing agency has the meaning given the term in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)).(17)SNAP participantThe term SNAP participant means an individual who is a member of a household that participates in the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.). (18)Socially and economically disadvantaged small business concernThe term socially and economically disadvantaged small business concern has the meaning given the term in section 8(a)(4) of the Small Business Act (15 U.S.C. 637(a)(4)).(19)Tribally designated entityThe term tribally designated entity means an entity designated by an Indian Tribe to carry out activities under this subtitle.(20)Universal Service Fund ProgramThe term Universal Service Fund Program has the meaning given such term in section 903 of division FF of the Consolidated Appropriations Act, 2021 (Public Law 116–260).(21)Workforce development programThe term workforce development program has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).1Office of Internet Connectivity and Growth11101.Annual report of OfficeSection 903(c)(2)(C) of division FF of the Consolidated Appropriations Act, 2021 (Public Law 116–260) is amended by adding at the end the following:(iv)A description of any non-economic benefits of such broadband deployment efforts, including any effect on civic engagement.(v)The extent to which residents of the United States that received broadband as a result of Federal broadband support programs and the Universal Service Fund Programs received broadband at the download and upload speeds required by such programs..11102.Study and report on affordability of adoption of broadband serviceSection 903 of division FF of the Consolidated Appropriations Act, 2021 (Public Law 116–260) is amended—(1)by redesignating subsections (g) and (h) as subsections (i) and (j), respectively; and(2)by inserting after subsection (f) the following:(g)Study and report on affordability of adoption of broadband service(1)StudyThe Office, in consultation with the Commission, the Department of Agriculture, the Department of the Treasury, and such other Federal agencies as the Office considers appropriate, shall, not later than 1 year after the date of the enactment of this subsection, and biennially thereafter, conduct a study that examines the following:(A)The number of households for which cost is a barrier to the adoption of broadband service, the financial circumstances of such households, and whether such households are eligible for the emergency broadband benefit under section 904 of division N.(B)The extent to which the cost of adoption of broadband service is a financial burden to households that have adopted broadband service, the financial circumstances of such financially burdened households, and whether such households are receiving the emergency broadband benefit under section 904 of division N.(C)The appropriate standard to determine whether adoption of broadband service is affordable for households, given the financial circumstances of such households.(D)The feasibility of providing additional Federal subsidies, including expanding the eligibility for or increasing the amount of the emergency broadband benefit under section 904 of division N, to households to cover the difference between the cost of adoption of broadband service (determined before applying such additional Federal subsidies) and the price at which adoption of broadband service would be affordable.(E)How a program to provide additional Federal subsidies as described in subparagraph (D) should be administered to most effectively facilitate adoption of broadband service at the lowest overall expense to the Federal Government, including measures that would ensure that the availability of the subsidies does not result in providers raising the price of broadband service for households receiving subsidies.(F)How participation in the Lifeline program of the Commission has changed in the 5 years prior to the date of the enactment of this subsection, including—(i)geographic information at the census-block level depicting the scale of change in participation in each area; and(ii)information on changes in participation by specific types of Lifeline-supported services, including fixed voice telephony service, mobile voice telephony service, fixed broadband service, and mobile broadband service and, in the case of any Lifeline-supported services provided as part of a bundle of services to which a Lifeline discount is applied, which Lifeline-supported services are part of such bundle and whether or not each Lifeline-supported service in such bundle meets Lifeline minimum service standards.(G)How competition impacts the price of broadband service, including the impact of monopolistic business practices by broadband service providers.(H)The extent to which, if at all, the Universal Service Fund high-cost programs have enabled access to reasonably comparable telephony and broadband services at reasonably comparable rates in high-cost rural areas as required by the Communications Act of 1934 (47 U.S.C. 151 et seq.), including a comparison of the rates charged by recipients of support under such programs in rural areas and rates charged in urban areas, as determined by the Commission’s annual survey.(2)ReportNot later than 1 year after the date of the enactment of this subsection, and biennially thereafter, the Office shall submit to Congress a report on the results of the study conducted under paragraph (1).(3)DefinitionsIn this subsection:(A)CostThe term cost means, with respect to adoption of broadband service, the cost of adoption of broadband service to a household after applying any subsidies that reduce such cost.(B)Other definitionsThe terms adoption of broadband service and broadband service have the meanings given such terms in section 11001 of the Leading Infrastructure For Tomorrow’s America Act. .11103.Authorization of appropriationsThere is authorized to be appropriated to the Assistant Secretary $26,000,000 for each of the fiscal years 2022 through 2026 for the operations of the Office.11104.Study and recommendations to connect socially disadvantaged individualsSection 903 of division FF of the Consolidated Appropriations Act, 2021 (Public Law 116–260), as amended by section 11102, is further amended by inserting before subsection (i) (as redesignated by such section) the following:(h)Study and recommendations To connect socially disadvantaged individuals(1)In generalNot later than 12 months after the date of the enactment of this subsection, the Office, in consultation with the Commission and the Rural Utilities Service of the Department of Agriculture, shall, after public notice and an opportunity for comment, conduct a study to assess the extent to which Federal funds for broadband service, including the Universal Service Fund Programs and other Federal broadband support programs, have expanded access to and adoption of broadband service by socially disadvantaged individuals as compared to individuals who are not socially disadvantaged individuals.(2)Report and publication(A)SubmissionNot later than 18 months after the date of the enactment of this subsection, the Office shall submit a report on the results of the study under paragraph (1) to—(i)the Committee on Energy and Commerce of the House of Representatives; (ii)the Committee on Commerce, Science, and Transportation of the Senate; and (iii)each agency administering a program evaluated by such report.(B)Public publicationContemporaneously with submitting the report required by subparagraph (A), the Office shall publish such report on the public-facing website of the Office.(C)RecommendationsThe report required by subparagraph (A) shall include recommendations with regard to how Federal funds for the Universal Service Fund Programs and Federal broadband support programs may be dispersed in an a manner that better expands access to and adoption of broadband service by socially disadvantaged individuals as compared to individuals who are not socially disadvantaged individuals.(3)DefinitionsIn this subsection:(A)Socially disadvantaged individualThe term socially disadvantaged individual has the meaning given that term in section 8 of the Small Business Act (15 U.S.C. 637).(B)Other definitionsThe terms adoption of broadband service and broadband service have the meanings given such terms in section 11001 of the Leading Infrastructure For Tomorrow’s America Act..2Digital Equity Programs11201.State Digital Equity Capacity Grant Program(a)Establishment; purpose(1)In generalThe Assistant Secretary shall establish in the Office the State Digital Equity Capacity Grant Program (referred to in this section as the Program)—(A)the purpose of which is to promote the achievement of digital equity, support digital inclusion activities, and build capacity for efforts by States relating to the adoption of broadband service by residents of those States;(B)through which the Assistant Secretary shall make grants to States in accordance with the requirements of this section; and(C)which shall ensure that States have the capacity to promote the achievement of digital equity and support digital inclusion activities.(2)Consultation with other Federal agencies; no conflictIn establishing the Program under paragraph (1), the Assistant Secretary shall—(A)consult with—(i)the Secretary of Agriculture;(ii)the Secretary of Housing and Urban Development;(iii)the Secretary of Education;(iv)the Secretary of Labor;(v)the Secretary of Health and Human Services;(vi)the Secretary of Veterans Affairs;(vii)the Secretary of the Interior;(viii)the Assistant Secretary for Indian Affairs of the Department of the Interior;(ix)the Commission;(x)the Federal Trade Commission;(xi)the Director of the Institute of Museum and Library Services;(xii)the Administrator of the Small Business Administration;(xiii)the Federal Cochairman of the Appalachian Regional Commission; and(xiv)the head of any other Federal agency that the Assistant Secretary determines to be appropriate; and(B)ensure that the Program complements and enhances, and does not conflict with, other Federal broadband support programs and Universal Service Fund Programs.(3)Tribal and native hawaiian consultation and engagementIn establishing the Program under paragraph (1), the Assistant Secretary shall conduct robust, interactive, pre-decisional, transparent consultation with Indian Tribes and Native Hawaiian organizations.(b)Administering entity(1)Selection; functionThe governor (or equivalent official) of a State that wishes to be awarded a grant under this section shall, from among entities that are eligible under paragraph (2), select an administering entity for that State, which shall—(A)serve as the recipient of, and administering agent for, any grant awarded to the State under this section;(B)develop, implement, and oversee the State Digital Equity Plan for the State described in subsection (c);(C)make subgrants to any of the entities described in clauses (i) through (xi) of subsection (c)(1)(D) that is located in the State in support of—(i)the State Digital Equity Plan for the State; and(ii)digital inclusion activities in the State generally; and(D)serve as—(i)an advocate for digital equity policies and digital inclusion activities; and(ii)a repository of best practice materials regarding the policies and activities described in clause (i).(2)Eligible entitiesAny of the following entities may serve as the administering entity for a State for the purposes of this section if the entity has demonstrated a capacity to administer the Program on a statewide level:(A)The State.(B)A political subdivision, agency, or instrumentality of the State.(C)An Indian Tribe located in the State, a tribally designated entity located in the State, or a Native Hawaiian organization located in the State.(c)State digital equity plan(1)Development; contentsA State that wishes to be awarded a grant under subsection (d) shall develop a State Digital Equity Plan for the State, which shall include—(A)an identification of the barriers to digital equity faced by covered populations in the State;(B)measurable objectives for documenting and promoting, among each group described in subparagraphs (A) through (H) of section 2(6) located in that State—(i)the availability of, and affordability of access to, broadband service and technology needed for the use of broadband service;(ii)public awareness of such availability and affordability and of subsidies available to increase such affordability (including subsidies available through the Lifeline program of the Commission), including objectives to—(I)inform Medicaid enrollees and SNAP participants, and organizations that serve Medicaid enrollees and SNAP participants, of potential eligibility for the Lifeline program; and(II)provide Medicaid enrollees and SNAP participants with information about the Lifeline program, including—(aa)how to apply for the Lifeline program; and(bb)a description of the prohibition on more than one subscriber in each household receiving a service provided under the Lifeline program;(iii)the online accessibility and inclusivity of public resources and services;(iv)digital literacy;(v)awareness of, and the use of, measures to secure the online privacy of, and cybersecurity with respect to, an individual; and(vi)the availability and affordability of consumer devices and technical support for those devices;(C)an assessment of how the objectives described in subparagraph (B) will impact and interact with the State’s—(i)economic and workforce development goals, plans, and outcomes;(ii)educational outcomes;(iii)health outcomes;(iv)civic and social engagement; and(v)delivery of other essential services;(D)in order to achieve the objectives described in subparagraph (B), a description of how the State plans to collaborate with key stakeholders in the State, which may include—(i)anchor institutions;(ii)county and municipal governments;(iii)local educational agencies;(iv)where applicable, Indian Tribes, tribally designated entities, or Native Hawaiian organizations;(v)nonprofit organizations;(vi)organizations that represent—(I)individuals with disabilities, including organizations that represent children with disabilities;(II)aging individuals;(III)individuals with a language barrier, including individuals who—(aa)are English learners; or(bb)have low levels of literacy;(IV)veterans;(V)individuals residing in rural areas; and(VI)incarcerated individuals in that State, other than individuals who are incarcerated in a Federal correctional facility (including a private facility operated under contract with the Federal Government);(vii)civil rights organizations;(viii)entities that carry out workforce development programs;(ix)agencies of the State that are responsible for administering or supervising adult education and literacy activities in the State;(x)public housing agencies whose jurisdictions are located in the State; and(xi)a consortium of any of the entities described in clauses (i) through (x); and(E)a list of organizations with which the administering entity for the State collaborated in developing and implementing the Plan.(2)Public availability(A)In generalThe administering entity for a State shall make the State Digital Equity Plan of the State available for public comment for a period of not less than 30 days before the date on which the State submits an application to the Assistant Secretary under subsection (d)(2).(B)Consideration of comments receivedThe administering entity for a State shall, with respect to an application submitted to the Assistant Secretary under subsection (d)(2)—(i)before submitting the application—(I)consider all comments received during the comment period described in subparagraph (A) with respect to the application (referred to in this subparagraph as the comment period); and(II)make any changes to the plan that the administering entity determines to be appropriate; and(ii)when submitting the application—(I)describe any changes pursued by the administering entity in response to comments received during the comment period; and(II)include a written response to each comment received during the comment period.(3)Planning grants(A)In generalBeginning in the first fiscal year that begins after the date of the enactment of this Act, the Assistant Secretary shall, in accordance with the requirements of this paragraph, award planning grants to States for the purpose of developing the State Digital Equity Plans of those States under this subsection.(B)EligibilityIn order to be awarded a planning grant under this paragraph, a State—(i)shall submit to the Assistant Secretary an application under subparagraph (C); and(ii)may not have been awarded, at any time, a planning grant under this paragraph.(C)ApplicationA State that wishes to be awarded a planning grant under this paragraph shall, not later than 60 days after the date on which the notice of funding availability with respect to the grant is released, submit to the Assistant Secretary an application, in a format to be determined by the Assistant Secretary, that contains the following materials:(i)A description of the entity selected to serve as the administering entity for the State, as described in subsection (b).(ii)A certification from the State that, not later than 1 year after the date on which the Assistant Secretary awards the planning grant to the State, the administering entity for that State will submit to the Assistant Secretary a State Digital Equity Plan developed under this subsection, which will comply with the requirements of this subsection, including the requirements of paragraph (2).(iii)The assurances required under subsection (e).(D)Awards(i)Amount of grantThe amount of a planning grant awarded to an eligible State under this paragraph shall be determined according to the formula under subsection (d)(3)(A)(i).(ii)Duration(I)In generalExcept as provided in subclause (II), with respect to a planning grant awarded to an eligible State under this paragraph, the State shall expend the grant funds during the 1-year period beginning on the date on which the State is awarded the grant funds.(II)ExceptionThe Assistant Secretary may grant an extension of not longer than 180 days with respect to the requirement under subclause (I).(iii)Challenge mechanismThe Assistant Secretary shall ensure that any eligible State to which a planning grant is awarded under this paragraph may appeal or otherwise challenge in a timely fashion the amount of the grant awarded to the State, as determined under clause (i).(E)Use of fundsAn eligible State to which a planning grant is awarded under this paragraph shall, through the administering entity for that State, use the grant funds only for the following purposes:(i)To develop the State Digital Equity Plan of the State under this subsection.(ii)(I)Subject to subclause (II), to make subgrants to any of the entities described in clauses (i) through (xi) of paragraph (1)(D) to assist in the development of the State Digital Equity Plan of the State under this subsection.(II)If the administering entity for a State makes a subgrant described in subclause (I), the administering entity shall, with respect to the subgrant, provide to the State the assurances required under subsection (e).(d)State capacity grants(1)In generalBeginning not later than 2 years after the date on which the Assistant Secretary begins awarding planning grants under subsection (c)(3), the Assistant Secretary shall each year award grants to eligible States to support—(A)the implementation of the State Digital Equity Plans of those States; and(B)digital inclusion activities in those States.(2)ApplicationA State that wishes to be awarded a grant under this subsection shall, not later than 60 days after the date on which the notice of funding availability with respect to the grant is released, submit to the Assistant Secretary an application, in a format to be determined by the Assistant Secretary, that contains the following materials:(A)A description of the entity selected to serve as the administering entity for the State, as described in subsection (b).(B)The State Digital Equity Plan of that State, as described in subsection (c).(C)A certification that the State, acting through the administering entity for the State, shall—(i)implement the State Digital Equity Plan of the State; and(ii)make grants in a manner that is consistent with the aims of the Plan described in clause (i).(D)The assurances required under subsection (e).(E)In the case of a State to which the Assistant Secretary has previously awarded a grant under this subsection, any amendments to the State Digital Equity Plan of that State, as compared with the State Digital Equity Plan of the State previously submitted.(3)Awards(A)Amount of grant(i)FormulaSubject to clauses (ii), (iii), and (iv), the Assistant Secretary shall calculate the amount of a grant awarded to an eligible State under this subsection in accordance with the following criteria, using the best available data for all States for the fiscal year in which the grant is awarded:(I)50 percent of the total grant amount shall be based on the population of the eligible State in proportion to the total population of all eligible States.(II)25 percent of the total grant amount shall be based on the number of individuals in the eligible State who are members of covered populations in proportion to the total number of individuals in all eligible States who are members of covered populations.(III)25 percent of the total grant amount shall be based on the lack of availability of broadband service and lack of adoption of broadband service in the eligible State in proportion to the lack of availability of broadband service and lack of adoption of broadband service in all eligible States, which shall be determined according to data collected—(aa)from the annual inquiry of the Commission conducted under section 706(b) of the Telecommunications Act of 1996 (47 U.S.C. 1302(b));(bb)from the American Community Survey or, if necessary, other data collected by the Bureau of the Census;(cc)from the Internet and Computer Use Supplement to the Current Population Survey of the Bureau of the Census;(dd)by the Commission pursuant to the rules issued under section 802 of the Communications Act of 1934 (47 U.S.C. 642); and(ee)from any other source that the Assistant Secretary, after appropriate notice and opportunity for public comment, determines to be appropriate.(ii)Minimum awardThe amount of a grant awarded to an eligible State under this subsection in a fiscal year shall be not less than 0.5 percent of the total amount made available to award grants to eligible States for that fiscal year.(iii)Additional amountsIf, after awarding planning grants to States under subsection (c)(3) and capacity grants to eligible States under this subsection in a fiscal year, there are amounts remaining to carry out this section, the Assistant Secretary shall distribute those amounts—(I)to eligible States to which the Assistant Secretary has awarded grants under this subsection for that fiscal year; and(II)in accordance with the formula described in clause (i).(iv)Data unavailableIf, in a fiscal year, the Commonwealth of Puerto Rico (referred to in this clause as Puerto Rico) is an eligible State and specific data for Puerto Rico is unavailable for a factor described in subclause (I), (II), or (III) of clause (i), the Assistant Secretary shall use the median data point with respect to that factor among all eligible States and assign it to Puerto Rico for the purposes of making any calculation under that clause for that fiscal year.(B)DurationWith respect to a grant awarded to an eligible State under this subsection, the eligible State shall expend the grant funds during the 5-year period beginning on the date on which the eligible State is awarded the grant funds.(C)Challenge mechanismThe Assistant Secretary shall ensure that any eligible State to which a grant is awarded under this subsection may appeal or otherwise challenge in a timely fashion the amount of the grant awarded to the State, as determined under subparagraph (A).(D)Use of fundsThe administering entity for an eligible State to which a grant is awarded under this subsection shall use the grant amounts for the following purposes:(i)(I)Subject to subclause (II), to update or maintain the State Digital Equity Plan of the State.(II)An administering entity for an eligible State to which a grant is awarded under this subsection may use not more than 20 percent of the amount of the grant for the purpose described in subclause (I).(ii)To implement the State Digital Equity Plan of the State.(iii)(I)Subject to subclause (II), to award a grant to any entity that is described in section 11202(b) and is located in the eligible State in order to—(aa)assist in the implementation of the State Digital Equity Plan of the State;(bb)pursue digital inclusion activities in the State consistent with the State Digital Equity Plan of the State; and(cc)report to the State regarding the digital inclusion activities of the entity.(II)Before an administering entity for an eligible State may award a grant under subclause (I), the administering entity shall require the entity to which the grant is awarded to certify that—(aa)the entity shall carry out the activities required under items (aa), (bb), and (cc) of that subclause;(bb)the receipt of the grant shall not result in unjust enrichment of the entity; and(cc)the entity shall cooperate with any evaluation—(AA)of any program that relates to a grant awarded to the entity; and(BB)that is carried out by or for the administering entity, the Assistant Secretary, or another Federal official.(iv)(I)Subject to subclause (II), to evaluate the efficacy of the efforts funded by grants made under clause (iii).(II)An administering entity for an eligible State to which a grant is awarded under this subsection may use not more than 5 percent of the amount of the grant for a purpose described in subclause (I).(v)(I)Subject to subclause (II), for the administrative costs incurred in carrying out the activities described in clauses (i) through (iv).(II)An administering entity for an eligible State to which a grant is awarded under this subsection may use not more than 3 percent of the amount of the grant for the purpose described in subclause (I).(e)AssurancesWhen applying for a grant under this section, a State shall include in the application for that grant assurances that—(1)if any of the entities described in clauses (i) through (xi) of subsection (c)(1)(D) or section 11202(b) is awarded grant funds under this section (referred to in this subsection as a covered recipient), provide that—(A)the covered recipient shall use the grant funds in accordance with any applicable statute, regulation, or application procedure;(B)the administering entity for that State shall adopt and use proper methods of administering any grant that the covered recipient is awarded, including by—(i)enforcing any obligation imposed under law on any agency, institution, organization, or other entity that is responsible for carrying out the program to which the grant relates;(ii)correcting any deficiency in the operation of a program to which the grant relates, as identified through an audit or another monitoring or evaluation procedure; and(iii)adopting written procedures for the receipt and resolution of complaints alleging a violation of law with respect to a program to which the grant relates; and(C)the administering entity for that State shall cooperate in carrying out any evaluation—(i)of any program that relates to a grant awarded to the covered recipient; and(ii)that is carried out by or for the Assistant Secretary or another Federal official;(2)the administering entity for that State shall—(A)use fiscal control and fund accounting procedures that ensure the proper disbursement of, and accounting for, any Federal funds that the State is awarded under this section;(B)submit to the Assistant Secretary any reports that may be necessary to enable the Assistant Secretary to perform the duties of the Assistant Secretary under this section;(C)maintain any records and provide any information to the Assistant Secretary, including those records, that the Assistant Secretary determines is necessary to enable the Assistant Secretary to perform the duties of the Assistant Secretary under this section; and(D)with respect to any significant proposed change or amendment to the State Digital Equity Plan for the State, make the change or amendment available for public comment in accordance with subsection (c)(2); and(3)the State, before submitting to the Assistant Secretary the State Digital Equity Plan of the State, has complied with the requirements of subsection (c)(2).(f)Termination of grant(1)In generalIn addition to other authority under applicable law, the Assistant Secretary shall terminate a grant awarded to an eligible State under this section if, after notice to the State and opportunity for a hearing, the Assistant Secretary determines, and presents to the State a rationale and supporting information that clearly demonstrates, that—(A)the grant funds are not contributing to the development or implementation of the State Digital Equity Plan of the State, as applicable;(B)the State is not upholding assurances made by the State to the Assistant Secretary under subsection (e); or(C)the grant is no longer necessary to achieve the original purpose for which the Assistant Secretary awarded the grant.(2)RedistributionIf the Assistant Secretary, in a fiscal year, terminates a grant under paragraph (1) or under other authority under applicable law, the Assistant Secretary shall redistribute the unspent grant amounts—(A)to eligible States to which the Assistant Secretary has awarded grants under subsection (d) for that fiscal year; and(B)in accordance with the formula described in subsection (d)(3)(A)(i).(g)Reporting and information requirements; internet disclosureThe Assistant Secretary—(1)shall—(A)require any entity to which a grant, including a subgrant, is awarded under this section to publicly report, for each year during the period described in subsection (c)(3)(D)(ii) or (d)(3)(B), as applicable, with respect to the grant, and in a format specified by the Assistant Secretary, on—(i)the use of that grant by the entity;(ii)the progress of the entity towards fulfilling the objectives for which the grant was awarded; and(iii)the implementation of the State Digital Equity Plan of the State;(B)establish appropriate mechanisms to ensure that any entity to which a grant, including a subgrant, is awarded under this section—(i)uses the grant amounts in an appropriate manner; and(ii)complies with all terms with respect to the use of the grant amounts; and(C)create and maintain a fully searchable database, which shall be accessible on the internet at no cost to the public, that contains, at a minimum—(i)the application of each State that has applied for a grant under this section;(ii)the status of each application described in clause (i);(iii)each report submitted by an entity under subparagraph (A);(iv)a record of public comments received during the comment period described in subsection (c)(2)(A) regarding the State Digital Equity Plan of a State, as well as any written responses to or actions taken as a result of those comments; and(v)any other information that the Assistant Secretary considers appropriate to ensure that the public has sufficient information to understand and monitor grants awarded under this section; and(2)may establish additional reporting and information requirements for any recipient of a grant under this section.(h)Supplement not supplantA grant or subgrant awarded under this section shall supplement, not supplant, other Federal or State funds that have been made available to carry out activities described in this section.(i)Set asidesFrom amounts made available in a fiscal year to carry out the Program, the Assistant Secretary shall reserve—(1)not more than 5 percent for the implementation and administration of the Program, which shall include—(A)providing technical support and assistance, including ensuring consistency in data reporting;(B)providing assistance to—(i)States, or administering entities for States, to prepare the applications of those States; and(ii)administering entities with respect to grants awarded under this section;(C)developing the report required under section 11203(a); and(D)providing assistance specific to Indian Tribes, tribally designated entities, and Native Hawaiian organizations, including—(i)conducting annual outreach to Indian Tribes and Native Hawaiian organizations on the availability of technical assistance for applying for or otherwise participating in the Program;(ii)providing technical assistance at the request of any Indian Tribe, tribally designated entity, or Native Hawaiian organization that is applying for or participating in the Program in order to facilitate the fulfillment of any applicable requirements in subsections (c) and (d); and(iii)providing additional technical assistance at the request of any Indian Tribe, tribally designated entity, or Native Hawaiian organization that is applying for or participating in the Program to improve the development or implementation of a Digital Equity plan, such as—(I)assessing all Federal programs that are available to assist the Indian Tribe, tribally designated entity, or Native Hawaiian organization in meeting the goals of a Digital Equity plan;(II)identifying all applicable Federal, State, and Tribal statutory provisions, regulations, policies, and procedures that the Assistant Secretary determines are necessary to adhere to for the deployment of broadband service;(III)identifying obstacles to the deployment of broadband service under a Digital Equity plan, as well as potential solutions; or(IV)identifying activities that may be necessary to the success of a Digital Equity plan, including digital literacy training, technical support, privacy and cybersecurity expertise, and other end-user technology needs; and(2)not less than 5 percent to award grants directly to Indian Tribes, tribally designated entities, and Native Hawaiian organizations to allow those Tribes, entities, and organizations to carry out the activities described in this section.(j)RulesThe Assistant Secretary may prescribe such rules as may be necessary to carry out this section.(k)Authorization of appropriationsThere are authorized to be appropriated to the Assistant Secretary—(1)for the award of grants under subsection (c)(3), $60,000,000 for fiscal year 2022, and such amount is authorized to remain available through fiscal year 2026; and(2)for the award of grants under subsection (d), $625,000,000 for fiscal year 2022, and such amount is authorized to remain available through fiscal year 2026.11202.Digital Equity Competitive Grant Program(a)Establishment(1)In generalNot later than 30 days after the date on which the Assistant Secretary begins awarding grants under section 11201(d), and not before that date, the Assistant Secretary shall establish in the Office the Digital Equity Competitive Grant Program (referred to in this section as the Program), the purpose of which is to award grants to support efforts to achieve digital equity, promote digital inclusion activities, and spur greater adoption of broadband service among covered populations.(2)Consultation; no conflictIn establishing the Program under paragraph (1), the Assistant Secretary—(A)may consult a State with respect to—(i)the identification of groups described in subparagraphs (A) through (H) of section 10001(6) located in that State; and(ii)the allocation of grant funds within that State for projects in or affecting the State; and(B)shall—(i)consult with—(I)the Secretary of Agriculture;(II)the Secretary of Housing and Urban Development;(III)the Secretary of Education;(IV)the Secretary of Labor;(V)the Secretary of Health and Human Services;(VI)the Secretary of Veterans Affairs;(VII)the Secretary of the Interior;(VIII)the Assistant Secretary for Indian Affairs of the Department of the Interior;(IX)the Commission;(X)the Federal Trade Commission;(XI)the Director of the Institute of Museum and Library Services;(XII)the Administrator of the Small Business Administration;(XIII)the Federal Cochairman of the Appalachian Regional Commission; and(XIV)the head of any other Federal agency that the Assistant Secretary determines to be appropriate; and(ii)ensure that the Program complements and enhances, and does not conflict with, other Federal broadband support programs and Universal Service Fund Programs.(b)EligibilityThe Assistant Secretary may award a grant under the Program to any of the following entities if the entity is not serving, and has not served, as the administering entity for a State under section 11201(b):(1)A political subdivision, agency, or instrumentality of a State, including an agency of a State that is responsible for administering or supervising adult education and literacy activities in the State.(2)An Indian Tribe, a tribally designated entity, or a Native Hawaiian organization.(3)An entity that is—(A)a not-for-profit entity; and(B)not a school.(4)An anchor institution.(5)A local educational agency.(6)An entity that carries out a workforce development program.(7)A consortium of any of the entities described in paragraphs (1) through (6).(8)A consortium of—(A)an entity described in any of paragraphs (1) through (6); and(B)an entity that—(i)the Assistant Secretary, by rule, determines to be in the public interest; and(ii)is not a school.(c)ApplicationAn entity that wishes to be awarded a grant under the Program shall submit to the Assistant Secretary an application—(1)at such time, in such form, and containing such information as the Assistant Secretary may require; and(2)that—(A)provides a detailed explanation of how the entity will use any grant amounts awarded under the Program to carry out the purposes of the Program in an efficient and expeditious manner;(B)identifies the period in which the applicant will expend the grant funds awarded under the Program;(C)includes—(i)a justification for the amount of the grant that the applicant is requesting; and(ii)for each fiscal year in which the applicant will expend the grant funds, a budget for the activities that the grant funds will support;(D)demonstrates to the satisfaction of the Assistant Secretary that the entity—(i)is capable of carrying out the project or function to which the application relates and the activities described in subsection (h)—(I)in a competent manner; and(II)in compliance with all applicable Federal, State, and local laws; and(ii)if the applicant is an entity described in subsection (b)(1), will appropriate or otherwise unconditionally obligate from non-Federal sources funds that are necessary to meet the requirements of subsection (e);(E)discloses to the Assistant Secretary the source and amount of other Federal, State, or outside funding sources from which the entity receives, or has applied for, funding for activities or projects to which the application relates; and(F)provides—(i)the assurances that are required under subsection (f); and(ii)an assurance that the entity shall follow such additional procedures as the Assistant Secretary may require to ensure that grant funds are used and accounted for in an appropriate manner.(d)Award of grants(1)Factors considered in award of grantsIn deciding whether to award a grant under the Program, the Assistant Secretary shall, to the extent practicable, consider—(A)whether—(i)an application will, if approved—(I)increase access to broadband service and the adoption of broadband service among covered populations to be served by the applicant; and(II)not result in unjust enrichment; and(ii)the applicant is, or plans to subcontract with, a socially and economically disadvantaged small business concern;(B)the comparative geographic diversity of the application in relation to other eligible applications; and(C)the extent to which an application may duplicate or conflict with another program.(2)Use of funds(A)In generalIn addition to the activities required under subparagraph (B), an entity to which the Assistant Secretary awards a grant under the Program shall use the grant amounts to support not less than one of the following activities:(i)To develop and implement digital inclusion activities that benefit covered populations.(ii)To facilitate the adoption of broadband service by covered populations, including by raising awareness of subsidies available to increase affordability of such service (including subsidies available through the Commission), in order to provide educational and employment opportunities to those populations.(iii)To implement, consistent with the purposes of this part—(I)training programs for covered populations that cover basic, advanced, and applied skills; or(II)other workforce development programs.(iv)To make available equipment, instrumentation, networking capability, hardware and software, or digital network technology for broadband service to covered populations at low or no cost.(v)To construct, upgrade, expend, or operate new or existing public access computing centers for covered populations through anchor institutions.(vi)To undertake any other project or activity that the Assistant Secretary finds to be consistent with the purposes for which the Program is established.(B)Evaluation(i)In generalAn entity to which the Assistant Secretary awards a grant under the Program shall use not more than 10 percent of the grant amounts to measure and evaluate the activities supported with the grant amounts.(ii)Submission to assistant secretaryAn entity to which the Assistant Secretary awards a grant under the Program shall submit to the Assistant Secretary each measurement and evaluation performed under clause (i)—(I)in a manner specified by the Assistant Secretary;(II)not later than 15 months after the date on which the entity is awarded the grant amounts; and(III)annually after the submission described in subclause (II) for any year in which the entity expends grant amounts.(C)Administrative costsAn entity to which the Assistant Secretary awards a grant under the Program may use not more than 10 percent of the amount of the grant for administrative costs in carrying out any of the activities described in subparagraph (A).(D)Time limitationsWith respect to a grant awarded to an entity under the Program, the entity—(i)except as provided in clause (ii), shall expend the grant amounts during the 4-year period beginning on the date on which the entity is awarded the grant amounts; and(ii)during the 1-year period beginning on the date that is 4 years after the date on which the entity is awarded the grant amounts, may continue to measure and evaluate the activities supported with the grant amounts, as required under subparagraph (B).(E)Contracting requirementsAll laborers and mechanics employed by contractors or subcontractors in the performance of construction, alteration, or repair work carried out, in whole or in part, with a grant under the Program shall be paid wages at rates not less than those prevailing on projects of a similar character in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code. With respect to the labor standards in this subparagraph, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.(F)Neutrality requirementAn employer to which the Assistant Secretary awards a grant under the Program shall remain neutral with respect to the exercise of employees and labor organizations of the right to organize and bargain under the National Labor Relations Act (29 U.S.C. 151 et seq.).(G)Referral of alleged violations of applicable federal labor and employment lawsThe Assistant Secretary shall refer any alleged violation of an applicable labor and employment law to the appropriate Federal agency for investigation and enforcement, any alleged violation of subparagraph (E) or (F) to the National Labor Relations Board for investigation and enforcement, utilizing all appropriate remedies up to and including debarment from the Program.(e)Federal share(1)In generalExcept as provided in paragraph (2), the Federal share of any project for which the Assistant Secretary awards a grant under the Program may not exceed 90 percent.(2)ExceptionThe Assistant Secretary may grant a waiver with respect to the limitation on the Federal share of a project described in paragraph (1) if—(A)the applicant with respect to the project petitions the Assistant Secretary for the waiver; and(B)the Assistant Secretary determines that the petition described in subparagraph (A) demonstrates financial need.(f)AssurancesWhen applying for a grant under this section, an entity shall include in the application for that grant assurances that the entity will—(1)use any grant funds that the entity is awarded in accordance with any applicable statute, regulation, or application procedure;(2)adopt and use proper methods of administering any grant that the entity is awarded, including by—(A)enforcing any obligation imposed under law on any agency, institution, organization, or other entity that is responsible for carrying out a program to which the grant relates;(B)correcting any deficiency in the operation of a program to which the grant relates, as identified through an audit or another monitoring or evaluation procedure; and(C)adopting written procedures for the receipt and resolution of complaints alleging a violation of law with respect to a program to which the grant relates;(3)cooperate with respect to any evaluation—(A)of any program that relates to a grant awarded to the entity; and(B)that is carried out by or for the Assistant Secretary or another Federal official;(4)use fiscal control and fund accounting procedures that ensure the proper disbursement of, and accounting for, any Federal funds that the entity is awarded under the Program;(5)submit to the Assistant Secretary any reports that may be necessary to enable the Assistant Secretary to perform the duties of the Assistant Secretary under the Program; and(6)maintain any records and provide any information to the Assistant Secretary, including those records, that the Assistant Secretary determines is necessary to enable the Assistant Secretary to perform the duties of the Assistant Secretary under the Program.(g)Termination of grantIn addition to other authority under applicable law, the Assistant Secretary shall—(1)terminate a grant awarded to an entity under this section if, after notice to the entity and opportunity for a hearing, the Assistant Secretary determines, and presents to the entity a rationale and supporting information that clearly demonstrates, that—(A)the grant funds are not being used in a manner that is consistent with the application with respect to the grant submitted by the entity under subsection (c);(B)the entity is not upholding assurances made by the entity to the Assistant Secretary under subsection (f); or(C)the grant is no longer necessary to achieve the original purpose for which the Assistant Secretary awarded the grant; and(2)with respect to any grant funds that the Assistant Secretary terminates under paragraph (1) or under other authority under applicable law, competitively award the grant funds to another applicant (if such an applicant exists), consistent with the requirements of this section.(h)Reporting and information requirements; internet disclosureThe Assistant Secretary—(1)shall—(A)require any entity to which the Assistant Secretary awards a grant under the Program to, for each year during the period described in clause (i) of subsection (d)(2)(D) with respect to the grant and during the period described in clause (ii) of such subsection with respect to the grant if the entity continues to measure and evaluate the activities supported with the grant amounts during such period, submit to the Assistant Secretary a report, in a format specified by the Assistant Secretary, regarding—(i)the use by the entity of the grant amounts; and(ii)the progress of the entity towards fulfilling the objectives for which the grant was awarded;(B)establish mechanisms to ensure appropriate use of, and compliance with respect to all terms regarding, grant funds awarded under the Program;(C)create and maintain a fully searchable database, which shall be accessible on the internet at no cost to the public, that contains, at a minimum—(i)a list of each entity that has applied for a grant under the Program;(ii)a description of each application described in clause (i), including the proposed purpose of each grant described in that clause;(iii)the status of each application described in clause (i), including whether the Assistant Secretary has awarded a grant with respect to the application and, if so, the amount of the grant;(iv)each report submitted by an entity under subparagraph (A); and(v)any other information that the Assistant Secretary considers appropriate to ensure that the public has sufficient information to understand and monitor grants awarded under the Program; and(D)ensure that any entity with respect to which an award is terminated under subsection (g) may, in a timely manner, appeal or otherwise challenge that termination; and(2)may establish additional reporting and information requirements for any recipient of a grant under the Program.(i)Supplement not supplantA grant awarded to an entity under the Program shall supplement, not supplant, other Federal or State funds that have been made available to the entity to carry out activities described in this section.(j)Set asidesFrom amounts made available in a fiscal year to carry out the Program, the Assistant Secretary shall reserve—(1)not more than 5 percent for the implementation and administration of the Program, which shall include—(A)providing technical support and assistance, including ensuring consistency in data reporting;(B)providing assistance to entities to prepare the applications of those entities with respect to grants awarded under this section;(C)developing the report required under section 11203(a); and(D)conducting outreach to entities that may be eligible to be awarded a grant under the Program regarding opportunities to apply for such a grant; and(2)not less than 5 percent to award grants directly to Indian Tribes, tribally designated entities, and Native Hawaiian organizations to allow those Tribes, entities, and organizations to carry out the activities described in this section.(k)RulesThe Assistant Secretary may prescribe such rules as may be necessary to carry out this section.(l)Authorization of appropriationsThere are authorized to be appropriated to the Assistant Secretary $625,000,000 to carry out this section for fiscal year 2022, and such amount is authorized to remain available through fiscal year 2026.11203.Policy research, data collection, analysis and modeling, evaluation, and dissemination(a)Reporting requirements(1)In generalNot later than 1 year after the date on which the Assistant Secretary begins awarding grants under section 11201(d), and annually thereafter, the Assistant Secretary shall—(A)submit to the appropriate committees of Congress a report that documents, for the year covered by the report—(i)the findings of each evaluation conducted under subparagraph (B);(ii)a list of each grant awarded under each covered program, which shall include—(I)the amount of each such grant;(II)the recipient of each such grant; and(III)the purpose for which each such grant was awarded;(iii)any termination or modification of a grant awarded under the covered programs, which shall include a description of the subsequent usage of any funds to which such an action applies; and(iv)each challenge made by an applicant for, or a recipient of, a grant under the covered programs and the outcome of each such challenge; and(B)conduct evaluations of the activities carried out under the covered programs, which shall include an evaluation of—(i)whether eligible States to which grants are awarded under the program established under section 11201 are—(I)abiding by the assurances made by those States under subsection (e) of that section;(II)meeting, or have met, the stated goals of the State Digital Equity Plans developed by the States under subsection (c) of that section;(III)satisfying the requirements imposed by the Assistant Secretary on those States under subsection (g) of that section; and(IV)in compliance with any other rules, requirements, or regulations promulgated by the Assistant Secretary in implementing that program; and(ii)whether entities to which grants are awarded under the program established under section 11202 are—(I)abiding by the assurances made by those entities under subsection (f) of that section;(II)meeting, or have met, the stated goals of those entities with respect to the use of the grant amounts;(III)satisfying the requirements imposed by the Assistant Secretary on those entities under subsection (h) of that section; and(IV)in compliance with any other rules, requirements, or regulations promulgated by the Assistant Secretary in implementing that program.(2)Public availabilityThe Assistant Secretary shall make each report submitted under paragraph (1)(A) publicly available in an online format that—(A)facilitates access and ease of use;(B)is searchable; and(C)is accessible—(i)to individuals with disabilities; and(ii)in languages other than English.(b)Authority To contract and enter into other arrangementsThe Assistant Secretary may award grants and enter into contracts, cooperative agreements, and other arrangements with Federal agencies, public and private organizations, and other entities with expertise that the Assistant Secretary determines appropriate in order to—(1)evaluate the impact and efficacy of activities supported by grants awarded under the covered programs; and(2)develop, catalog, disseminate, and promote the exchange of best practices, both with respect to and independent of the covered programs, in order to achieve digital equity.(c)Consultation and public engagementIn carrying out subsection (a), and to further the objectives described in paragraphs (1) and (2) of subsection (b), the Assistant Secretary shall conduct ongoing collaboration and consult with—(1)the Secretary of Agriculture;(2)the Secretary of Housing and Urban Development;(3)the Secretary of Education;(4)the Secretary of Labor;(5)the Secretary of Health and Human Services;(6)the Secretary of Veterans Affairs;(7)the Secretary of the Interior;(8)the Assistant Secretary for Indian Affairs of the Department of the Interior;(9)the Commission;(10)the Federal Trade Commission;(11)the Director of the Institute of Museum and Library Services;(12)the Administrator of the Small Business Administration;(13)the Federal Cochairman of the Appalachian Regional Commission;(14)State agencies and governors of States (or equivalent officials);(15)entities serving as administering entities for States under section 11201(b);(16)national, State, Tribal, and local organizations that conduct digital inclusion activities, promote digital equity, or provide digital literacy services;(17)researchers, academics, and philanthropic organizations; and(18)other agencies, organizations (including international organizations), entities (including entities with expertise in the fields of data collection, analysis and modeling, and evaluation), and community stakeholders, as determined appropriate by the Assistant Secretary.(d)Technical support and assistanceThe Assistant Secretary shall provide technical support and assistance to potential applicants for the covered programs and entities awarded grants under the covered programs, to ensure consistency in data reporting and to meet the objectives of this section.11204.General provisions(a)Nondiscrimination(1)In generalNo individual in the United States may, on the basis of actual or perceived race, color, religion, national origin, sex, gender identity, sexual orientation, age, or disability, be excluded from participation in, be denied the benefits of, or be subjected to discrimination under any program or activity that is funded in whole or in part with funds made available under this part.(2)EnforcementThe Assistant Secretary shall effectuate paragraph (1) with respect to any program or activity described in that paragraph by issuing regulations and taking actions consistent with section 602 of the Civil Rights Act of 1964 (42 U.S.C. 2000d–1).(3)Judicial reviewJudicial review of an action taken by the Assistant Secretary under paragraph (2) shall be available to the extent provided in section 603 of the Civil Rights Act of 1964 (42 U.S.C. 2000d–2).(b)Technological neutralityThe Assistant Secretary shall, to the extent practicable, carry out this part in a technologically neutral manner.(c)Audit and oversightThere are authorized to be appropriated to the Office of Inspector General of the Department of Commerce for audits and oversight of funds made available to carry out this part, $1,000,000 for fiscal year 2022, and such amount is authorized to remain available through fiscal year 2026.BBroadband Affordability and Pricing Transparency1Broadband Affordability12101.Authorization for additional funds for the Emergency Broadband Con­nec­tiv­ity FundThere are authorized to be appropriated to the Emergency Broadband Connectivity Fund established under subsection (i) of section 904 of title IX of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260) $6,000,000,000 for fiscal year 2022 for the purposes described in paragraph (3) of such subsection, and such amount is authorized to remain available through fiscal year 2026.12102.Grants to States to strengthen National Lifeline Eligibility Verifier(a)In generalNot later than 45 days after the date of the enactment of this Act, the Commission shall establish a program to provide a grant, from amounts appropriated under subsection (d), to each eligible entity for the purpose described under subsection (b).(b)PurposeThe Commission shall make a grant to each eligible entity for the purpose of establishing or amending a connection between the databases of such entity that contain information concerning the receipt by a household, or a member of a household, of benefits under a program administered by such entity (including any benefit provided under the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.)) and the National Lifeline Eligibility Verifier so that the receipt by a household, or a member of a household, of benefits under such benefits program—(1)is reflected in the National Lifeline Eligibility Verifier; and(2)can be used to verify eligibility for—(A)the Lifeline program established under subpart E, part 54, of title 47, Code of Federal Regulations (or any successor regulation); and (B)the Emergency Broadband Benefit Program established under section 904(b) of title IX of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260).(c)Disbursement of grant fundsNot later than 60 days after the program established under subsection (a) is established, funds provided under each grant made under such subsection shall be disbursed to the entity receiving such grant.(d)Authorization of appropriationsThere are authorized to be appropriated $200,000,000 for fiscal year 2022 for the purposes of carrying out this section, and such amount is authorized to remain available through fiscal year 2026. (e)Eligible entitiesIn this section, the term eligible entity means an entity that—(1)is a State or Tribal entity; and(2)not later than 30 days after the date of the enactment of this Act, submits to the Commission an application containing such information as the Commission may require.12103.Federal coordination between National Eligibility Verifier and National Accuracy ClearinghouseNotwithstanding section 11(x)(2)(C)(i) of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(x)(2)(C)(i)), not later than 180 days after the date of the enactment of this Act, the Commission shall, in coordination with the Secretary of Agriculture, establish an automated connection, to the maximum extent practicable, between the National Lifeline Eligibility Verifier and the National Accuracy Clearinghouse established under section 11(x) of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(x)) for the supplemental nutrition assistance program.12104.DefinitionsIn this part:(1)Automated connectionThe term automated connection means a connection between two or more information systems where the manual input of information in one system leads to the automatic input of the same information into any other connected system. (2)National Lifeline Eligibility VerifierThe term National Lifeline Eligibility Verifier has the meaning given such term in section 54.400 of title 47, Code of Federal Regulations (or any successor regulation).(3)Tribal entityThe term Tribal entity means any of the following:(A)The governing body of any Indian or Alaska Native Tribe, band, nation, pueblo, village, community, component band, or component reservation, individually recognized (including parenthetically) in the list published most recently as of the date of enactment of this Act pursuant to section 104 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5131).(B)The Department of Hawaiian Home Lands. 2Additional Authorization for Emergency Connectivity Fund12201.Additional authorization for Emergency Connectivity FundThere is authorized to be appropriated to the Emergency Connectivity Fund established under section 7402(c) of the American Rescue Plan Act of 2021 $2,000,000,000 for fiscal year 2022 for the purposes described in such section, and such amount is authorized to remain available through fiscal year 2026.3Pricing Transparency12301.DefinitionsIn this part:(1)Broadband internet access serviceThe term broadband internet access service has the meaning given the term in section 8.1(b) of title 47, Code of Federal Regulations, or any successor regulation.(2)Fixed wireless broadbandThe term fixed wireless broadband means broadband internet access service that serves end users primarily at fixed endpoints through stationary equipment connected by the use of radio, such as by the use of unlicensed spectrum.(3)Mobile broadbandThe term mobile broadband—(A)means broadband internet access service that serves end users primarily using mobile stations; (B)includes services that use smartphones or mobile network-enabled tablets as the primary endpoints for connection to the internet; and(C)includes mobile satellite broadband internet access services.(4)ProviderThe term provider means a provider of fixed or mobile broadband internet access service.(5)Satellite broadbandThe term satellite broadband means broadband internet access service that serves end users primarily at fixed endpoints through stationary equipment connected by the use of orbital satellites.(6)Terrestrial fixed broadbandThe term terrestrial fixed broadband means broadband internet access service that serves end users primarily at fixed endpoints through stationary equipment connected by wired technology such as cable, DSL, and fiber.12302.Broadband transparency(a)Rules(1)In generalNot later than 1 year after the date of the enactment of this Act, the Commission shall issue final rules that include a requirement for the annual collection by the Commission of data relating to the price and subscription rates of terrestrial fixed broadband, fixed wireless broadband, satellite broadband, and mobile broadband.(2)UpdatesNot later than 90 days after the date on which rules are issued under paragraph (1), and when determined to be necessary by the Commission thereafter, the Commission shall revise such rules to verify the accuracy of data submitted pursuant to such rules.(3)Redundancy avoidanceNothing in this section shall be construed to require the Commission, in order to meet a requirement of this section, to duplicate an activity that the Commission is undertaking as of the date of the enactment of this Act, if the Commission refers to such activity in the rules issued under paragraph (1), such activity meets the requirements of this section, and the Commission discloses such activity to the public.(b)Content of rulesThe rules issued by the Commission under subsection (a)(1) shall require the Commission to collect from each provider of terrestrial fixed broadband, fixed wireless broadband, mobile broadband, or satellite broadband, data that includes—(1)either the weighted average of the monthly prices charged to subscribed households within each census block for each distinct broadband internet access service plan or tier of standalone broadband internet access service, including mandatory equipment charges, usage-based fees, and fees for early termination of required contracts, or the monthly price charged to each subscribed household, including such charges and fees;(2)either the mean monthly price within the duration of subscription contracts offered within each census block for each distinct broadband internet access service plan or tier of standalone broadband internet access service, including mandatory equipment charges, usage-based fees, and fees for early termination of required contracts, or the mean monthly price within the duration of subscription contracts offered to each household, including such charges and fees; (3)either the subscription rate within each census block for each distinct broadband internet access service plan or tier of standalone broadband internet access service, or information regarding the subscription status of each household to which a subscription is offered; (4)data necessary to demonstrate the actual price paid by subscribers of broadband internet access service at each tier for such service in a manner that—(A)takes into account any discounts (or similar price concessions); and(B)identifies any additional taxes and fees (including for the use of equipment related to the use of a subscription for such service), any monthly data usage limitation at the stated price, and the extent to which the price of the service reflects inclusion within a product bundle; and(5)data necessary to assess the resiliency of the broadband internet access service network in the event of a natural disaster or emergency.(c)Technical assistanceThe Commission shall provide technical assistance to small providers (as defined by the Commission) of broadband internet access service, to ensure such providers can fulfill the requirements of this section.12303.Distribution of data(a)Availability of dataSubject to subsection (b), the Commission shall make all data relating to broadband internet access service collected under rules required by this part available in a commonly used electronic format to—(1)other Federal agencies, including the National Telecommunications and Information Administration, to assist that agency in conducting the study required by subsection (g) of section 903 of division FF of the Consolidated Appropriations Act, 2021 (Public Law 116–260), as added by this title;(2)a broadband office, public utility commission, broadband mapping program, or other broadband program of a State, in the case of data pertaining to the needs of that State;(3)a unit of local government, in the case of data pertaining to the needs of that locality; and(4)an individual or organization conducting research for noncommercial purposes or public interest purposes.(b)Protection of data(1)In generalThe Commission may not share any data described in subsection (a) with an entity or individual described in that subsection unless the Commission has determined that the receiving entity or individual has the capability and intent to protect any personally identifiable information contained in the data.(2)Determination of personally identifiable informationThe Commission—(A)shall define the term personally identifiable information, for purposes of paragraph (1), through notice and comment rulemaking; and(B)may not share any data under subsection (a) before completing the rulemaking under subparagraph (A).(c)Balancing access and protectionIf the Commission is unable to determine under subsection (b)(1) that an entity or individual requesting access to data under subsection (a) has the capability to protect personally identifiable information contained in the data, the Commission shall make as much of the data available as possible in a format that does not compromise personally identifiable information, through methods such as anonymization.12304.Coordination with certain other Federal agenciesSection 804(b)(2) of the Communications Act of 1934 (47 U.S.C. 644(b)(2)), as added by the Broadband DATA Act (Public Law 116–130), is amended—(1)in subparagraph (A)(ii), by striking the semicolon at the end and inserting ; and; and(2)by amending subparagraph (B) to read as follows:(B)coordinate with the Postmaster General, the heads of other Federal agencies that operate delivery fleet vehicles, and the Director of the Bureau of the Census for assistance with data collection whenever coordination could feasibly yield more specific geographic data.; and(3)by striking subparagraph (C).12305.Adoption of consumer broadband labels(a)Final ruleNot later than 1 year after the date of the enactment of this Act, the Commission shall promulgate regulations to promote and incentivize the widespread adoption of broadband consumer labels, as described in the Public Notice of the Commission issued on April 4, 2016 (DA 16–357), to disclose to consumers information regarding broadband internet access service plans. (b)HearingsIn issuing the final rule under subsection (a), the Commission shall conduct a series of public hearings to assess, at the time of the proceeding—(1)how consumers evaluate broadband internet access service plans; and(2)whether disclosures to consumers of information regarding broadband internet access service plans, including those required under section 8.1 of title 47, Code of Federal Regulations, are available, effective, and sufficient.12306.GAO reportNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Energy and Commerce of the House of Representatives, the Committee on Agriculture of the House of Representatives, the Committee on Transportation and Infrastructure of the House of the Representatives, the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Environment and Public Works of the Senate, and the Committee on Agriculture, Nutrition, and Forestry of the Senate, a report that evaluates the process used by the Commission for establishing, reviewing, and updating the upload and download broadband internet access service speed thresholds, including—(1)how the Commission reviews and updates broadband internet access speed thresholds;(2)whether the Commission considers future broadband internet access service speed needs when establishing broadband internet access service speed thresholds, including whether the Commission considers the need, or the anticipated need, for higher upload or download broadband internet access service speeds in the five-year period and the ten-year period after the date on which a broadband internet access service speed threshold is to be established; and(3)how the Commission considers the impacts of changing uses of the internet in establishing, reviewing, or updating broadband internet access service speed thresholds, including—(A)the proliferation of internet-based business;(B)working remotely and running a business from home;(C)video teleconferencing;(D)distance learning;(E)in-house web hosting; and(F)cloud data storage. CBroadband Access1Expansion of Broadband Access13101.Expansion of broadband access in unserved areas and areas with low-tier or mid-tier service(a)In generalTitle VII of the Communications Act of 1934 (47 U.S.C. 601 et seq.) is amended by adding at the end the following new section:723.Expansion of broadband access in unserved areas and areas with low-tier or mid-tier service(a)Program establishedNot later than 180 days after the date of the enactment of this section, the Commission, in consultation with the Assistant Secretary, shall establish a program to expand access to broadband service for unserved areas, areas with low-tier service, areas with mid-tier service, and unserved anchor institutions in accordance with the requirements of this section that—(1)is separate from any universal service program established pursuant to section 254; and(2)does not require funding recipients to be designated as eligible telecommunications carriers under section 214(e).(b)Use of program funds(1)Expanding access to broadband service through national system of competitive biddingNot later than 18 months after the date of the enactment of this section, the Commission shall award 75 percent of the amounts appropriated under subsection (g) through national systems of competitive bidding to funding recipients only to expand access to broadband service in unserved areas and areas with low-tier service.(2)Expanding access to broadband service through States(A)Distribution of funds to StatesNot later than 255 days after the date of the enactment of this section, the Commission shall distribute 25 percent of the amounts appropriated under subsection (g) among the States, as follows:(i)$100,000,000 shall be distributed to each of the 50 States, the District of Columbia, and Puerto Rico.(ii)$100,000,000 shall be allocated equally among and distributed to the United States Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau.(iii)The remainder shall be allocated among and distributed to the entities described in clause (i), in proportion to the population of each such entity.(B)Public noticeNot later than 195 days after the date of the enactment of this section, the Commission shall issue a public notice informing each State and the public of the amounts to be distributed under this paragraph. The notice shall include—(i)the manner in which a State shall inform the Commission of that State’s acceptance or acceptance in part of the amounts to be distributed under this paragraph;(ii)the date (which is 30 days after the date on which the public notice is issued) by which such acceptance or acceptance in part is due; and(iii)the requirements as set forth under this section and as may be further prescribed by the Commission.(C)Acceptance by StatesNot later than 30 days after the date on which a public notice is issued under subparagraph (B), each State accepting amounts to be distributed under this paragraph shall inform the Commission of the acceptance or acceptance in part by the State of the amounts to be distributed under this paragraph in the manner described by the Commission in the public notice.(D)Requirements for State receipt of amounts distributedEach State accepting amounts distributed under this paragraph—(i)shall only award such amounts through statewide systems of competitive bidding, in the manner prescribed by the State but subject to the requirements as set forth under this section and as may be further prescribed by the Commission;(ii)shall make such awards only—(I)to funding recipients to expand access to broadband service in unserved areas and areas with low-tier service;(II)to funding recipients to expand access to broadband service to unserved anchor institutions; or(III)to funding recipients to expand access to broadband service in areas with mid-tier service, but only if a State does not have, or no longer has, any unserved areas or areas with low-tier service;(iii)shall conduct separate systems of competitive bidding for awards made to unserved anchor institutions under clause (ii)(II), if a State awards any amounts distributed under this paragraph to unserved anchor institutions;(iv)shall return any unused portion of amounts distributed under this paragraph to the Commission within 10 years after the date of the enactment of this section and shall submit a certification to the Commission before receiving such amounts that the State will return such amounts; and(v)may not use more than 5 percent of the amounts distributed under this paragraph to administer a system or systems of competitive bidding authorized by this paragraph.(3)Federal and State coordinationThe Commission, in consultation with the Office of Internet Connectivity and Growth, shall establish processes through the rulemaking under subsection (e) to—(A)permit a State to elect for the Commission to conduct statewide systems of competitive bidding on behalf of such State as part of, or in coordination with, national systems of competitive bidding;(B)assist States in conducting statewide systems of competitive bidding;(C)ensure that program funds awarded by the Commission and program funds awarded by the States are not used in the same areas; and(D)ensure that program funds and funds awarded through other Federal programs to expand broadband service with a download speed of at least 100 megabits per second, an upload speed of at least 100 megabits per second, and latency that is sufficiently low to allow multiple, simultaneous, real-time, interactive applications, are not used in the same areas.(c)Program requirements(1)Technology neutrality requiredThe entity administering a system of competitive bidding (either a State or the Commission) in making awards may not favor a project using any particular technology.(2)Gigabit performance fundingThe Commission shall reserve 20 percent of the amounts to be awarded by the Commission under subsection (b)(1), and each State shall reserve 20 percent of the amounts distributed to such State under subsection (b)(2), for bidders committing (with respect to any particular project by such a bidder) to offer, not later than the date that is 4 years after the date on which funding is provided under this section for such project—(A)broadband service with a download speed of at least 1 gigabit per second, an upload speed of at least 1 gigabit per second, and latency that is sufficiently low to allow multiple, simultaneous, real-time, interactive applications; or(B)in the case of a project to provide broadband service to an unserved anchor institution, broadband service with a download speed of at least 10 gigabits per second per 1,000 users, an upload speed of at least 10 gigabits per second per 1,000 users, and latency that is sufficiently low to allow multiple, simultaneous, real-time, interactive applications.(3)System of competitive bidding processThe entity administering a system of competitive bidding (either a State or the Commission) shall structure the system of competitive bidding process to—(A)first hold a system of competitive bidding only for bidders committing (with respect to any particular project by such a bidder) to offer, not later than the date that is 4 years after the date on which funding is provided under this section for such project—(i)broadband service with a download speed of at least 1 gigabit per second, an upload speed of at least 1 gigabit per second, and latency that is sufficiently low to allow multiple, simultaneous, real-time, interactive applications; or(ii)in the case of a project to provide broadband service to an unserved anchor institution, broadband service with a download speed of at least 10 gigabits per second per 1,000 users, an upload speed of at least 10 gigabits per second per 1,000 users, and latency that is sufficiently low to allow multiple, simultaneous, real-time, interactive applications; and(B)after holding the system of competitive bidding required by subparagraph (A), hold one or more systems of competitive bidding, in areas not receiving awards under subparagraph (A), to award funds for projects in areas that are estimated to remain unserved areas, areas with low-tier service, or (to the extent permitted under this section) areas with mid-tier service, or (to the extent permitted under this section) for projects to offer broadband service to anchor institutions that are estimated to remain unserved anchor institutions, after the completion of the projects for which funding is awarded under the system of competitive bidding required by subparagraph (A) or any previous system of competitive bidding under this subparagraph.(4)Funds priority preferenceThere shall be a preference in a system of competitive bidding for projects that would expand access to broadband service in areas where at least 90 percent of the population has no access to broadband service or does not have access to broadband service offered with a download speed of at least 25 megabits per second, with an upload speed of at least 3 megabits per second, and with latency that is sufficiently low to allow multiple, simultaneous, real-time, interactive applications. Such projects shall be given priority in such system of competitive bidding over all other projects, regardless of how many preferences under paragraph (5) for which such other projects qualify.(5)Funds preferenceThere shall be a preference in a system of competitive bidding, as determined by the entity administering the system of competitive bidding (either a State or the Commission), for any of the following projects:(A)Projects with at least 20 percent matching funds from non-Federal sources.(B)Projects that would expand access to broadband service on Tribal lands, as defined by the Commission.(C)Projects that would provide broadband service with higher speeds than those specified in subsection (d)(2), except in the case of funds awarded under subparagraph (A) of paragraph (3).(D)Projects that would expand access to broadband service in advance of the time specified in subsection (e)(5), except in the case of funds awarded under subparagraph (A) of paragraph (3).(E)Projects that would expand access to broadband service to persistent poverty counties or high-poverty areas at subsidized rates.(F)Projects that, at least until the date that is 10 years after the date of the enactment of this section, would provide broadband service with comparable speeds to those provided in areas that, on the day before such date of enactment, were not unserved areas, areas with low-tier service, or areas with mid-tier service, with minimal future investment.(G)Projects with support from the local community, demonstrated by at least one letter of support from local elected officials in the community.(H)Projects that would provide for the deployment of open-access broadband service networks.(6)Unserved areas and areas with low-tier or mid-tier serviceIn determining whether an area is an unserved area, an area with low-tier service, or an area with mid-tier service or whether an anchor institution is an unserved anchor institution for any system of competitive bidding authorized under this section, the Commission shall implement the following requirements through the rulemaking described in subsection (e):(A)Data for initial determinationTo make an initial determination as to whether an area is an unserved area, an area with low-tier service, or an area with mid-tier service or whether an anchor institution is an unserved anchor institution, the Commission shall—(i)use the most accurate and granular data on the map created by the Commission under section 802(c)(1)(B);(ii)refine the data described in clause (i) by using—(I)other data on access to broadband service obtained or purchased by the Commission;(II)other publicly available data or information on access to broadband service; and(III)other publicly available data or information on State broadband service deployment programs; and(iii)not determine an area is not an unserved area, an area with low-tier service, or an area with mid-tier service, on the basis that one location within such area does not meet the definition of an unserved area, an area with low-tier service, or an area with mid-tier service.(B)Initial determinationThe Commission shall make an initial determination of the areas that are unserved areas, areas with low-tier service, and areas with mid-tier service and which anchor institutions are unserved anchor institutions not later than 270 days after the date of the enactment of this section.(C)Challenge of determination(i)In generalThe Commission shall provide for a process for challenging any initial determination regarding whether an area is an unserved area, an area with low-tier service, or an area with mid-tier service or whether an anchor institution is an unserved anchor institution that, at a minimum, provides not less than 45 days for a person to voluntarily submit information concerning—(I)the broadband service offered in the area, or a commitment to offer broadband service in the area that is subject to legal sanction if not performed; or(II)the broadband service offered to the anchor institution.(ii)Streamlined processThe Commission shall ensure that such process is sufficiently streamlined such that a reasonably prudent person may easily participate to challenge such initial determination with little burden on such person.(D)Final determinationThe Commission shall make a final determination of the areas that are unserved areas, areas with low-tier service, or areas with mid-tier service and which anchor institutions are unserved anchor institutions within 1 year after the date of the enactment of this section.(7)Notice, transparency, accountability, and oversight requiredThe program shall contain sufficient notice, transparency, accountability, and oversight measures to provide the public with notice of the assistance provided under this section, and to deter waste, fraud, and abuse of program funds.(8)Competence(A)StandardsThe Commission shall establish, through the rulemaking described in subsection (e), objective standards to determine that each provider of broadband service seeking to participate in a system of competitive bidding—(i)is capable of carrying out the project in a competent manner in compliance with all applicable Federal, State, and local laws;(ii)has the financial capacity to meet the buildout obligations of the project and requirements as set forth under this section and as may be further prescribed by the Commission; and(iii)has the technical and operational capability to provide broadband services in the manner contemplated by the provider’s bid in the system of competitive bidding, including a detailed consideration of the provider’s prior performance in delivering services as contemplated in the bid and the capabilities of the provider’s proposed network to deliver the contemplated services in the area in question.(B)Determinations regarding providersAn entity administering a system of competitive bidding (either a State or the Commission) may not permit a provider of broadband service to participate in the system of competitive bidding unless the entity first determines, after notice and an opportunity for public comment, that the provider meets the standards established under subparagraph (A).(9)Contracting requirementsAll laborers and mechanics employed by contractors or subcontractors in the performance of construction, alteration, or repair work carried out, in whole or in part, with assistance made available under this section shall be paid wages at rates not less than those prevailing on projects of a similar character in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code. With respect to the labor standards in this paragraph, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.(10)Rule of construction regarding environmental lawsNothing in this section shall be construed to affect—(A)the Clean Air Act (42 U.S.C. 7401 et seq.);(B)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.; commonly referred to as the Clean Water Act);(C)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);(D)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);(E)the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.; commonly referred to as the Resource Conservation and Recovery Act); or(F)any State or local law that is similar to a law listed in subparagraphs (A) through (E).(11)Referral of alleged violations of applicable federal labor and employment lawsThe Commission shall refer any alleged violation of an applicable labor and employment law to the appropriate Federal agency for investigation and enforcement, and any alleged violation of paragraph (9) or (12) to the National Labor Relations Board for investigation and enforcement, utilizing all appropriate remedies up to and including debarment from the program.(12)Labor organization(A)In generalNotwithstanding the National Labor Relations Act (29 U.S.C. 151 et seq.), subparagraphs (B) through (F) shall apply with respect to any funding recipient who is an employer and any labor organization who represents employees of a funding recipient.(B)Neutrality requirementAn employer shall remain neutral with respect to the exercise of employees and labor organizations of the right to organize and bargain under the National Labor Relations Act (29 U.S.C. 151 et seq.).(C)Commencement of collective bargainingNot later than 10 days after receiving a written request for collective bargaining from a labor organization that has been newly recognized or certified as a representative under section 9(a) of the National Labor Relations Act (29 U.S.C. 159(a)), or within such further period as the parties agree upon, the parties shall meet and commence to bargain collectively and shall make every reasonable effort to conclude and sign a collective bargaining agreement.(D)Mediation and conciliation for failure to reach a collective bargaining agreement(i)In generalIf the parties have failed to reach an agreement before the date that is 90 days after the date on which bargaining is commenced under subparagraph (C), or any later date agreed upon by both parties, either party may notify the Federal Mediation and Conciliation Service of the existence of a dispute and request mediation.(ii)Federal mediation and conciliation serviceWhenever a request is received under clause (i), the Director of the Federal Mediation and Conciliation Service shall promptly communicate with the parties and use best efforts, by mediation and conciliation, to bring them to agreement.(E)Tripartite arbitration panel(i)In generalIf the Federal Mediation and Conciliation Service is not able to bring the parties to agreement by mediation or conciliation before the date that is 30 days after the date on which such mediation or conciliation is commenced, or any later date agreed upon by both parties, the Service shall refer the dispute to a tripartite arbitration panel established in accordance with such regulations as may be prescribed by the Service, with one member selected by the labor organization, one member selected by the employer, and one neutral member mutually agreed to by the parties.(ii)Dispute settlementA majority of the tripartite arbitration panel shall render a decision settling the dispute and such decision shall be binding upon the parties for a period of two years, unless amended during such period by written consent of the parties. Such decision shall be based on—(I)the employer’s financial status and prospects;(II)the size and type of the employer’s operations and business;(III)the employees’ cost of living;(IV)the employees’ ability to sustain themselves, their families, and their dependents on the wages and benefits they earn from the employer; and(V)the wages and benefits that other employers in the same business provide their employees.(F)Prohibition on subcontracting for certain purposesA funding recipient may not engage in subcontracting for the purpose of circumventing the terms of a collective bargaining agreement with respect to wages, benefits, or working conditions.(G)Parties definedIn this paragraph, the term parties means a labor organization that is newly recognized or certified as a representative under section 9(a) of the National Labor Relations Act (29 U.S.C. 159(a)) and the employer of the employees represented by such organization.(d)Project requirementsAny project funded through the program shall meet the following requirements:(1)The project shall adhere to quality-of-service standards as established by the Commission.(2)Except as provided in paragraphs (2) and (3) of subsection (c), the project shall offer broadband service with a download speed of at least 100 megabits per second, an upload speed of at least 100 megabits per second, and latency that is sufficiently low to allow multiple, simultaneous, real-time, interactive applications.(3)The project shall offer broadband service at prices that are comparable to, or lower than, the prices charged for comparable levels of service in areas that were not unserved areas, areas with low-tier service, or areas with mid-tier service on the day before the date of the enactment of this section.(4)For any project that involves laying fiber-optic cables along a roadway, the project shall include interspersed conduit access points at regular and short intervals.(5)The project shall incorporate prudent cybersecurity and supply chain risk management practices, as specified by the Commission through the rulemaking described in subsection (e), in consultation with the Director of the National Institute of Standards and Technology and the Assistant Secretary.(6)The project shall incorporate best practices, as defined by the Commission, for ensuring reliability and resiliency of the network during disasters.(7)Any funding recipient must agree to have the project meet the requirements established under section 224, as if the project were classified as a utility under such section. The preceding sentence shall not apply to those entities or persons excluded from the definition of the term utility by the second sentence of subsection (a)(1) of such section.(8)The project shall offer an affordable option for a broadband service plan under which broadband service is provided—(A)with a download speed of at least 50 megabits per second;(B)with an upload speed of at least 50 megabits per second; and(C)with latency that is sufficiently low to allow multiple, simultaneous, real-time, interactive applications.(e)Rulemaking and distribution and award of fundsNot later than 180 days after the date of the enactment of this section, the Commission, in consultation with the Assistant Secretary, shall promulgate rules—(1)that implement the requirements of this section, as appropriate;(2)that establish the design of and rules for the national systems of competitive bidding;(3)that establish notice requirements for all systems of competitive bidding authorized under this section that, at a minimum, provide the public with notice of—(A)the initial determination of which areas are unserved areas, areas with low-tier service, or areas with mid-tier service;(B)the final determination of which areas are unserved areas, areas with low-tier service, or areas with mid-tier service after the process for challenging the initial determination has concluded;(C)which entities have applied to bid for funding; and(D)the results of any system of competitive bidding, including identifying the funding recipients, which areas each project will serve, the nature of the service that will be provided by the project in each of those areas, and how much funding the funding recipients will receive in each of those areas;(4)that establish broadband service buildout milestones and periodic certification by funding recipients to ensure that the broadband service buildout milestones for all systems of competitive bidding authorized under this section will be met;(5)that, except as provided in paragraphs (2) and (3) of subsection (c), establish a maximum buildout timeframe of three years beginning on the date on which funding is provided under this section for a project;(6)that establish periodic reporting requirements for funding recipients and that identify, at a minimum, the nature of the service provided in each area for any system of competitive bidding authorized under this section;(7)that establish standard penalties for the noncompliance of funding recipients or projects with the requirements as set forth under this section and as may be further prescribed by the Commission for any system of competitive bidding authorized under this section;(8)that establish procedures for recovery of funds, in whole or in part, from funding recipients in the event of the default or noncompliance of the funding recipient or project with the requirements established under this section for any system of competitive bidding authorized under this section; and(9)that establish mechanisms to reduce waste, fraud, and abuse within the program for any system of competitive bidding authorized under this section.(f)Reports required(1)Inspector general and comptroller general reportNot later than June 30 and December 31 of each year following the awarding of the first funds under the program, the Inspector General of the Commission and the Comptroller General of the United States shall submit to the Committees on Energy and Commerce of the House of Representatives and Commerce, Science, and Transportation of the Senate a report for the previous 6 months that reviews the program. Such report shall include any recommendations to address waste, fraud, and abuse.(2)State reportsAny State that receives funds under the program shall submit an annual report to the Commission on how such funds were spent, along with a certification of compliance with the requirements as set forth under this section and as may be further prescribed by the Commission, including a description of each service provided and the number of individuals to whom the service was provided.(g)Authorization of appropriationsThere is authorized to be appropriated to the Commission $79,500,000,000 for fiscal year 2022 to carry out the program, and such amount is authorized to remain available through fiscal year 2026.(h)DefinitionsIn this section:(1)Affordable optionThe term affordable option means, with respect to a broadband service plan, that broadband service is provided under such plan at a rate that is determined by the Commission, in coordination with the Office of Internet Connectivity and Growth, to be affordable for a household with an income of 136 percent of the poverty threshold, as determined by using criteria of poverty established by the Bureau of the Census, for a four-person household that includes two dependents under the age of 18.(2)Anchor institutionThe term anchor institution—(A)means a public or private school, a library, a medical or healthcare provider, a museum, a public safety entity, a public housing agency (as defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b))), a community college, an institution of higher education, a religious organization, or any other community support organization or agency; and(B)includes any entity described in subparagraph (A) that serves an Indian Tribe, tribally designated entity, or Native Hawaiian organization.(3)AreaThe term area means the geographic unit of measurement with the greatest level of granularity reasonably feasible for the Commission to use in making eligibility determinations under this section and in meeting the requirements and deadlines of this section.(4)Area with low-tier serviceThe term area with low-tier service means an area where at least 90 percent of the population has access to broadband service offered—(A)with a download speed of at least 25 megabits per second but less than 100 megabits per second;(B)with an upload speed of at least 25 megabits per second but less than 100 megabits per second; and(C)with latency that is sufficiently low to allow multiple, simultaneous, real-time, interactive applications.(5)Area with mid-tier serviceThe term area with mid-tier service means an area where at least 90 percent of the population has access to broadband service offered—(A)with a download speed of at least 100 megabits per second but less than 1 gigabit per second;(B)with an upload speed of at least 100 megabits per second but less than 1 gigabit per second; and(C)with latency that is sufficiently low to allow multiple, simultaneous, real-time, interactive applications.(6)Assistant secretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.(7)Broadband serviceThe term broadband service—(A)means broadband internet access service that is a mass-market retail service, or a service provided to an anchor institution, by wire or radio that provides the capability to transmit data to and receive data from all or substantially all internet endpoints, including any capabilities that are incidental to and enable the operation of the communications service;(B)includes any service that is a functional equivalent of the service described in subparagraph (A); and(C)does not include dial-up internet access service.(8)Collective bargainingThe term collective bargaining means performance of the mutual obligation described in section 8(d) of the National Labor Relations Act (29 U.S.C. 158(d)).(9)Collective bargaining agreementThe term collective bargaining agreement means an agreement reached through collective bargaining.(10)Funding recipientThe term funding recipient means an entity that receives funding for a project under this section, which may include—(A)a private entity, a public-private partnership, a cooperative, and a Tribal or municipal broadband service provider; and(B)a consortium between any of the entities described in subparagraph (A), including a consortium that includes an investor-owned utility.(11)High-poverty areaThe term high-poverty area means a census tract with a poverty rate of at least 20 percent, as measured by the most recent 5-year data series available from the American Community Survey of the Bureau of the Census as of the year before the date of the enactment of this section. In the case of a territory or possession of the United States in which no such data is collected from the American Community Survey of the Bureau of the Census as of the year before the date of the enactment of this section, such term includes a census tract with a poverty rate of at least 20 percent, as measured by the most recent Island Areas decennial census of the Bureau of the Census for which data is available as of the year before the date of the enactment of this section.(12)Indian TribeThe term Indian Tribe has the meaning given such term in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304(e)).(13)Institution of higher educationThe term institution of higher education—(A)has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001); and(B)includes a postsecondary vocational institution.(14)Labor organizationThe term labor organization has the meaning given the term in section 2 of the National Labor Relations Act (29 U.S.C. 152).(15)Native Hawaiian organizationThe term Native Hawaiian organization means any organization—(A)that serves the interests of Native Hawaiians;(B)in which Native Hawaiians serve in substantive and policymaking positions;(C)that has as a primary and stated purpose the provision of services to Native Hawaiians; and(D)that is recognized for having expertise in Native Hawaiian affairs, digital connectivity, or access to broadband service.(16)Persistent poverty countyThe term persistent poverty county means any county with a poverty rate of at least 20 percent, as determined in each of the 1990 and 2000 decennial censuses and in the Small Area Income and Poverty Estimates of the Bureau of the Census for the most recent year for which the Estimates are available. In the case of a territory or possession of the United States, such term includes any county equivalent area in Puerto Rico with a poverty rate of at least 20 percent, as determined in each of the 1990 and 2000 decennial censuses and in the most recent 5-year data series available from the American Community Survey of the Bureau of the Census as of the year before the date of the enactment of this section, or any other territory or possession of the United States with a poverty rate of at least 20 percent, as determined in each of the 1990 and 2000 Island Areas decennial censuses of the Bureau of the Census and in the most recent Island Areas decennial census of the Bureau of the Census for which data is available as of the year before the date of the enactment of this section.(17)Postsecondary vocational institutionThe term postsecondary vocational institution has the meaning given the term in section 102(c) of the Higher Education Act of 1965 (20 U.S.C. 1002(c)).(18)ProgramUnless otherwise indicated, the term program means the program established under subsection (a).(19)ProjectThe term project means an undertaking by a funding recipient under this section to construct and deploy infrastructure for the provision of broadband service.(20)StateThe term State has the meaning given such term in section 3, except that such term also includes the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau.(21)Tribally designated entityThe term tribally designated entity means an entity designated by an Indian Tribe for purposes of paragraph (2)(B).(22)Unserved anchor institutionThe term unserved anchor institution means an anchor institution that has no access to broadband service or does not have access to broadband service offered—(A)with a download speed of at least 1 gigabit per second per 1,000 users;(B)with an upload speed of at least 1 gigabit per second per 1,000 users; and(C)with latency that is sufficiently low to allow multiple, simultaneous, real-time, interactive applications.(23)Unserved areaThe term unserved area means an area where—(A)the Commission reasonably believes there are potential subscribers of broadband service; and(B)at least 90 percent of the population has no access to broadband service or does not have access to broadband service offered—(i)with a download speed of at least 25 megabits per second;(ii)with an upload speed of at least 25 megabits per second; and(iii)with latency that is sufficiently low to allow multiple, simultaneous, real-time, interactive applications..(b)Authorization of appropriations for Tribal broadband connectivity program(1)In generalSection 905(c) of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260) is amended by adding at the end the following:(9)Authorization of appropriationsThere is authorized to be appropriated to the Assistant Secretary $500,000,000 for fiscal year 2022 to carry out the grant program under this subsection, and such amount is authorized to remain available through fiscal year 2026..(2)Conforming amendmentsSection 905 of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260) is amended—(A)in subsection (c), by inserting or paragraph (9) of this subsection after subsection (b)(1) each place it appears; and(B)in subsection (e)—(i)in paragraph (1)—(I)in the matter preceding subparagraph (A), by inserting after this Act the following: (and, in the case of the grant program under subsection (c), not earlier than 30 days, and not later than 60 days, after the date of enactment of any other law making available amounts to carry out such program); and(II)in subparagraph (A), by inserting after eligible entities and covered partnerships the following: (or, in the case of a notice issued by reason of the enactment of a law, other than this Act, making available amounts to carry out the grant program under subsection (c), eligible entities); and(ii)in paragraph (2)(A), by inserting after an eligible entity or covered partnership the following: (or, in the case of a notice issued by reason of the enactment of a law, other than this Act, making available amounts to carry out the grant program under subsection (c), an eligible entity).13102.Tribal internet expansionSection 254(b)(3) of the Communications Act of 1934 (47 U.S.C. 254(b)(3)) is amended by inserting and in Indian country (as defined in section 1151 of title 18, United States Code) and areas with high populations of Indian (as defined in section 19 of the Act of June 18, 1934 (Chapter 576; 48 Stat. 988; 25 U.S.C. 5129)) people after high cost areas.2Broadband Infrastructure Finance and Innovation13201.Short titleThis part may be cited as the Broadband Infrastructure Finance and Innovation Act of 2021.13202.DefinitionsIn this part:(1)BIFIA programThe term BIFIA program means the broadband infrastructure finance and innovation program established under this part.(2)Broadband serviceThe term broad­band service—(A)means broadband internet access service that is a mass-market retail service, or a service provided to an entity described in paragraph (11)(B)(ii), by wire or radio that provides the capability to transmit data to and receive data from all or substantially all internet endpoints, including any capabilities that are incidental to and enable the operation of the communications service;(B)includes any service that is a functional equivalent of the service described in subparagraph (A); and(C)does not include dial-up internet access service.(3)Eligible project costsThe term eligible project costs means amounts substantially all of which are paid by, or for the account of, an obligor in connection with a project, including the cost of—(A)development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, historic preservation review, permitting, preliminary engineering and design work, and other preconstruction activities;(B)construction and deployment phase activities, including—(i)construction, reconstruction, rehabilitation, replacement, and acquisition of real property (including land relating to the project and improvements to land), equipment, instrumentation, networking capability, hardware and software, and digital network technology;(ii)environmental mitigation; and(iii)construction contingencies; and(C)capitalized interest necessary to meet market requirements, reasonably required reserve funds, capital issuance expenses, and other carrying costs during construction and deployment.(4)Federal credit instrumentThe term Federal credit instrument means a secured loan, loan guarantee, or line of credit authorized to be made available under the BIFIA program with respect to a project.(5)Investment-grade ratingThe term investment-grade rating means a rating of BBB minus, Baa3, bbb minus, BBB (low), or higher assigned by a rating agency to project obligations.(6)LenderThe term lender means any non-Federal qualified institutional buyer (as defined in section 230.144A(a) of title 17, Code of Federal Regulations (or any successor regulation), known as Rule 144A(a) of the Securities and Exchange Commission and issued under the Securities Act of 1933 (15 U.S.C. 77a et seq.)), including—(A)a qualified retirement plan (as defined in section 4974(c) of the Internal Revenue Code of 1986) that is a qualified institutional buyer; and(B)a governmental plan (as defined in section 414(d) of the Internal Revenue Code of 1986) that is a qualified institutional buyer.(7)Letter of interestThe term letter of interest means a letter submitted by a potential applicant prior to an application for credit assistance in a format prescribed by the Assistant Secretary on the website of the BIFIA program that—(A)describes the project and the location, purpose, and cost of the project;(B)outlines the proposed financial plan, including the requested credit assistance and the proposed obligor;(C)provides a status of environmental review; and(D)provides information regarding satisfaction of other eligibility requirements of the BIFIA program.(8)Line of creditThe term line of credit means an agreement entered into by the Assistant Secretary with an obligor under section 13205 to provide a direct loan at a future date upon the occurrence of certain events.(9)Loan guaranteeThe term loan guarantee means any guarantee or other pledge by the Assistant Secretary to pay all or part of the principal of and interest on a loan or other debt obligation issued by an obligor and funded by a lender.(10)ObligorThe term obligor means a party that—(A)is primarily liable for payment of the principal of or interest on a Federal credit instrument; and(B)may be a corporation, company, partnership, joint venture, trust, or governmental entity, agency, or instrumentality.(11)ProjectThe term project means a project—(A)to construct and deploy infrastructure for the provision of broadband service; and(B)that the Assistant Secretary determines will—(i)provide access or improved access to broadband service to consumers residing in areas of the United States that have no access to broadband service or do not have access to broadband service offered—(I)with a download speed of at least 100 megabits per second;(II)with an upload speed of at least 100 megabits per second; and(III)with latency that is sufficiently low to allow multiple, simultaneous, real-time, interactive applications; or(ii)provide access or improved access to broadband service to—(I)schools, libraries, medical and healthcare providers, community colleges and other institutions of higher education, museums, religious organizations, and other community support organizations and entities to facilitate greater use of broadband service by or through such organizations;(II)organizations and agencies that provide outreach, access, equipment, and support services to facilitate greater use of broadband service by low-income, unemployed, aged, and otherwise vulnerable populations;(III)job-creating strategic facilities located within a State-designated economic zone, Economic Development District designated by the Department of Commerce, Empowerment Zone designated by the Department of Housing and Urban Development, or Enterprise Community designated by the Department of Agriculture; or(IV)public safety agencies.(12)Project obligationThe term project obligation means any note, bond, debenture, or other debt obligation issued by an obligor in connection with the financing of a project, other than a Federal credit instrument.(13)Public authorityThe term public authority means a Federal, State, county, town or township, Indian Tribe, municipal, or other local government or instrumentality with authority to finance, build, operate, or maintain infrastructure for the provision of broadband service.(14)Rating agencyThe term rating agency means a credit rating agency registered with the Securities and Exchange Commission as a nationally recognized statistical rating organization (as defined in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a))).(15)Secured loanThe term secured loan means a direct loan or other debt obligation issued by an obligor and funded by the Assistant Secretary in connection with the financing of a project under section 13204.(16)Small projectThe term small project means a project having eligible project costs that are reasonably anticipated not to equal or exceed $20,000,000.(17)Subsidy amountThe term subsidy amount means the amount of budget authority sufficient to cover the estimated long-term cost to the Federal Government of a Federal credit instrument—(A)calculated on a net present value basis; and(B)excluding administrative costs and any incidental effects on governmental receipts or outlays in accordance with the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.).(18)Substantial completionThe term substantial completion means, with respect to a project receiving credit assistance under the BIFIA program—(A)the commencement of the provision of broadband service using the infrastructure being financed; or(B)a comparable event, as determined by the Assistant Secretary and specified in the credit agreement.13203.Determination of eligibility and project selection(a)Eligibility(1)In generalA project shall be eligible to receive credit assistance under the BIFIA program if—(A)the entity proposing to carry out the project submits a letter of interest prior to submission of a formal application for the project; and(B)the project meets the criteria described in this subsection.(2)Creditworthiness(A)In generalExcept as provided in subparagraph (B), to be eligible for assistance under the BIFIA program, a project shall satisfy applicable creditworthiness standards, which, at a minimum, shall include—(i)adequate coverage requirements to ensure repayment;(ii)an investment-grade rating from at least two rating agencies on debt senior to the Federal credit instrument; and(iii)a rating from at least two rating agencies on the Federal credit instrument.(B)Small projectsIn order for a small project to be eligible for assistance under the BIFIA program, such project shall satisfy alternative creditworthiness standards that shall be established by the Assistant Secretary under section 13206 for purposes of this paragraph.(3)ApplicationA State, local government, agency or instrumentality of a State or local government, public authority, public-private partnership, or any other legal entity undertaking the project and authorized by the Assistant Secretary shall submit a project application that is acceptable to the Assistant Secretary.(4)Eligible project cost parameters for infrastructure projectsEligible project costs shall be reasonably anticipated to equal or exceed $2,000,000 in the case of a project or program of projects—(A)in which the applicant is a local government, instrumentality of local government, or public authority (other than a public authority that is a Federal or State government or instrumentality);(B)located on a facility owned by a local government; or(C)for which the Assistant Secretary determines that a local government is substantially involved in the development of the project.(5)Dedicated revenue sourcesThe applicable Federal credit instrument shall be repayable, in whole or in part, from—(A)amounts charged to—(i)subscribers of broadband service for such service; or(ii)subscribers of any related service provided over the same infrastructure for such related service;(B)user fees;(C)payments owing to the obligor under a public-private partnership; or(D)other dedicated revenue sources that also secure or fund the project obligations.(6)Applications where obligor will be identified laterA State, local government, agency or instrumentality of a State or local government, or public authority may submit to the Assistant Secretary an application under paragraph (3), under which a private party to a public-private partnership will be—(A)the obligor; and(B)identified later through completion of a procurement and selection of the private party.(7)Beneficial effectsThe Assistant Secretary shall determine that financial assistance for the project under the BIFIA program will—(A)foster, if appropriate, partnerships that attract public and private investment for the project;(B)enable the project to proceed at an earlier date than the project would otherwise be able to proceed or reduce the lifecycle costs (including debt service costs) of the project; and(C)reduce the contribution of Federal grant assistance for the project.(8)Project readinessTo be eligible for assistance under the BIFIA program, the applicant shall demonstrate a reasonable expectation that the contracting process for the construction and deployment of infrastructure for the provision of broadband service through the project can commence by no later than 90 days after the date on which a Federal credit instrument is obligated for the project under the BIFIA program.(9)Public sponsorship of private entities(A)In generalIf an eligible project is carried out by an entity that is not a State or local government or an agency or instrumentality of a State or local government or a Tribal Government or consortium of Tribal Governments, the project shall be publicly sponsored.(B)Public sponsorshipFor purposes of this part, a project shall be considered to be publicly sponsored if the obligor can demonstrate, to the satisfaction of the Assistant Secretary, that the project applicant has consulted with the State, local, or Tribal government in the area in which the project is located, or that is otherwise affected by the project, and that such government supports the proposal.(b)Selection among eligible projects(1)Establishment of application processThe Assistant Secretary shall establish a rolling application process under which projects that are eligible to receive credit assistance under subsection (a) shall receive credit assistance on terms acceptable to the Assistant Secretary, if adequate funds are available to cover the subsidy costs associated with the Federal credit instrument.(2)Preliminary rating opinion letterThe Assistant Secretary shall require each project applicant to provide—(A)a preliminary rating opinion letter from at least one rating agency—(i)indicating that the senior obligations of the project, which may be the Federal credit instrument, have the potential to achieve an investment-grade rating; and(ii)including a preliminary rating opinion on the Federal credit instrument; or(B)in the case of a small project, alternative documentation that the Assistant Secretary shall require in the standards established under section 13206 for purposes of this paragraph.(3)Technology neutrality requiredIn selecting projects to receive credit assistance under the BIFIA program, the Assistant Secretary may not favor a project using any particular technology.(4)Preference for open-access networksIn selecting projects to receive credit assistance under the BIFIA program, the Assistant Secretary shall give preference to projects providing for the deployment of open-access broadband service networks. (c)Federal requirements(1)In generalThe following provisions of law shall apply to funds made available under the BIFIA program and projects assisted with those funds:(A)Title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.).(B)The National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).(C)54 U.S.C. 300101 et seq. (commonly referred to as the National Historic Preservation Act).(D)The Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601 et seq.).(2)NEPANo funding shall be obligated for a project that has not received an environmental categorical exclusion, a finding of no significant impact, or a record of decision under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).(3)Title VI of the Civil Rights Act of 1964For purposes of title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), any project that receives credit assistance under the BIFIA program shall be considered a program or activity within the meaning of section 606 of such title (42 U.S.C. 2000d–4a).(4)Contracting requirementsAll laborers and mechanics employed by contractors or subcontractors in the performance of construction, alteration, or repair work carried out, in whole or in part, with assistance made available through a Federal credit instrument shall be paid wages at rates not less than those prevailing on projects of a similar character in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code. With respect to the labor standards in this paragraph, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.(5)Neutrality requirementAn employer receiving assistance made available through a Federal credit instrument under this part shall remain neutral with respect to the exercise of employees and labor organizations of the right to organize and bargain under the National Labor Relations Act (29 U.S.C. 151 et seq.).(6)Referral of alleged violations of applicable Federal labor and employment lawsThe Assistant Secretary shall refer any alleged violation of an applicable labor and employment law to the appropriate Federal agency for investigation and enforcement, and any alleged violation of paragraph (4) or (5) to the National Labor Relations Board for investigation and enforcement, utilizing all appropriate remedies up to and including debarment from the BIFIA program.(d)Application processing procedures(1)Notice of complete applicationNot later than 30 days after the date of receipt of an application under this section, the Assistant Secretary shall provide to the applicant a written notice to inform the applicant whether—(A)the application is complete; or(B)additional information or materials are needed to complete the application.(2)Approval or denial of applicationNot later than 60 days after the date of issuance of the written notice under paragraph (1), the Assistant Secretary shall provide to the applicant a written notice informing the applicant whether the Assistant Secretary has approved or disapproved the application.(3)Approval before NEPA reviewSubject to subsection (c)(2), an application for a project may be approved before the project receives an environmental categorical exclusion, a finding of no significant impact, or a record of decision under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).(e)Development phase activitiesAny credit instrument secured under the BIFIA program may be used to finance up to 100 percent of the cost of development phase activities as described in section 13202(3)(A).13204.Secured loans(a)In general(1)AgreementsSubject to paragraphs (2) and (3), the Assistant Secretary may enter into agreements with one or more obligors to make secured loans, the proceeds of which shall be used—(A)to finance eligible project costs of any project selected under section 13203;(B)to refinance interim construction financing of eligible project costs of any project selected under section 13203; or(C)to refinance long-term project obligations or Federal credit instruments, if the refinancing provides additional funding capacity for the completion, enhancement, or expansion of any project that—(i)is selected under section 13203; or(ii)otherwise meets the requirements of section 13203.(2)Limitation on refinancing of interim construction financingA loan under paragraph (1) shall not refinance interim construction financing under paragraph (1)(B)—(A)if the maturity of such interim construction financing is later than 1 year after the substantial completion of the project; and(B)later than 1 year after the date of substantial completion of the project.(3)Risk assessmentBefore entering into an agreement under this subsection, the Assistant Secretary, in consultation with the Director of the Office of Management and Budget, shall determine an appropriate capital reserve subsidy amount for each secured loan, taking into account each rating letter provided by a rating agency under section 13203(b)(2)(A)(ii) or, in the case of a small project, the alternative documentation provided under section 13203(b)(2)(B).(b)Terms and limitations(1)In generalA secured loan under this section with respect to a project shall be on such terms and conditions and contain such covenants, representations, warranties, and requirements (including requirements for audits) as the Assistant Secretary determines to be appropriate.(2)Maximum amountThe amount of a secured loan under this section shall not exceed the lesser of 49 percent of the reasonably anticipated eligible project costs or, if the secured loan is not for a small project and does not receive an investment-grade rating, the amount of the senior project obligations.(3)PaymentA secured loan under this section—(A)shall—(i)be payable, in whole or in part, from—(I)amounts charged to—(aa)subscribers of broad­band service for such service; or(bb)subscribers of any related service provided over the same infrastructure for such related service;(II)user fees;(III)payments owing to the obligor under a public-private partnership; or(IV)other dedicated revenue sources that also secure the senior project obligations; and(ii)include a coverage requirement or similar security feature supporting the project obligations; and(B)may have a lien on revenues described in subparagraph (A), subject to any lien securing project obligations.(4)Interest rateThe interest rate on a secured loan under this section shall be not less than the yield on United States Treasury securities of a similar maturity to the maturity of the secured loan on the date of execution of the loan agreement.(5)Maturity dateThe final maturity date of the secured loan shall be the lesser of—(A)35 years after the date of substantial completion of the project; and(B)if the useful life of the infrastructure for the provision of broadband service being financed is of a lesser period, the useful life of the infrastructure.(6)Nonsubordination(A)In generalExcept as provided in subparagraph (B), the secured loan shall not be subordinated to the claims of any holder of project obligations in the event of bankruptcy, insolvency, or liquidation of the obligor.(B)Preexisting indenture(i)In generalThe Assistant Secretary shall waive the requirement under subparagraph (A) for a public agency borrower that is financing ongoing capital programs and has outstanding senior bonds under a preexisting indenture, if—(I)the secured loan—(aa)is rated in the A category or higher; or(bb)in the case of a small project, meets an alternative standard that the Assistant Secretary shall establish under section 13206 for purposes of this subclause;(II)the secured loan is secured and payable from pledged revenues not affected by project performance, such as a tax-backed revenue pledge or a system-backed pledge of project revenues; and(III)the BIFIA program share of eligible project costs is 33 percent or less.(ii)LimitationIf the Assistant Secretary waives the nonsubordination requirement under this subparagraph—(I)the maximum credit subsidy to be paid by the Federal Government shall be not more than 10 percent of the principal amount of the secured loan; and(II)the obligor shall be responsible for paying the remainder of the subsidy cost, if any.(7)FeesThe Assistant Secretary may establish fees at a level sufficient to cover all or a portion of the costs to the Federal Government of making a secured loan under this section.(8)Non-federal shareThe proceeds of a secured loan under the BIFIA program, if the loan is repayable from non-Federal funds—(A)may be used for any non-Federal share of project costs required under this part; and(B)shall not count toward the total Federal assistance provided for a project for purposes of paragraph (9).(9)Maximum federal involvementThe total Federal assistance provided for a project receiving a loan under the BIFIA program shall not exceed 80 percent of the total project cost.(c)Repayment(1)ScheduleThe Assistant Secretary shall establish a repayment schedule for each secured loan under this section based on—(A)the projected cash flow from project revenues and other repayment sources; and(B)the useful life of the infrastructure for the provision of broadband service being financed.(2)CommencementScheduled loan repayments of principal or interest on a secured loan under this section shall commence not later than 5 years after the date of substantial completion of the project.(3)Deferred payments(A)In generalIf, at any time after the date of substantial completion of the project, the project is unable to generate sufficient revenues to pay the scheduled loan repayments of principal and interest on the secured loan, the Assistant Secretary may, subject to subparagraph (C), allow the obligor to add unpaid principal and interest to the outstanding balance of the secured loan.(B)InterestAny payment deferred under subparagraph (A) shall—(i)continue to accrue interest in accordance with subsection (b)(4) until fully repaid; and(ii)be scheduled to be amortized over the remaining term of the loan.(C)Criteria(i)In generalAny payment deferral under subparagraph (A) shall be contingent on the project meeting criteria established by the Assistant Secretary.(ii)Repayment standardsThe criteria established pursuant to clause (i) shall include standards for reasonable assurance of repayment.(4)Prepayment(A)Use of excess revenuesAny excess revenues that remain after satisfying scheduled debt service requirements on the project obligations and secured loan and all deposit requirements under the terms of any trust agreement, bond resolution, or similar agreement securing project obligations may be applied annually to prepay the secured loan without penalty.(B)Use of proceeds of refinancingThe secured loan may be prepaid at any time without penalty from the proceeds of refinancing from non-Federal funding sources.(d)Sale of secured loans(1)In generalSubject to paragraph (2), as soon as practicable after substantial completion of a project and after notifying the obligor, the Assistant Secretary may sell to another entity or reoffer into the capital markets a secured loan for the project if the Assistant Secretary determines that the sale or reoffering can be made on favorable terms.(2)Consent of obligorIn making a sale or reoffering under paragraph (1), the Assistant Secretary may not change the original terms and conditions of the secured loan without the written consent of the obligor.(e)Loan guarantees(1)In generalThe Assistant Secretary may provide a loan guarantee to a lender in lieu of making a secured loan under this section if the Assistant Secretary determines that the budgetary cost of the loan guarantee is substantially the same as that of a secured loan.(2)TermsThe terms of a loan guarantee under paragraph (1) shall be consistent with the terms required under this section for a secured loan, except that the rate on the guaranteed loan and any prepayment features shall be negotiated between the obligor and the lender, with the consent of the Assistant Secretary.(f)Streamlined application process(1)In generalThe Assistant Secretary shall develop one or more expedited application processes, available at the request of entities seeking secured loans under the BIFIA program, that use a set or sets of conventional terms established pursuant to this section.(2)TermsIn establishing the streamlined application process required by this subsection, the Assistant Secretary may allow for an expedited application period and include terms such as those that require—(A)that the project be a small project;(B)the secured loan to be secured and payable from pledged revenues not affected by project performance, such as a tax-backed revenue pledge, tax increment financing, or a system-backed pledge of project revenues; and(C)repayment of the loan to commence not later than 5 years after disbursement.13205.Lines of credit(a)In general(1)AgreementsSubject to paragraphs (2) through (4), the Assistant Secretary may enter into agreements to make available to one or more obligors lines of credit in the form of direct loans to be made by the Assistant Secretary at future dates on the occurrence of certain events for any project selected under section 13203.(2)Use of proceedsThe proceeds of a line of credit made available under this section shall be available to pay debt service on project obligations issued to finance eligible project costs, extraordinary repair and replacement costs, operation and maintenance expenses, and costs associated with unexpected Federal or State environmental restrictions.(3)Risk assessment(A)In generalExcept as provided in subparagraph (B), before entering into an agreement under this subsection, the Assistant Secretary, in consultation with the Director of the Office of Management and Budget and each rating agency providing a preliminary rating opinion letter under section 13203(b)(2)(A), shall determine an appropriate capital reserve subsidy amount for each line of credit, taking into account the rating opinion letter.(B)Small projectsBefore entering into an agreement under this subsection to make available a line of credit for a small project, the Assistant Secretary, in consultation with the Director of the Office of Management and Budget, shall determine an appropriate capital reserve subsidy amount for each such line of credit, taking into account the alternative documentation provided under section 13203(b)(2)(B) instead of preliminary rating opinion letters provided under section 13203(b)(2)(A).(4)Investment-grade rating requirementThe funding of a line of credit under this section shall be contingent on—(A)the senior obligations of the project receiving an investment-grade rating from 2 rating agencies; or(B)in the case of a small project, the project meeting an alternative standard that the Assistant Secretary shall establish under section 13206 for purposes of this paragraph.(b)Terms and limitations(1)In generalA line of credit under this section with respect to a project shall be on such terms and conditions and contain such covenants, representations, warranties, and requirements (including requirements for audits) as the Assistant Secretary determines to be appropriate.(2)Maximum amountsThe total amount of a line of credit under this section shall not exceed 33 percent of the reasonably anticipated eligible project costs.(3)DrawsAny draw on a line of credit under this section shall—(A)represent a direct loan; and(B)be made only if net revenues from the project (including capitalized interest, but not including reasonably required financing reserves) are insufficient to pay the costs specified in subsection (a)(2).(4)Interest rateThe interest rate on a direct loan resulting from a draw on the line of credit shall be not less than the yield on 30-year United States Treasury securities, as of the date of execution of the line of credit agreement.(5)SecurityA line of credit issued under this section—(A)shall—(i)be payable, in whole or in part, from—(I)amounts charged to—(aa)subscribers of broad­band service for such service; or(bb)subscribers of any related service provided over the same infrastructure for such related service;(II)user fees;(III)payments owing to the obligor under a public-private partnership; or(IV)other dedicated revenue sources that also secure the senior project obligations; and(ii)include a coverage requirement or similar security feature supporting the project obligations; and(B)may have a lien on revenues described in subparagraph (A), subject to any lien securing project obligations.(6)Period of availabilityThe full amount of a line of credit under this section, to the extent not drawn upon, shall be available during the 10-year period beginning on the date of substantial completion of the project.(7)Rights of third-party creditors(A)Against Federal GovernmentA third-party creditor of the obligor shall not have any right against the Federal Government with respect to any draw on a line of credit under this section.(B)AssignmentAn obligor may assign a line of credit under this section to—(i)one or more lenders; or(ii)a trustee on the behalf of such a lender.(8)Nonsubordination(A)In generalExcept as provided in subparagraph (B), a direct loan under this section shall not be subordinated to the claims of any holder of project obligations in the event of bankruptcy, insolvency, or liquidation of the obligor.(B)Pre-existing indenture(i)In generalThe Assistant Secretary shall waive the requirement of subparagraph (A) for a public agency borrower that is financing ongoing capital programs and has outstanding senior bonds under a preexisting indenture, if—(I)the line of credit—(aa)is rated in the A category or higher; or(bb)in the case of a small project, meets an alternative standard that the Assistant Secretary shall establish under section 13206 for purposes of this subclause;(II)the BIFIA program loan resulting from a draw on the line of credit is payable from pledged revenues not affected by project performance, such as a tax-backed revenue pledge or a system-backed pledge of project revenues; and(III)the BIFIA program share of eligible project costs is 33 percent or less.(ii)LimitationIf the Assistant Secretary waives the nonsubordination requirement under this subparagraph—(I)the maximum credit subsidy to be paid by the Federal Government shall be not more than 10 percent of the principal amount of the secured loan; and(II)the obligor shall be responsible for paying the remainder of the subsidy cost.(9)FeesThe Assistant Secretary may establish fees at a level sufficient to cover all or a portion of the costs to the Federal Government of providing a line of credit under this section.(10)Relationship to other credit instrumentsA project that receives a line of credit under this section also shall not receive a secured loan or loan guarantee under section 13204 in an amount that, combined with the amount of the line of credit, exceeds 49 percent of eligible project costs.(c)Repayment(1)Terms and conditionsThe Assistant Secretary shall establish repayment terms and conditions for each direct loan under this section based on—(A)the projected cash flow from project revenues and other repayment sources; and(B)the useful life of the infrastructure for the provision of broadband service being financed.(2)TimingAll repayments of principal or interest on a direct loan under this section shall be scheduled—(A)to commence not later than 5 years after the end of the period of availability specified in subsection (b)(6); and(B)to conclude, with full repayment of principal and interest, by the date that is 25 years after the end of the period of availability specified in subsection (b)(6).13206.Alternative prudential lending standards for small projectsNot later than 180 days after the date of the enactment of this Act, the Assistant Secretary shall establish alternative, streamlined prudential lending standards for small projects receiving credit assistance under the BIFIA program to ensure that such projects pose no additional risk to the Federal Government, as compared with projects that are not small projects.13207.Program administration(a)RequirementThe Assistant Secretary shall establish a uniform system to service the Federal credit instruments made available under the BIFIA program.(b)FeesThe Assistant Secretary may collect and spend fees, contingent on authority being provided in appropriations Acts, at a level that is sufficient to cover—(1)the costs of services of expert firms retained pursuant to subsection (d); and(2)all or a portion of the costs to the Federal Government of servicing the Federal credit instruments.(c)Servicer(1)In generalThe Assistant Secretary may appoint a financial entity to assist the Assistant Secretary in servicing the Federal credit instruments.(2)DutiesA servicer appointed under paragraph (1) shall act as the agent for the Assistant Secretary.(3)FeeA servicer appointed under paragraph (1) shall receive a servicing fee, subject to approval by the Assistant Secretary.(d)Assistance from expert firmsThe Assistant Secretary may retain the services of expert firms, including counsel, in the field of municipal and project finance to assist in the underwriting and servicing of Federal credit instruments.(e)Expedited processingThe Assistant Secretary shall implement procedures and measures to economize the time and cost involved in obtaining approval and the issuance of credit assistance under the BIFIA program.(f)Assistance to small projectsOf the amount appropriated under section 13210(a), and after the set-aside for administrative expenses under section 13210(b), not less than 20 percent shall be made available for the Assistant Secretary to use in lieu of fees collected under subsection (b) for small projects.13208.State and local permitsThe provision of credit assistance under the BIFIA program with respect to a project shall not—(1)relieve any recipient of the assistance of any obligation to obtain any required State or local permit or approval with respect to the project;(2)limit the right of any unit of State or local government to approve or regulate any rate of return on private equity invested in the project; or(3)otherwise supersede any State or local law (including any regulation) applicable to the construction or operation of the project.13209.RegulationsThe Assistant Secretary may promulgate such regulations as the Assistant Secretary determines to be appropriate to carry out the BIFIA program.13210.Funding(a)Authorization of appropriationsThere is authorized to be appropriated to the Assistant Secretary $5,000,000,000 for fiscal year 2022 to carry out this part, and such amount is authorized to remain available through fiscal year 2026.(b)Administrative expensesOf the amount appropriated under subsection (a), the Assistant Secretary may use not more than 5 percent for the administration of the BIFIA program.13211.Reports to Congress(a)In generalNot later than 1 year after the date of the enactment of this Act, and every 2 years thereafter, the Assistant Secretary shall submit to Congress a report summarizing the financial performance of the projects that are receiving, or have received, assistance under the BIFIA program, including a recommendation as to whether the objectives of the BIFIA program are best served by—(1)continuing the program under the authority of the Assistant Secretary; or(2)establishing a Federal corporation or federally sponsored enterprise to administer the program.(b)Application process report(1)In generalNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Assistant Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that includes a list of all of the letters of interest and applications received for assistance under the BIFIA program during the preceding fiscal year.(2)Inclusions(A)In generalEach report under paragraph (1) shall include, at a minimum, a description of, with respect to each letter of interest and application included in the report—(i)the date on which the letter of interest or application was received;(ii)the date on which a notification was provided to the applicant regarding whether the application was complete or incomplete;(iii)the date on which a revised and completed application was submitted (if applicable);(iv)the date on which a notification was provided to the applicant regarding whether the project was approved or disapproved; and(v)if the project was not approved, the reason for the disapproval.(B)CorrespondenceEach report under paragraph (1) shall include copies of any correspondence provided to the applicant in accordance with section 13203(d).3Wi-Fi on School Buses13301.E-rate support for school bus Wi-Fi(a)DefinitionIn this section, the term school bus means a passenger motor vehicle that is—(1)designed to carry a driver and not less than 5 passengers; and(2)used significantly to transport early child education, elementary school, or secondary school students to or from school or an event related to school.(b)RulemakingNotwithstanding the limitations under paragraphs (1)(B) and (2)(A) of section 254(h) of the Communications Act of 1934 (47 U.S.C. 254(h)) regarding the authorized recipients and uses of discounted telecommunications services, not later than 180 days after the date of enactment of this Act, the Commission shall commence a rulemaking to make the provision of Wi-Fi access on school buses eligible for support under the E-rate program of the Commission set forth under subpart F of part 54 of title 47, Code of Federal Regulations.DCommunity Broadband14001.State, local, public-private partnership, and co-op broadband servicesSection 706 of the Telecommunications Act of 1996 (47 U.S.C. 1302) is amended—(1)by redesignating subsection (d) as subsection (e) and inserting after subsection (c) the following:(d)State, local, public-Private partnership, and co-Op advanced telecommunications capability and services(1)In generalNo State statute, regulation, or other State legal requirement may prohibit or have the effect of prohibiting any public provider, public-private partnership provider, or cooperatively organized provider from providing, to any person or any public or private entity, advanced telecommunications capability or any service that utilizes the advanced telecommunications capability provided by such provider.(2)Antidiscrimination safeguards(A)Public providersTo the extent any public provider regulates competing private providers of advanced telecommunications capability or services that utilize advanced telecommunications capability, such public provider shall apply its ordinances and rules without discrimination in favor of itself or any provider that it owns of services that utilize advanced telecommunications capability.(B)Public-private partnership providersTo the extent any State or local entity that is part of a public-private partnership provider regulates competing private providers of advanced telecommunications capability or services that utilize advanced telecommunications capability, such State or local entity shall apply its ordinances and rules without discrimination in favor of such public-private partnership provider or any provider that such State or local entity or public-private partnership provider owns of services that utilize advanced telecommunications capability.(3)Savings clauseNothing in this subsection shall exempt a public provider, public-private partnership provider, or cooperatively organized provider from any Federal or State telecommunications law or regulation that applies to all providers of advanced telecommunications capability or services that utilize such advanced telecommunications capability.; and(2)in subsection (e), as redesignated—(A)in the matter preceding paragraph (1), by striking this subsection and inserting this section;(B)by redesignating paragraph (2) as paragraph (3);(C)by inserting after paragraph (1) the following:(2)Cooperatively organized providerThe term cooperatively organized provider means an entity that is treated as a cooperative under Federal tax law and that provides advanced telecommunications capability, or any service that utilizes such advanced telecommunications capability, to any person or public or private entity.; and(D)by adding at the end the following:(4)Public providerThe term public provider means a State or local entity that provides advanced telecommunications capability, or any service that utilizes such advanced telecommunications capability, to any person or public or private entity.(5)Public-private partnership providerThe term public-private partnership provider means a public-private partnership, between a State or local entity and a private entity, that provides advanced telecommunications capability, or any service that utilizes such advanced telecommunications capability, to any person or public or private entity.(6)State or local entityThe term State or local entity means a State or political subdivision thereof, any agency, authority, or instrumentality of a State or political subdivision thereof, or an Indian Tribe (as defined in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304(e)))..ENext Generation 9–1–115001.Further deployment of Next Generation 9–1–1(a)FindingsCongress finds the following:(1)The 9–1–1 systems of the United States, while a model for the entire world, lack the advanced functionality, interoperability, reliability, and capabilities that come with the adoption of new digital communications technologies.(2)Communications technologies currently available to the public, including first responders and other public safety personnel, have substantially outpaced the legacy communications technologies still used by most emergency communications centers in the 9–1–1 systems of the United States.(3)This lack of modern technology, when coupled with other challenges, is impacting the ability of the 9–1–1 systems of the United States to efficiently and effectively provide responses to emergencies.(4)Modernizing the 9–1–1 systems of the United States to incorporate the new and evolving capabilities of broadband voice and data communications is essential for the safety and security of the public, including first responders and other public safety personnel.(5)Efforts to modernize the 9–1–1 systems of the United States to date, while laudable and important, have been limited due to a lack of funding and inconsistent or unclear policies related to the governance, deployment, and operations of Next Generation 9–1–1.(6)A nationwide strategy for Next Generation 9–1–1 has become essential to help guide the transition and create a common framework for implementation of Next Generation 9–1–1 while preserving State, regional, and local control over the governance and technology choices of the 9–1–1 systems of the United States.(7)Accelerated implementation of Next Generation 9–1–1 will—(A)increase compatibility with emerging communications trends;(B)enhance the flexibility, reliability, and survivability of the 9–1–1 systems of the United States during major incidents;(C)improve emergency response for the public, including first responders and other public safety personnel;(D)promote the interoperability of the 9–1–1 systems of the United States with emergency response providers including users of the Nationwide Public Safety Broadband Network being deployed by the First Responder Network Authority; and(E)increase the cost effectiveness of operating the 9–1–1 systems of the United States.(b)Sense of congressIt is the sense of Congress that—(1)the 9–1–1 professionals in the United States perform important and lifesaving work every day, and need the tools and communications technologies to perform the work effectively in a world with digital communications technologies;(2)the transition from the legacy communications technologies used in the 9–1–1 systems of the United States to Next Generation 9–1–1 is a national priority and a national imperative;(3)the United States should complete the transition described in paragraph (2) as soon as practicable;(4)the United States should develop a nationwide framework that facilitates cooperation among Federal, State, and local officials on deployment of Next Generation 9–1–1 in order to meet that goal;(5)the term Public Safety Answering Point becomes outdated in a broadband environment and 9–1–1 centers are increasingly and appropriately being referred to as emergency communications centers; and(6)9–1–1 authorities and emergency communications centers should have sufficient resources to implement Next Generation 9–1–1, including resources to support associated geographic information systems (commonly known as GIS), and cybersecurity measures.(c)Statement of policyIt is the policy of the United States that—(1)Next Generation 9–1–1 should be technologically and competitively neutral;(2)Next Generation 9–1–1 should be interoperable and reliable;(3)the governance and control of the 9–1–1 systems of the United States, including Next Generation 9–1–1, should remain at the State, regional, and local level; and(4)individuals in the United States should receive information on how to best utilize Next Generation 9–1–1 and on its capabilities and usefulness.(d)Coordination of next generation 9–1–1 implementationPart C of title I of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 901 et seq.) is amended by adding at the end the following:159.Coordination of next generation 9–1–1 implementation(a)Additional functions of 9–1–1 implementation coordination office(1)AuthorityThe Office shall implement the provisions of this section. (2)Management plan(A)DevelopmentThe Assistant Secretary and the Administrator shall develop and may modify a management plan for the grant program established under this section, including by developing—(i)plans related to the organizational structure of such program; and(ii)funding profiles for each fiscal year of the duration of such program.(B)Submission to congressNot later than 90 days after the date of the enactment of this section or 90 days after the date on which the plan is modified, as applicable, the Assistant Secretary and the Administrator shall submit the management plan developed or modified, as applicable, under subparagraph (A) to—(i)the Committees on Commerce, Science, and Transportation and Appropriations of the Senate; and(ii)the Committees on Energy and Commerce and Appropriations of the House of Representatives.(3)Purpose of officeThe Office shall—(A)take actions, in concert with coordinators designated in accordance with subsection (b)(2)(A)(ii), to improve coordination and communication with respect to the implementation of Next Generation 9–1–1;(B)develop, collect, and disseminate information concerning practices, procedures, and technology used in the implementation of Next Generation 9–1–1;(C)advise and assist eligible entities in the preparation of implementation plans required under subsection (b)(2)(A)(iii);(D)provide technical assistance to grantees in support of efforts to explore efficiencies related to Next Generation 9–1–1 functions;(E)receive, review, and recommend the approval or disapproval of applications for grants under subsection (b); and(F)oversee the use of funds provided by such grants in fulfilling such implementation plans.(4)Annual reportsNot later than October 1 of each year, the Assistant Secretary and the Administrator shall submit to Congress a report on the activities of the Office to meet the requirements described under paragraph (3) for the previous year.(5)Nationwide next generation 9–1–1 security operations center(A)EstablishmentThere is established within the Office the Nationwide Next Generation 9–1–1 Security Operations Center.(B)OrganizationThe Office shall consider the recommendations of the Next Generation 9–1–1 Advisory Board established under section 160 in selecting the appropriate personnel to best fulfill the Center’s mission.(C)MissionThe Center shall—(i)serve as a centralized emergency communications cybersecurity center that has the ability to provide integrated intrusion, detection and prevention services at multiple levels and layers, in support of local operations;(ii)provide forensic data to cyber responders and investigators in the event of an incident;(iii)activate pre-planned mitigation measures as agreed upon with emergency communications centers and as appropriate during a cyber incident;(iv)assist application vendors and third parties with a public safety mission, such as mental health hotlines, telehealth providers, vehicle telematics provider, and alarm companies, in ensuring secure connectivity and providing vetted and secure services; and(v)assist Federal, State, and local law enforcement in identifying cyber criminals whether located in the United States or internationally.(b)Next generation 9–1–1 implementation grants(1)GrantsThe Assistant Secretary and the Administrator, acting through the Office, shall provide grants to eligible entities for—(A)the implementation of Next Generation 9–1–1;(B)establishing and maintaining Next Generation 9–1–1;(C)training directly related to Next Generation 9–1–1 if—(i)the cost related to the training does not exceed 3 percent of the total grant award, or up to 5 percent of the total grant award if sufficiently justified to the Office; and(ii)permissible costs may include—(I)actual wages incurred for travel and attendance, including any necessary overtime pay and backfill wage;(II)travel expenses;(III)instructor expenses; and(IV)facility costs and training materials;(D)public outreach and education on how best to use Next Generation 9–1–1 and the capabilities and usefulness of Next Generation 9–1–1; and(E)administrative cost associated with planning and implementation of Next Generation 9–1–1, including any cost related to planning for and preparing an application and related materials as required by this subsection, if—(i)the cost is fully documented in materials submitted to the Office; and(ii)the cost is reasonable, necessary, and does not exceed 1 percent of the total grant award for an eligible entity and 1 percent of the total grant award for an emergency communications center.(2)Coordination requiredIn providing grants under paragraph (1), the Assistant Secretary and the Administrator, acting through the Office, shall require an eligible entity to certify in the application that—(A)in the case of an eligible entity that is a State, the entity—(i)has coordinated the application with the emergency communications centers located within the jurisdiction of the entity;(ii)has designated a single officer or governmental body to serve as the State point of contact to coordinate the implementation of Next Generation 9–1–1 for that State, except that such designation need not vest such coordinator with direct legal authority to implement Next Generation 9–1–1 or to manage emergency communications operations; and(iii)has developed and submitted a plan for the coordination and implementation of Next Generation 9–1–1 that—(I)ensures interoperability by requiring the use of commonly accepted standards;(II)ensures reliable operations;(III)enables emergency communications centers to process, analyze, and store multimedia, data, and other information;(IV)incorporates the use of effective cybersecurity resources;(V)uses open and competitive request for proposal processes, including through shared government procurement vehicles, for deployment of Next Generation 9–1–1;(VI)documents how input was received and accounted for from relevant rural and urban emergency communications centers, regional authorities, local authorities, and Tribal authorities;(VII)includes a governance body or bodies, either by creation of new or use of existing body or bodies, for the development and deployment of Next Generation 9–1–1 that—(aa)ensures full notice and opportunity for participation by relevant stakeholders; and(bb)consults and coordinates with the State point of contact required by clause (ii);(VIII)creates efficiencies related to Next Generation 9–1–1 functions, including cybersecurity and the virtualization and sharing of infrastructure, equipment, and services; and(IX)that an effective, competitive approach to establishing authentication, credentialing, secure connections, and access is utilized, including by—(aa)requiring certificate authorities to be capable of cross-certification with other authorities;(bb)avoiding risk of a single point of failure or vulnerability; and(cc)adhering to Federal agency best practices such as those promulgated by the National Institute of Standards and Technology; and(B)in the case of an eligible entity that is a Tribal Organization, the Tribal Organization has complied with clauses (i) and (iii) of subparagraph (A), and the State in which the Tribal Organization is located has complied with clause (ii) of such subparagraph.(3)Criteria(A)In generalNot later than 9 months after the date of the enactment of this section, the Assistant Secretary and the Administrator shall issue regulations, after providing the public with notice and an opportunity to comment, prescribing the criteria for selection for grants under this subsection.(B)RequirementsThe criteria shall—(i)include performance requirements and a schedule for completion of any project to be financed by a grant under this subsection; and(ii)specifically permit regional or multi-State applications for funds.(C)UpdatesThe Assistant Secretary and the Administrator shall update such regulations as necessary.(4)Grant certificationsEach applicant for a grant under this subsection shall certify to the Assistant Secretary and the Administrator at the time of application, and each applicant that receives such a grant shall certify to the Assistant Secretary and the Administrator annually thereafter during any period of time the funds from the grant are available to the applicant, that—(A)no portion of any designated 9–1–1 charges imposed by a State or other taxing jurisdiction within which the applicant is located are being obligated or expended for any purpose other than the purposes for which such charges are designated or presented during the period beginning 180 days immediately preceding the date on which the application was filed and continuing through the period of time during which the funds from the grant are available to the applicant;(B)any funds received by the applicant will be used to support deployment of Next Generation 9–1–1 that ensures reliability and, by requiring the use of commonly accepted standards, interoperability;(C)the State in which the applicant resides has established, or has committed to establish no later than 3 years following the date on which the funds are distributed to the applicant, a sustainable funding mechanism for Next Generation 9–1–1 and effective cybersecurity resources to be deployed pursuant to the grant;(D)the applicant will promote interoperability between Next Generation 9–1–1 emergency communications centers and emergency response providers including users of the nationwide public safety broadband network implemented by the First Responder Network Authority;(E)the applicant has or will take steps to coordinate with adjoining States to establish and maintain Next Generation 9–1–1; and(F)the applicant has developed a plan for public outreach and education on how to best use Next Generation 9–1–1 and on its capabilities and usefulness.(5)Condition of grantEach applicant for a grant under this subsection shall agree, as a condition of receipt of the grant, that if the State or other taxing jurisdiction within which the applicant is located, during any period of time during which the funds from the grant are available to the applicant, fails to comply with the certifications required under paragraph (4), all of the funds from such grant shall be returned to the Office.(6)Penalty for providing false informationAny applicant that provides a certification under paragraph (5) knowing that the information provided in the certification was false shall—(A)not be eligible to receive the grant under this subsection;(B)return any grant awarded under this subsection during the time that the certification was not valid; and(C)not be eligible to receive any subsequent grants under this subsection.(7)ProhibitionGrants provided under this subsection may not be used—(A)for any component of the Nationwide Public Safety Broadband Network; or(B)to make any payments to a person who has been, for reasons of national security, prohibited by any entity of the Federal Government from bidding on a contract, participating in an auction, or receiving a grant.(8)Funding and terminationIn addition to any funds authorized for grants under section 158, there is authorized to be appropriated $15,000,000,000 for fiscal years 2022 through 2026, of which $24,000,000 may be used by the Office for reasonable and necessary administrative costs associated with the grant program and to establish the Nationwide Next Generation 9–1–1 Security Operations Center under subsection (a)(5).(c)DefinitionsIn this section and section 160:(1)9–1–1 request for emergency assistanceThe term 9–1–1 request for emergency assistance means a communication, such as voice, text, picture, multimedia, or any other type of data that is sent to an emergency communications center for the purpose of requesting emergency assistance.(2)AdministratorThe term Administrator means the Administrator of the National Highway Traffic Safety Administration.(3)Commonly accepted standardsThe term commonly accepted standards means the technical standards followed by the communications industry for network, device, and Internet Protocol connectivity that enable interoperability, including but not limited to—(A)standards developed by the Third Generation Partnership Project (3GPP), the Institute of Electrical and Electronics Engineers (IEEE), the Alliance for Telecommunications Industry Solutions (ATIS), the Internet Engineering Taskforce (IETF), and the International Telecommunications Union (ITU); and(B)standards approved by the American National Standards Institute (ANSI) that meet the definition of interoperable within this section.(4)Designated 9–1–1 chargesThe term designated 9–1–1 charges means any taxes, fees, or other charges imposed by a State or other taxing jurisdiction that are designated or presented as dedicated to deliver or improve 9–1–1 services, E9–1–1 services (as defined in section 158(e)), or Next Generation 9–1–1.(5)Eligible entityThe term eligible entity—(A)means a State or a Tribal organization (as defined in section 4(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304));(B)includes public authorities, boards, commissions, and similar bodies created by one or more eligible entities described in subparagraph (A) to coordinate or provide Next Generation 9–1–1; and(C)does not include any entity that has failed to submit the certifications required under subsection (b)(4).(6)Emergency communications centerThe term emergency communications center means a facility that is designated to receive a 9–1–1 request for emergency assistance and perform one or more of the following functions:(A)Process and analyze 9–1–1 requests for emergency assistance and other gathered information.(B)Dispatch appropriate emergency response providers.(C)Transfer or exchange 9–1–1 requests for emergency assistance and other gathered information with other emergency communications centers and emergency response providers.(D)Analyze any communications received from emergency response providers.(E)Support incident command functions.(7)Emergency response providerThe term emergency response provider has the meaning given that term under section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101).(8)InteroperableThe term interoperable or interoperability means the capability of emergency communications centers to receive 9–1–1 requests for emergency assistance and related data such as location information and callback numbers from the public, then process and share the 9–1–1 requests for emergency assistance and related data with other emergency communications centers and emergency response providers without the need for proprietary interfaces and regardless of jurisdiction, equipment, device, software, service provider, or other relevant factors.(9)NationwideThe term nationwide means each State of the United States, the District of Columbia, Puerto Rico, American Samoa, Guam, the United States Virgin Islands, the Northern Mariana Islands, any other territory or possession of the United States, and each federally recognized Indian Tribe.(10)Nationwide public safety broadband networkThe term nationwide public safety broadband network has the meaning given the term in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401).(11)Next generation 9–1–1The term Next Generation 9–1–1 means an interoperable, secure, Internet Protocol-based system that—(A)employs commonly accepted standards;(B)enables the appropriate emergency communications centers to receive, process, and analyze all types of 9–1–1 requests for emergency assistance;(C)acquires and integrates additional information useful to handling 9–1–1 requests for emergency assistance; and(D)supports sharing information related to 9–1–1 requests for emergency assistance among emergency communications centers and emergency response providers.(12)OfficeThe term Office means the Next Generation 9–1–1 Implementation Coordination Office established under section 158.(13)ReliabilityThe term reliability or reliable means the employment of sufficient measures to ensure the ongoing operation of Next Generation 9–1–1 including through the use of geo-diverse, device- and network-agnostic elements that provide more than one physical route between end points with no common points where a single failure at that point would cause all to fail.(14)StateThe term State means any State of the United States, the District of Columbia, Puerto Rico, American Samoa, Guam, the United States Virgin Islands, the Northern Mariana Islands, and any other territory or possession of the United States.(15)Sustainable funding mechanismThe term sustainable funding mechanism means a funding mechanism that provides adequate revenues to cover ongoing expenses, including operations, maintenance, and upgrades.160.Establishment of Next Generation 9–1–1 Advisory Board(a)EstablishmentThe Assistant Secretary and Administrator, acting through the Office, shall establish a Next Generation 9–1–1 Advisory Board (in this section referred to as the Board) to advise the Office in carrying out its duties and responsibilities under this section and section 159.(b)Membership(1)Voting membersNot later than 30 days after the date of enactment of this section, the Assistant Secretary and Administrator, acting through the Office, shall appoint 16 public safety members to the Board, of which—(A)4 members shall be representative of local law enforcement officials;(B)4 members shall be representative of fire and rescue officials;(C)4 members shall be representative of emergency medical service officials; and(D)4 members shall be representative of 9–1–1 professionals.(2)Diversity of membershipMembers shall be representatives of State and local governments, chosen to reflect geographic and population density differences as well as public safety organizations at the national level across the United States.(3)ExpertiseAll members shall have specific expertise necessary for developing technical requirements under this section, such as technical expertise, and public safety communications and 9–1–1 expertise.(4)Rank and file membersA rank and file member from each of the public safety disciplines listed in subparagraphs (A), (B), and (C), of paragraph (1) shall be appointed as a voting member of the Board and shall be selected from an organization that represents their public safety discipline at the national level.(c)Period of Appointment(1)In generalExcept as provided in paragraph (2), members of the Board shall be appointed for the life of the Board.(2)Removal for causeA member of the Board may be removed for cause upon the determination of the Assistant Secretary and Administrator.(d)VacanciesAny vacancy in the Board shall be filled in the same manner as the original appointment.(e)QuorumA majority of the members of the Board shall constitute a quorum.(f)Chairperson and vice chairpersonThe Board shall select a Chairperson and Vice Chairperson from among the voting members of the Board.(g)Duties of the boardNot later than 120 days after the date of the enactment of this section, the Board shall submit to the Office recommendations concerning:(1)the importance of deploying Next Generation 9–1–1 in rural and urban areas;(2)the importance of ensuring flexibility in guidance, rules, and grant funding to allow for technology improvements;(3)the value of creating efficiencies related to Next Generation 9–1–1 functions, including cybersecurity and the virtualization and sharing of core infrastructure;(4)the value of enabling effective coordination among State, local, Tribal, and territorial government entities to ensure that the needs of emergency communications centers in both rural and urban areas are taken into account in each plan for the coordination and implementation of Next Generation 9–1–1; and(5)the relevance of existing cybersecurity resources to Next Generation 9–1–1 procurement and deployment.(h)Consideration by the officeThe Office shall consider the recommendations of the Board as the Office carries out the responsibilities of the Office under this section.(i)Exemption from FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Board.(j)Duration of authorityThe Board shall remain in place throughout the period that grant funds are authorized under section 159(b)(1) to provide additional advice from time to time to the Office. .(e)Savings provisionNothing in this section or any amendment made by this section shall affect any application pending or grant awarded under section 158 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 942) before the date of the enactment of this section.IIDRINKING WATER INFRASTRUCTURE20001.Drinking Water SRF Funding(a)Funding(1)State revolving loan fundsSection 1452(m)(1) of the Safe Drinking Water Act (42 U.S.C. 300j–12(m)(1)) is amended—(A)in subparagraph (B), by striking and;(B)in subparagraph (C), by striking 2021. and inserting 2021;; and(C)by adding at the end the following:(D)$4,140,000,000 for fiscal year 2022;(E)$4,800,000,000 for fiscal year 2023; and(F)$5,500,000,000 for each of fiscal years 2024 through 2026..(2)Indian reservation drinking water programSection 2001(d) of America’s Water Infrastructure Act of 2018 (Public Law 115–270) is amended by striking 2022 and inserting 2026.(3)Voluntary school and child care program lead testing grant programSection 1464(d)(8) of the Safe Drinking Water Act (42 U.S.C. 300j–24(d)(8)) is amended by striking and 2021 and inserting through 2026.(4)Drinking water fountain replacement for schoolsSection 1465(d) of the Safe Drinking Water Act (42 U.S.C. 300j–25(d)) is amended by striking 2021 and inserting 2026.(5)Grants for state programsSection 1443(a)(7) of the Safe Drinking Water Act (42 U.S.C. 300j–2(a)(7)) is amended by striking and 2021 and inserting through 2026.(b)American iron and steel productsSection 1452(a)(4)(A) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)(4)(A)) is amended by striking During fiscal years 2019 through 2023, funds and inserting Funds.20002.Drinking water system resilience fundingSection 1433(g)(6) of the Safe Drinking Water Act (42 U.S.C. 300i–2(g)(6)) is amended—(1)by striking 25,000,000 and inserting 50,000,000; and(2)by striking 2020 and 2021 and inserting 2022 through 2026.20003.PFAS treatment grants(a)Establishment of PFAS infrastructure grant programPart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) is amended by adding at the end the following new section:1459E.Assistance for community water systems affected by pfas(a)EstablishmentNot later than 180 days after the date of enactment of this section, the Administrator shall establish a program to award grants to affected community water systems to pay for capital costs associated with the implementation of eligible treatment technologies.(b)Applications(1)GuidanceNot later than 12 months after the date of enactment of this section, the Administrator shall publish guidance describing the form and timing for community water systems to apply for grants under this section.(2)Required informationThe Administrator shall require a community water system applying for a grant under this section to submit—(A)information showing the presence of PFAS in water of the community water system; and(B)a certification that the treatment technology in use by the community water system at the time of application is not sufficient to remove all detectable amounts of PFAS.(c)List of eligible treatment technologiesNot later than 150 days after the date of enactment of this section, and every 2 years thereafter, the Administrator shall publish a list of treatment technologies that the Administrator determines are effective at removing all detectable amounts of PFAS from drinking water.(d)Priority for fundingIn awarding grants under this section, the Administrator shall prioritize affected community water systems that—(1)serve a disadvantaged community;(2)will provide at least a 10-percent cost share for the cost of implementing an eligible treatment technology; or(3)demonstrate the capacity to maintain the eligible treatment technology to be implemented using the grant.(e)Authorization of appropriations(1)In generalThere is authorized to be appropriated to carry out this section not more than $500,000,000 for each of the fiscal years 2022 through 2026.(2)Special ruleOf the amounts authorized to be appropriated by paragraph (1), $25,000,000 are authorized to be appropriated for each of fiscal years 2022 and 2023 for grants under subsection (a) to pay for capital costs associated with the implementation of eligible treatment technologies during the period beginning on October 1, 2014, and ending on the date of enactment of this section.(f)DefinitionsIn this section:(1)Affected community water systemThe term affected community water system means a community water system that is affected by the presence of PFAS in the water in the community water system.(2)Disadvantaged communityThe term disadvantaged community has the meaning given that term in section 1452.(3)Eligible treatment technologyThe term eligible treatment technology means a treatment technology included on the list published under subsection (c)..(b)DefinitionSection 1401 of the Safe Drinking Water Act (42 U.S.C. 300f) is amended by adding at the end the following:(17)PFASThe term PFAS means a perfluoroalkyl or polyfluoroalkyl substance with at least one fully fluorinated carbon atom..20004.Lead service line replacement(a)In generalSection 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended by adding at the end the following:(u)Lead service line replacement(1)In generalIn addition to the capitalization grants to eligible States under subsection (a)(1), the Administrator shall offer to enter into agreements with eligible States, Indian Tribes, and the territories described in subsection (j) to make capitalization grants, including letters of credit, to such States, Indian Tribes, and territories under this subsection to fund the replacement of lead service lines. (2)Allotments(A)StatesFunds made available under this subsection shall be allotted and reallotted to the extent practicable, to States as if allotted or reallotted under subsection (a)(1) as a capitalization grant under such subsection.(B)Indian TribesThe Administrator shall set aside 11/2 percent of the amounts made available each fiscal year to carry out this subsection to make grants to Indian Tribes.(C)Other areasThe funds made available under this subsection shall be allotted to territories described in subsection (j) in accordance with such subsection.(3)PriorityEach State that has entered into a capitalization agreement pursuant to this section shall annually prepare a plan that identifies the intended uses of the amounts made available pursuant to this subsection, which shall—(A)comply with the requirements of subsection (b)(2); and(B)provide, to the maximum extent practicable, that priority for the use of funds be given to projects that replace lead service lines serving disadvantaged communities and environmental justice communities.(4)American made iron and steel and prevailing wagesThe requirements of paragraphs (4) and (5) of subsection (a) shall apply to any project carried out in whole or in part with funds made available under this subsection.(5)Limitation(A)Prohibition on partial line replacementNone of the funds made available under this subsection may be used for partial lead service line replacement if, at the conclusion of the service line replacement, drinking water is delivered to a household, or to a property under the jurisdiction of a local educational agency, through a publicly or privately owned portion of a lead service line.(B)No homeowner contributionAny recipient of funds made available under this subsection shall offer to replace any privately owned portion of the lead service line at no cost to the private owner.(6)State contributionNotwithstanding subsection (e), agreements under paragraph (1) shall not require that the State deposit in the State loan fund from State moneys any contribution before receiving funds pursuant to this subsection. (7)Authorization of appropriations(A)In generalThere are authorized to be appropriated to carry out this subsection $4,500,000,000 for each of fiscal years 2022 through 2026. Such sums shall remain available until expended.(B)Additional amountsTo the extent amounts authorized to be appropriated under this subsection in any fiscal year are not appropriated in that fiscal year, such amounts are authorized to be appropriated in a subsequent fiscal year. Such sums shall remain available until expended.(8)DefinitionsFor purposes of this subsection:(A)Disadvantaged communityThe term disadvantaged community has the meaning given such term in subsection (d)(3).(B)Environmental justice communityThe term environmental justice community means any population of color, community of color, indigenous community, or low-income community that experiences a disproportionate burden of the negative human health and environmental impacts of pollution or other environmental hazards.(C)Lead service lineThe term lead service line means a pipe and its fittings, which are not lead free (as defined in section 1417(d)), that connect the drinking water main to the building inlet.. (b)Conforming amendmentSection 1452(m)(1) of the Safe Drinking Water Act (42 U.S.C. 300j–12(m)(1)) is amended by striking (a)(2)(G) and (t) and inserting (a)(2)(G), (t), and (u).20005.Assistance for areas affected by natural disastersSection 2020 of America’s Water Infrastructure Act of 2018 (Public Law 115–270) is amended—(1)in subsection (b)(1), by striking subsection (e)(1) and inserting subsection (f)(1);(2)by redesignating subsections (c) through (e) as subsections (d) through (f), respectively;(3)by inserting after subsection (b) the following:(c)Assistance for territoriesThe Administrator may use funds made available under subsection (f)(1) to make grants to Guam, the Virgin Islands, American Samoa, and the Northern Mariana Islands for the purposes of providing assistance to eligible systems to restore or increase compliance with national primary drinking water regulations.; and(4)in subsection (f), as so redesignated—(A)in the heading, by striking State revolving fund capitalization; and(B)in paragraph (1)—(i)in the matter preceding subparagraph (A), by inserting and to make grants under subsection (c) of this section, before to be available; and(ii)in subparagraph (A), by inserting or subsection (c), as applicable after subsection (b)(1).20006.Allotments for territoriesSection 1452(j) of the Safe Drinking Water Act (42 U.S.C. 300j–12(j)) is amended by striking 0.33 percent and inserting 1.5 percent. IIICLEAN ENERGY INFRASTRUCTUREAGrid Security and Modernization31001.21st century power grid(a)In generalThe Secretary of Energy shall establish a program to provide financial assistance to eligible partnerships to carry out projects related to the modernization of the electric grid, including—(1)projects for the deployment of technologies to improve monitoring of, advanced controls for, and prediction of performance of, a distribution system; and(2)projects related to transmission system planning and operation.(b)Eligible projectsProjects for which an eligible partnership may receive financial assistance under subsection (a)—(1)shall be designed to improve the resiliency, performance, or efficiency of the electric grid, while ensuring the continued provision of safe, secure, reliable, and affordable power; (2)may be designed to deploy a new product or technology that could be used by customers of an electric utility; and (3)shall demonstrate—(A)secure integration and management of energy resources, including through distributed energy generation, combined heat and power, microgrids, energy storage, electric vehicles charging infrastructure, energy efficiency, demand response, or controllable loads; or (B)secure integration and interoperability of communications and information technologies related to the electric grid.(c)Cybersecurity planEach project carried out with financial assistance provided under subsection (a) shall include the development of a cybersecurity plan written in accordance with guidelines developed by the Secretary of Energy. (d)Privacy effects analysisEach project carried out with financial assistance provided under subsection (a) shall include a privacy effects analysis that evaluates the project in accordance with the Voluntary Code of Conduct of the Department of Energy, commonly known as the DataGuard Energy Data Privacy Program, or the most recent revisions to the privacy program of the Department. (e)DefinitionsIn this section:(1)Eligible partnershipThe term eligible partnership means a partnership consisting of two or more entities, which—(A)may include—(i)any institution of higher education;(ii)a National Laboratory;(iii)a State or a local government or other public body created by or pursuant to State law;(iv)an Indian Tribe;(v)a Federal power marketing administration; or(vi)an entity that develops and provides technology; and (B)shall include at least one of any of—(i)an electric utility;(ii)a Regional Transmission Organization; or(iii)an Independent System Operator.(2)Electric utilityThe term electric utility has the meaning given that term in section 3(22) of the Federal Power Act (16 U.S.C. 796(22)), except that such term does not include an entity described in subparagraph (B) of such section.(3)Federal power marketing administrationThe term Federal power marketing administration means the Bonneville Power Administration, the Southeastern Power Administration, the Southwestern Power Administration, or the Western Area Power Administration.(4)Independent System Operator; Regional Transmission OrganizationThe terms Independent System Operator and Regional Transmission Organization have the meanings given those terms in section 3 of the Federal Power Act (16 U.S.C. 796).(5)Institution of higher educationThe term institution of higher education has the meaning given that term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).(f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Energy to carry out this section $700,000,000 for each of fiscal years 2022 through 2026, to remain available until expended.31002.Strategic transformer reserve program(a)EstablishmentThe Secretary of Energy shall establish a program to reduce the vulnerability of the electric grid to physical attack, cyber attack, electromagnetic pulse, geomagnetic disturbances, severe weather, climate change, and seismic events, including by—(1)ensuring that large power transformers, generator step-up transformers, and other critical electric grid equipment are strategically located to ensure timely replacement of such equipment as may be necessary to restore electric grid function rapidly in the event of severe damage to the electric grid due to physical attack, cyber attack, electromagnetic pulse, geomagnetic disturbances, severe weather, climate change, or seismic events; and(2)establishing a coordinated plan to facilitate transportation of large power transformers and other critical electric grid equipment.(b)Transformer resilience and advanced components programThe program established under subsection (a) shall include implementation of the Transformer Resilience and Advanced Components program to—(1)improve large power transformers and other critical electric grid equipment by reducing their vulnerabilities; and(2)develop, test, and deploy innovative equipment designs that are more flexible and offer greater resiliency of electric grid functions.(c)Strategic equipment reserves(1)AuthorizationIn carrying out the program established under subsection (a), the Secretary may establish one or more federally owned strategic equipment reserves, as appropriate, to ensure nationwide access to reserve equipment.(2)ConsiderationIn establishing any federally owned strategic equipment reserve, the Secretary may consider existing spare transformer and equipment programs and requirements established by the private sector, regional transmission operators, independent system operators, and State regulatory authorities.(d)ConsultationThe program established under subsection (a) shall be carried out in consultation with the Federal Energy Regulatory Commission, the Electricity Subsector Coordinating Council, the Electric Reliability Organization, and owners and operators of critical electric infrastructure and defense and military installations.(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $75,000,000 for each of fiscal years 2022 through 2026.BEnergy Efficient Infrastructure1Efficiency Grants for State and Local Governments32101.Energy efficient public buildings(a)GrantsSection 125(a) of the Energy Policy Act of 2005 (42 U.S.C. 15822(a)) is amended—(1)in paragraph (1)—(A)by inserting Standard 90.1 of the American Society of Heating, Refrigerating, and Air-Conditioning Engineers, after the International Energy Conservation Code,; and(B)by striking ; or and inserting a semicolon;(2)in paragraph (2), by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(3)through benchmarking programs to enable use of building performance data to evaluate the performance of energy efficiency investments over time..(b)Assurance of improvementSection 125 of the Energy Policy Act of 2005 (42 U.S.C. 15822) is amended by redesignating subsections (b) and (c) as subsections (c) and (d), respectively, and inserting after subsection (a) the following:(b)Assurance of improvement(1)VerificationA State agency receiving a grant for activities described in paragraph (1) or (2) of subsection (a) shall ensure, as a condition of eligibility for assistance pursuant to such grant, that a unit of local government receiving such assistance obtain third-party verification of energy efficiency improvements in each public building with respect to which such assistance is used. (2)GuidanceThe Secretary may provide guidance to State agencies to comply with paragraph (1). In developing such guidance, the Secretary shall consider available third-party verification tools for high-performing buildings and available third-party verification tools for energy efficiency retrofits..(c)AdministrationSection 125(c) of the Energy Policy Act of 2005, as so redesignated, is amended—(1)in the matter preceding paragraph (1), by striking State energy offices receiving grants and inserting A State agency receiving a grant;(2)in paragraph (1), by striking ; and and inserting a semicolon; (3)in paragraph (2), by striking the period at the end and inserting ; and; and(4)by adding at the end the following:(3)ensure that all laborers and mechanics employed by contractors and subcontractors in the performance of construction, alteration, or repair work financed in whole or in part with assistance received pursuant to this section shall be paid wages at rates not less than those prevailing on projects of a similar character in the locality, as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code (and with respect to such labor standards, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code)..(d)Authorization of appropriationsSection 125(d) of the Energy Policy Act of 2005, as so redesignated, is amended by striking $30,000,000 for each of fiscal years 2006 through 2010 and inserting $100,000,000 for each of fiscal years 2022 through 2026.32102.Energy Efficiency and Conservation Block Grant Program(a)PurposeSection 542(b)(1) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17152(b)(1)) is amended—(1)in subparagraph (A), by striking ; and and inserting a semicolon;(2)in subparagraph (B), by striking the semicolon and inserting ; and; and(3)by adding at the end the following:(C)diversifies energy supplies, including by facilitating and promoting the use of alternative fuels;.(b)Use of fundsSection 544 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17154) is amended—(1)by amending paragraph (9) to read as follows:(9)deployment of energy distribution technologies that significantly increase energy efficiency or expand access to alternative fuels, including—(A)distributed resources;(B)district heating and cooling systems; and(C)infrastructure for delivering alternative fuels;;(2)in paragraph (13)(D), by striking and;(3)by redesignating paragraph (14) as paragraph (15); and(4)by adding after paragraph (13) the following:(14)programs for financing energy efficiency, renewable energy, and zero-emission transportation (and associated infrastructure) capital investments, projects, and programs—(A)which may include loan programs and performance contracting programs for leveraging of additional public and private sector funds, and programs which allow rebates, grants, or other incentives for the purchase and installation of energy efficiency, renewable energy, and zero-emission transportation (and associated infrastructure) measures; or(B)in addition to or in lieu of programs described in subparagraph (A), which may be used in connection with public or nonprofit buildings owned and operated by a State, a political subdivision of a State or an agency or instrumentality of a State, or an organization exempt from taxation under section 501(c)(3) of title 26, United States Code; and.(c)Competitive grantsSection 546(c)(2) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17156(c)(2)) is amended by inserting , including projects to expand the use of alternative fuels before the period at the end.(d)FundingSection 548(a) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17158(a)) is amended to read as follows:(a)Authorization of appropriations(1)GrantsThere is authorized to be appropriated to the Secretary for the provision of grants under the program $3,500,000,000 for each of fiscal years 2022 through 2026.(2)Administrative costsThere is authorized to be appropriated to the Secretary for administrative expenses of the program $35,000,000 for each of fiscal years 2022 through 2026..(e)Technical amendmentsSection 543 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17153) is amended—(1)in subsection (c), by striking subsection (a)(2) and inserting subsection (a)(3); and(2)in subsection (d), by striking subsection (a)(3) and inserting subsection (a)(4).2Energy Improvements at Public School Facilities32201.Grants for energy efficiency improvements and renewable energy improvements at public school facilities(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means a consortium of—(A)one local educational agency; and(B)one or more—(i)schools;(ii)nonprofit organizations;(iii)for-profit organizations; or(iv)community partners that have the knowledge and capacity to partner and assist with energy improvements.(2)Energy improvementsThe term energy improvements means—(A)any improvement, repair, or renovation, to a school that will result in a direct reduction in school energy costs including but not limited to improvements to building envelope, air conditioning, ventilation, heating system, domestic hot water heating, compressed air systems, distribution systems, lighting, power systems and controls;(B)any improvement, repair, renovation, or installation that leads to an improvement in teacher and student health including but not limited to indoor air quality, daylighting, ventilation, electrical lighting, and acoustics; and(C)the installation of renewable energy technologies (such as wind power, photovoltaics, solar thermal systems, geothermal energy, hydrogen-fueled systems, biomass-based systems, biofuels, anaerobic digesters, and hydropower) involved in the improvement, repair, or renovation to a school.(b)AuthorityFrom amounts made available for grants under this section, the Secretary of Energy shall provide competitive grants to eligible entities to make energy improvements authorized by this section.(c)PriorityIn making grants under this subsection, the Secretary shall give priority to eligible entities that have renovation, repair, and improvement funding needs and are—(1)a high-need local educational agency, as defined in section 2102 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6602); or(2)a local educational agency designated with a metrocentric locale code of 41, 42, or 43 as determined by the National Center for Education Statistics (NCES), in conjunction with the Bureau of the Census, using the NCES system for classifying local educational agencies.(d)Competitive criteriaThe competitive criteria used by the Secretary shall include the following:(1)The fiscal capacity of the eligible entity to meet the needs for improvements of school facilities without assistance under this section, including the ability of the eligible entity to raise funds through the use of local bonding capacity and otherwise.(2)The likelihood that the local educational agency or eligible entity will maintain, in good condition, any facility whose improvement is assisted.(3)The potential energy efficiency and safety benefits from the proposed energy improvements.(e)ApplicationsTo be eligible to receive a grant under this section, an applicant must submit to the Secretary an application that includes each of the following:(1)A needs assessment of the current condition of the school and facilities that are to receive the energy improvements.(2)A draft work plan of what the applicant hopes to achieve at the school and a description of the energy improvements to be carried out.(3)A description of the applicant’s capacity to provide services and comprehensive support to make the energy improvements.(4)An assessment of the applicant’s expected needs for operation and maintenance training funds, and a plan for use of those funds, if any.(5)An assessment of the expected energy efficiency and safety benefits of the energy improvements.(6)A cost estimate of the proposed energy improvements.(7)An identification of other resources that are available to carry out the activities for which funds are requested under this section, including the availability of utility programs and public benefit funds.(f)Use of grant amounts(1)In generalThe recipient of a grant under this section shall use the grant amounts only to make the energy improvements contemplated in the application, subject to the other provisions of this subsection.(2)Operation and maintenance trainingThe recipient may use up to 5 percent for operation and maintenance training for energy efficiency and renewable energy improvements (such as maintenance staff and teacher training, education, and preventative maintenance training).(3)AuditThe recipient may use funds for a third-party investigation and analysis for energy improvements (such as energy audits and existing building commissioning).(4)Continuing educationThe recipient may use up to 1 percent of the grant amounts to develop a continuing education curriculum relating to energy improvements.(g)Contracting requirements(1)Davis-baconAny laborer or mechanic employed by any contractor or subcontractor in the performance of work on any energy improvements funded by a grant under this section shall be paid wages at rates not less than those prevailing on similar construction in the locality as determined by the Secretary of Labor under subchapter IV of chapter 31 of title 40, United States Code (commonly referred to as the Davis-Bacon Act).(2)CompetitionEach applicant that receives funds shall ensure that, if the applicant carries out repair or renovation through a contract, any such contract process—(A)ensures the maximum number of qualified bidders, including small, minority, and women-owned businesses, through full and open competition; and(B)gives priority to businesses located in, or resources common to, the State or the geographical area in which the project is carried out.(h)ReportingEach recipient of a grant under this section shall submit to the Secretary, at such time as the Secretary may require, a report describing the use of such funds for energy improvements, the estimated cost savings realized by those energy improvements, the results of any audit, the use of any utility programs and public benefit funds and the use of performance tracking for energy improvements (such as the Department of Energy: Energy Star program or LEED for Existing Buildings).(i)Best practicesThe Secretary shall develop and publish guidelines and best practices for activities carried out under this section.(j)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000 for each of fiscal years 2022 through 2026.3HOPE for HOMES32301.DefinitionsIn this part:(1)Contractor certificationThe term contractor certification means an industry recognized certification that may be obtained by a residential contractor to advance the expertise and education of the contractor in energy efficiency retrofits of residential buildings, including—(A)a certification provided by—(i)the Building Performance Institute;(ii)the Air Conditioning Contractors of America;(iii)the National Comfort Institute;(iv)the North American Technician Excellence;(v)RESNET;(vi)the United States Green Building Council; or(vii)Home Innovation Research Labs; and(B)any other certification the Secretary determines appropriate for purposes of the Home Energy Savings Retrofit Rebate Program. (2)Contractor companyThe term contractor company means a company—(A)the business of which is to provide services to residential building owners with respect to HVAC systems, insulation, air sealing, or other services that are approved by the Secretary; (B)that holds the licenses and insurance required by the State in which the company provides services; and(C)that provides services for which a partial system rebate, measured performance rebate, or modeled performance rebate may be provided pursuant to the Home Energy Savings Retrofit Rebate Program.(3)Energy auditThe term energy audit means an inspection, survey, and analysis of the energy use of a building, including the building envelope and HVAC system.(4)HomeThe term home means a manufactured home (as such term is defined in section 603 of the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5402)), or a residential dwelling unit in a building with no more than 4 dwelling units that—(A)is located in the United States;(B)was constructed before the date of enactment of this Act; and(C)is occupied at least 6 months out of the year.(5)Home Energy Savings Retrofit Rebate ProgramThe term Home Energy Savings Retrofit Rebate Program means the Home Energy Savings Retrofit Rebate Program established under section 32321.(6)HomeownerThe term homeowner means the owner of an owner-occupied home or a tenant-occupied home. (7)Home valuation certificationThe term home valuation certification means the following home assessments:(A)Home Energy Score.(B)PEARL Certification.(C)National Green Building Standard.(D)LEED.(E)Any other assessment the Secretary determines to be appropriate.(8)HOPE QualificationThe term HOPE Qualification means the qualification described in section 32313.(9)HOPE training creditThe term HOPE training credit means a HOPE training task credit or a HOPE training supplemental credit.(10)HOPE training task creditThe term HOPE training task credit means a credit described in section 32312(a). (11)HOPE training supplemental creditThe term HOPE training supplemental credit means a credit described in section 32312(b). (12)HVAC systemThe term HVAC system means a system—(A)consisting of a heating component, a ventilation component, and an air-conditioning component; and(B)which components may include central air conditioning, a heat pump, a furnace, a boiler, a rooftop unit, and a window unit.(13)Measured performance rebateThe term measured performance rebate means a rebate provided in accordance with section 32323 and described in subsection (e) of that section.(14)Modeled performance rebateThe term modeled performance rebate means a rebate provided in accordance with section 32323 and described in subsection (d) of that section.(15)Moderate incomeThe term moderate income means, with respect to a household, a household with an annual income that is less than 80 percent of the area median income, as determined annually by the Department of Housing and Urban Development. (16)Multifamily buildingThe term multifamily building means a structure with 5 or more tenant-occupied residential dwelling units that—(A)is located in the United States;(B)was constructed before the date of enactment of this Act; and(C)is occupied at least 6 months out of the year.(17)Multifamily building ownerThe term multifamily building owner means the owner of a tenant-occupied multifamily building.(18)Partial system rebateThe term partial system rebate means a rebate provided in accordance with section 32322.(19)SecretaryThe term Secretary means the Secretary of Energy.(20)StateThe term State includes—(A)a State;(B)the District of Columbia;(C)the Commonwealth of Puerto Rico;(D)Guam;(E)American Samoa;(F)the Commonwealth of the Northern Mariana Islands;(G)the United States Virgin Islands; and(H)any other territory or possession of the United States.(21)State energy officeThe term State energy office means the office or agency of a State responsible for developing the State energy conservation plan for the State under section 362 of the Energy Policy and Conservation Act (42 U.S.C. 6322). AHOPE training32311.Notice for HOPE Qualification training and grantsNot later than 30 days after the date of enactment of this Act, the Secretary, acting through the Director of the Building Technologies Office of the Department of Energy, shall issue a notice that includes—(1)criteria established under section 32312 for approval by the Secretary of courses for which credits may be issued for purposes of a HOPE Qualification;(2)a list of courses that meet such criteria and are so approved; and(3)information on how individuals and entities may apply for grants under this subpart.32312.Course criteria(a)HOPE training task credit(1)CriteriaThe Secretary shall establish criteria for approval of a course for which a credit, to be known as a HOPE training task credit, may be issued, including that such course—(A)is equivalent to at least 30 hours in total course time; (B)is accredited by the Interstate Renewable Energy Council or is determined to be equivalent by the Secretary;(C)is, with respect to a particular job, aligned with the relevant National Renewable Energy Laboratory Job Task Analysis, or other credentialing program foundation that helps identify the necessary core knowledge areas, critical work functions, or skills, as approved by the Secretary; (D)has established learning objectives; and(E)includes, as the Secretary determines appropriate, an appropriate assessment of such learning objectives that may include a final exam, to be proctored on-site or through remote proctoring, or an in-person field exam.(2)Included coursesThe Secretary shall approve one or more courses that meet the criteria described in paragraph (1) for training related to—(A)contractor certification;(B)energy auditing or assessment, including energy audits and assessments relevant to multifamily buildings;(C)home and multifamily building energy systems (including HVAC systems); (D)insulation installation and air leakage control;(E)health and safety regarding the installation of energy efficiency measures or health and safety impacts associated with energy efficiency retrofits; and(F)indoor air quality.(b)HOPE training supplemental credit criteriaThe Secretary shall establish criteria for approval of a course for which a credit, to be known as a HOPE training supplemental credit, may be issued, including that such course provides—(1)training related to—(A)small business success, including management, home energy efficiency software, or general accounting principles; (B)the issuance of a home valuation certification;(C)the use of Wi-Fi-enabled technology in an energy efficiency upgrade; or (D)understanding and being able to participate in the Home Energy Savings Retrofit Rebate Program; and (2)as the Secretary determines appropriate, an appropriate assessment of such training that may include a final exam, to be proctored on-site or through remote proctoring, or an in-person field exam.(c)Existing approved coursesThe Secretary may approve a course that meets the applicable criteria established under this section that is approved by the applicable State energy office or relevant State agency with oversight authority for residential energy efficiency programs.(d)In-Person and online trainingAn online course approved pursuant to this section may be conducted in-person, but may not be offered exclusively in-person. 32313.HOPE Qualification(a)Issuance of credits(1)In generalThe Secretary, or an entity authorized by the Secretary pursuant to paragraph (2), may issue—(A)a HOPE training task credit to any individual that completes a course that meets applicable criteria under section 32312; and(B)a HOPE training supplemental credit to any individual that completes a course that meets the applicable criteria under section 32312.(2)Other entitiesThe Secretary may authorize a State energy office implementing an authorized program under subsection (b)(2), an organization described in section 32314(b), and any other entity the Secretary determines appropriate, to issue HOPE training credits in accordance with paragraph (1). (b)HOPE Qualification(1)In generalThe Secretary may certify that an individual has achieved a qualification, to be known as a HOPE Qualification, that indicates that the individual has received at least 3 HOPE training credits, of which at least 2 shall be HOPE training task credits. (2)State programsThe Secretary may authorize a State energy office to implement a program to provide HOPE Qualifications in accordance with this subpart.32314.Grants(a)In generalThe Secretary shall, to the extent amounts are made available in appropriations Acts for such purposes, provide grants to support the training of individuals toward the completion of a HOPE Qualification.(b)Provider organizations(1)In generalThe Secretary may provide a grant of up to $20,000 under this section to an organization to provide training online, including establishing, modifying, or maintaining the online systems, staff time, and software and online program management, through a course that meets the applicable criteria established under section 32312. (2)CriteriaIn order to receive a grant under this subsection, an organization shall be—(A)a nonprofit organization;(B)an educational institution; or(C)an organization that has experience providing training to contractors that work with the weatherization assistance program implemented under part A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.) or equivalent experience, as determined by the Secretary.(3)Additional certificationsIn addition to any grant provided under paragraph (1), the Secretary may provide an organization up to $5,000 for each additional course for which a HOPE training credit may be issued that is offered by the organization. (c)Contractor companyThe Secretary may provide a grant under this section of $1,000 per employee to a contractor company, up to a maximum of $10,000, to reimburse the contractor company for training costs for employees, and any home technology support needed for an employee to receive training pursuant to this section. Grant funds provided under this subsection may be used to support wages of employees during training.(d)TraineesThe Secretary may provide a grant of up to $1,000 under this section to an individual who receives a HOPE Qualification.(e)State energy officeThe Secretary may provide a grant under this section to a State energy office of up to $25,000 to implement an authorized program under section 32313(b).32315.Authorization of appropriationsThere is authorized to be appropriated to carry out this subpart $500,000,000 for the period of fiscal years 2022 through 2026, to remain available until expended.BHome Energy Savings Retrofit Rebate Program32321.Establishment of Home Energy Savings Retrofit Rebate Program The Secretary shall establish a program, to be known as the Home Energy Savings Retrofit Rebate Program, to—(1)provide rebates in accordance with section 32322; and(2)provide grants to States to carry out programs to provide rebates in accordance with section 32323.32322.Partial system rebates(a)Amount of rebateIn carrying out the Home Energy Savings Retrofit Rebate Program, and subject to the availability of appropriations for such purpose, the Secretary shall provide a homeowner or multifamily building owner a rebate, to be known as a partial system rebate, of, except as provided in section 32324, up to—(1)$800 for the purchase and installation of insulation and air sealing within a home of the homeowner or the household living in a multifamily building; and (2)$1,500 for the purchase and installation of insulation and air sealing within a home of the homeowner or the household living in a multifamily building and replacement of an HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC system, of such home. (b)Specifications(1)CostThe amount of a partial system rebate provided under this section shall, except as provided in section 32324, not exceed 30 percent of cost of the purchase and installation of insulation and air sealing under subsection (a)(1), or the purchase and installation of insulation and air sealing and replacement of an HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC system, under subsection (a)(2). Labor may be included in such cost but may not exceed—(A)in the case of a rebate under subsection (a)(1), 50 percent of such cost; and(B)in the case of a rebate under subsection (a)(2), 25 percent of such cost.(2)Replacement of an HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC systemIn order to qualify for a partial system rebate described in subsection (a)(2)—(A) any HVAC system, heating component of an HVAC system, or cooling component of an HVAC system installed shall be Energy Star Most Efficient certified;(B)installation of such an HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC system, shall be completed in accordance with standards specified by the Secretary that are at least as stringent as the applicable guidelines of the Air Conditioning Contractors of America that are in effect on the date of enactment of this Act; (C)if ducts are present, replacement of an HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC system shall include duct sealing; and (D)the installation of insulation and air sealing shall occur within 6 months of the replacement of the HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC system.(c)Additional incentives for contractorsIn carrying out the Home Energy Savings Retrofit Rebate Program, the Secretary may provide a $250 payment to a contractor per home of a homeowner or household living in a multifamily building for which—(1)a partial system rebate is provided under this section for the installation of insulation and air sealing, or installation of insulation and air sealing and replacement of an HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC system, by the contractor;(2)the applicable homeowner has signed and submitted to the Secretary a release form made available pursuant to section 32326(b) authorizing the contractor access to information in the utility bills of the homeowner or the applicable multifamily building owner has signed and submitted an agreement with the contractor to provide whole-building aggregate information about the building’s energy use; and(3)the contractor inputs, into the Department of Energy’s Building Performance Database—(A)the energy usage for the home of a homeowner or for the household living in a multifamily building for the 12 months preceding, and the 24 months following, the installation of insulation and air sealing or installation of insulation and air sealing and replacement of an HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC system;(B)a description of such installation or installation and replacement; and(C)the total cost to the homeowner or multifamily building owner for such installation or installation and replacement.(d)Process(1)Forms; rebate processing systemNot later than 90 days after the date of enactment of this Act, the Secretary, in consultation with the Secretary of the Treasury, shall—(A)develop and make available rebate forms required to receive a partial system rebate under this section;(B)establish a Federal rebate processing system which shall serve as a database and information technology system that will allow homeowners and multifamily building owners to submit required rebate forms; and(C)establish a website that provides information on partial system rebates provided under this section, including how to determine whether particular measures qualify for a rebate under this section and how to receive such a rebate.(2)Submission of formsIn order to receive a partial system rebate under this section, a homeowner or multifamily building owner shall submit the required rebate forms, and any other information the Secretary determines appropriate, to the Federal rebate processing system established pursuant to paragraph (1).(e)Funding(1)LimitationFor each fiscal year, the Secretary may not use more than 50 percent of the amounts made available to carry out this subpart to carry out this section.(2)AllocationThe Secretary shall allocate amounts made available to carry out this section for partial system rebates among the States using the same formula as is used to allocate funds for States under part D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.).32323.State administered rebates(a)FundingIn carrying out the Home Energy Savings Retrofit Rebate Program, and subject to the availability of appropriations for such purpose, the Secretary shall provide grants to States to carry out programs to provide rebates in accordance with this section. (b)State participation(1)PlanIn order to receive a grant under this section a State shall submit to the Secretary an application that includes a plan to implement a State program that meets the minimum criteria under subsection (c). (2)ApprovalNot later than 60 days after receipt of a completed application for a grant under this section, the Secretary shall either approve the application or provide to the applicant an explanation for denying the application.(c)Minimum criteria for State programsNot later than 6 months after the date of enactment of this Act, the Secretary shall establish and publish minimum criteria for a State program to meet to qualify for funding under this section, including—(1)that the State program be carried out by the applicable State energy office or its designee;(2)that a rebate be provided under a State program only for a home energy efficiency retrofit that—(A)is completed by a contractor who meets minimum training requirements and certification requirements set forth by the Secretary; (B)includes installation of one or more home energy efficiency retrofit measures for a home that together are modeled to achieve, or are shown to achieve, a reduction in home energy use of 20 percent or more from the baseline energy use of the home;(C)does not include installation of any measure that the Secretary determines does not improve the thermal energy performance of the home, such as a pool pump, pool heater, spa, or EV charger; and (D)includes, after installation of the applicable home energy efficiency retrofit measures, a test-out procedure conducted in accordance with guidelines issued by the Secretary of such measures to ensure—(i)the safe operation of all systems post retrofit; and(ii)that all improvements are included in, and have been installed according to—(I)manufacturers installation specifications; and(II)all applicable State and local codes or equivalent standards approved by the Secretary;(3)that the State program utilize—(A)for purposes of modeled performance rebates, modeling software approved by the Secretary for determining and documenting the baseline energy use of a home and the reductions in home energy use resulting from the implementation of a home energy efficiency retrofit; and(B)for purposes of measured performance rebates, methods and procedures approved by the Secretary for determining and documenting the baseline energy use of a home and the reductions in home energy use resulting from the implementation of a home energy efficiency retrofit, including methods and procedures for use of advanced metering infrastructure, weather-normalized data, and open source standards, to measure such baseline energy use and such reductions in home energy use;(4)that the State program include implementation of a quality assurance program—(A)to ensure that home energy efficiency retrofits are achieving the stated level of energy savings, that efficiency measures were installed correctly, and that work is performed in accordance with procedures developed by the Secretary, including through quality-control inspections for a portion of home energy efficiency retrofits completed by each applicable contractor; and(B)under which a quality-control inspection of a home energy efficiency retrofit is performed by a quality assurance provider who—(i) is independent of the contractor for such retrofit; and(ii)will confirm that such contractor is a contractor who meets minimum training requirements and certification requirements set forth by the Secretary;(5)that the State program include requirements for a homeowner, contractor, or rebate aggregator to claim a rebate, including that the homeowner, contractor, or rebate aggregator submit any applicable forms approved by the Secretary to the State, including a copy of the certificate provided by the applicable contractor certifying projected or measured reduction of home energy use; (6)that the State program may include requirements for an entity to be eligible to serve as a rebate aggregator to facilitate the delivery of rebates to homeowners or contractors; (7)that the State program include procedures for a homeowner to transfer the right to claim a rebate to the contractor performing the applicable home energy efficiency retrofit or to a rebate aggregator that works with the contractor; and(8)that the State program provide that a homeowner, contractor, or rebate aggregator may claim more than one rebate under the State program, and may claim a rebate under the State program after receiving a partial system rebate under section 32322, provided that no 2 rebates may be provided with respect to a home using the same baseline energy use of such home. (d)Modeled performance rebates(1)In generalIn carrying out a State program under this section, a State may provide a homeowner, contractor, or rebate aggregator a rebate, to be known as a modeled performance rebate, for an energy audit of a home and a home energy efficiency retrofit that is projected, using modeling software approved by the Secretary, to reduce home energy use by at least 20 percent.(2)Amount(A)In generalExcept as provided in section 32324, and subject to subparagraph (B), the amount of a modeled performance rebate provided under a State program shall be equal to 50 percent of the cost of the applicable energy audit of a home and home energy efficiency retrofit, including the cost of diagnostic procedures, labor, reporting, and modeling.(B)LimitationExcept as provided in section 32324, with respect to an energy audit and home energy efficiency retrofit that is projected to reduce home energy use by— (i)at least 20 percent, but less than 40 percent, the maximum amount of a modeled performance rebate shall be $2,000; and(ii)at least 40 percent, the maximum amount of a modeled performance rebate shall be $4,000.(e)Measured performance rebates(1)In generalIn carrying out a State program under this section, a State may provide a homeowner, contractor, or rebate aggregator a rebate, to be known as a measured performance rebate, for a home energy efficiency retrofit that reduces home energy use by at least 20 percent as measured using methods and procedures approved by the Secretary.(2)Amount(A)In generalExcept as provided in section 32324, and subject to subparagraph (B), the amount of a measured performance rebate provided under a State program shall be equal to 50 percent of the cost, including the cost of diagnostic procedures, labor, reporting, and energy measurement, of the applicable home energy efficiency retrofit. (B)LimitationExcept as provided in section 32324, with respect to a home energy efficiency retrofit that is measured as reducing home energy use by—(i)at least 20 percent, but less than 40 percent, the maximum amount of a measured performance rebate shall be $2,000; and(ii)at least 40 percent, the maximum amount of a measured performance rebate shall be $4,000.(f)Coordination of rebate and existing State-Sponsored or utility-Sponsored programsA State that receives a grant under this section is encouraged to work with State agencies, energy utilities, nonprofits, and other entities— (1)to assist in marketing the availability of the rebates under the applicable State program;(2)to coordinate with utility or State managed financing programs; (3)to assist in implementation of the applicable State program, including installation of home energy efficiency retrofits; and(4)to coordinate with existing quality assurance programs.(g)Administration and oversight(1)Review of approved modeling softwareThe Secretary shall, on an annual basis, list and review all modeling software approved for use in determining and documenting the reductions in home energy use for purposes of modeled performance rebates under subsection (d). In approving such modeling software each year, the Secretary shall ensure that modeling software approved for a year will result in modeling of energy efficiency gains for any type of home energy efficiency retrofit that is at least as substantial as the modeling of energy efficiency gains for such type of home energy efficiency retrofit using the modeling software approved for the previous year.(2)OversightIf the Secretary determines that a State is not implementing a State program that was approved pursuant to subsection (b) and that meets the minimum criteria under subsection (c), the Secretary may, after providing the State a period of at least 90 days to meet such criteria, withhold grant funds under this section from the State.32324.Special provisions for moderate income households(a)CertificationsThe Secretary shall establish procedures for certifying that the household of a homeowner or that, in the case of a multifamily building, the majority of households in the building is moderate income for purposes of this section. (b)PercentagesSubject to subsection (c), for households that are certified pursuant to the procedures established under subsection (a) as moderate income the—(1)amount of a partial system rebate under section 32322 shall not exceed 60 percent of the applicable purchase and installation costs described in section 32322(b)(1); and(2)amount of—(A)a modeled performance rebate under section 32323 provided shall be equal to 80 percent of the applicable costs described in section 32323(d)(2)(A); and(B)a measured performance rebate under section 32323 provided shall be equal to 80 percent of the applicable costs described in section 32323(e)(2)(A).(c)Maximum amountsFor households that are certified pursuant to the procedures established under subsection (a) as moderate income the maximum amount—(1)of a partial system rebate—(A)under section 32322(a)(1) for the purchase and installation of insulation and air sealing within a home of the homeowner or the household living in a multifamily building shall be $1,600; and(B)under section 32322(a)(2) for the purchase and installation of insulation and air sealing within a home of the homeowner or the household living in a multifamily building and replacement of an HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC system, of such home, shall be $3,000; (2)of a modeled performance rebate under section 32323 for an energy audit and home energy efficiency retrofit that is projected to reduce home energy use as described in—(A)section 32323(d)(2)(B)(i) shall be $4,000; and(B)section 32323(d)(2)(B)(ii) shall be $8,000; and(3)of a measured performance rebate under section 32323 for a home energy efficiency retrofit that reduces home energy use as described in— (A)section 32323(e)(2)(B)(i) shall be $4,000; and(B)section 32323(e)(2)(B)(ii) shall be $8,000.(d)OutreachThe Secretary shall establish procedures to—(1)provide information to households of homeowners or multifamily building owners that are certified pursuant to the procedures established under subsection (a) as moderate income regarding other programs and resources relating to assistance for energy efficiency upgrades of homes, including the weatherization assistance program implemented under part A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.); and(2)refer such households and owners, as applicable, to such other programs and resources.32325.Evaluation reports to Congress(a)In generalNot later than 3 years after the date of enactment of this Act and annually thereafter until the termination of the Home Energy Savings Retrofit Rebate Program, the Secretary shall submit to Congress a report on the use of funds made available to carry out this subpart.(b)ContentsEach report submitted under subsection (a) shall include—(1)how many home energy efficiency retrofits have been completed during the previous year under the Home Energy Savings Retrofit Rebate Program;(2)an estimate of how many jobs have been created through the Home Energy Savings Retrofit Rebate Program, directly and indirectly;(3)a description of what steps could be taken to promote further deployment of energy efficiency and renewable energy retrofits;(4)a description of the quantity of verifiable energy savings, homeowner energy bill savings, and other benefits of the Home Energy Savings Retrofit Rebate Program;(5)a description of any waste, fraud, or abuse with respect to funds made available to carry out this subpart; and(6)any other information the Secretary considers appropriate.32326.Administration(a)In generalThe Secretary shall provide such administrative and technical support to contractors, rebate aggregators, States, and Indian Tribes as is necessary to carry out this subpart. (b)Information collectionThe Secretary shall establish, and make available to a homeowner, or the homeowner’s designated representative, seeking a rebate under this subpart, release forms authorizing access by the Secretary, or a designated third-party representative to information in the utility bills of the homeowner with appropriate privacy protections in place.32327.Treatment of rebatesFor purposes of the Internal Revenue Code of 1986, gross income shall not include any rebate received under this subpart.32328.Authorization of appropriations(a)In generalThere are authorized to be appropriated to the Secretary to carry out this subpart $1,200,000,000 for each of fiscal years 2022 through 2026, to remain available until expended.(b)Tribal allocationOf the amounts made available pursuant to subsection (a) for a fiscal year, the Secretary shall work with Indian Tribes and use 2 percent of such amounts to carry out a program or programs that as close as possible reflect the goals, requirements, and provisions of this subpart, taking into account any factors that the Secretary determines to be appropriate.CGeneral provisions32331.Appointment of personnelNotwithstanding the provisions of title 5, United States Code, regarding appointments in the competitive service and General Schedule classifications and pay rates, the Secretary may appoint such professional and administrative personnel as the Secretary considers necessary to carry out this part.32332.Maintenance of fundingEach State receiving Federal funds pursuant to this part shall provide reasonable assurances to the Secretary that it has established policies and procedures designed to ensure that Federal funds provided under this part will be used to supplement, and not to supplant, State and local funds.4Energy and Water Performance at Federal Facilities32401.Energy and water performance requirement for Federal facilitiesSection 543 of the National Energy Conservation Policy Act (42 U.S.C. 8253) is amended—(1)in subsection (a)—(A)in the subsection heading, by striking Energy Performance Requirement for Federal Buildings and inserting Energy and water performance requirement for Federal facilities; (B)by striking paragraph (1) and inserting the following:(1)In generalSubject to paragraph (2), the head of each agency shall—(A)for each of fiscal years 2020 through 2030, reduce average facility energy intensity (as measured in British thermal units per gross square foot) at facilities of the agency by 2.5 percent each fiscal year relative to the average facility energy intensity of the facilities of the agency in fiscal year 2018;(B)for each of fiscal years 2020 through 2030, improve water use efficiency and management, including stormwater management, at facilities of the agency by reducing agency water consumption intensity—(i)by reducing the potable water consumption by 54 percent by fiscal year 2030, relative to the potable water consumption at facilities of the agency in fiscal year 2007, through reductions of 2 percent each fiscal year (as measured in gallons per gross square foot);(ii)by reducing the industrial, landscaping, and agricultural water consumption of the agency, as compared to a baseline of that consumption at facilities of the agency in fiscal year 2010, through reductions of 2 percent each fiscal year (as measured in gallons); and(iii)by installing appropriate infrastructure features at facilities of the agency to improve stormwater and wastewater management; and(C)to the maximum extent practicable, in carrying out subparagraphs (A) and (B), take measures that are life cycle cost-effective.;(C)in paragraph (2)—(i)by striking (2) An agency and inserting the following:(2)Energy and water intensive facility exclusionAn agency; (ii)by striking building and inserting facility; (iii)by inserting and water after energy each place it appears; and(iv)by striking buildings and inserting facilities; and (D)by striking paragraph (3) and inserting the following:(3)RecommendationsNot later than December 31, 2029, the Secretary shall—(A)review the results of the implementation of the energy and water performance requirements established under paragraph (1); and(B)submit to Congress recommendations concerning energy and water performance requirements for fiscal years 2031 through 2040.; (2)in subsection (c)—(A)in paragraph (1), by striking Federal building or collection of Federal buildings each place it appears and inserting Federal facility;(B)in paragraph (2)—(i)by striking buildings and inserting facilities; and(ii)by striking building and inserting facility; and (C)in paragraph (3), by adding at the end the following: Not later than 1 year after the date of enactment of the Leading Infrastructure For Tomorrow’s America Act, the Secretary shall issue guidelines to establish criteria for exclusions to water performance requirements under paragraph (1). The Secretary shall update the criteria for exclusions under this subsection as appropriate to reflect changing technology and other conditions.;(3)in subsection (d)(2), by striking buildings and inserting facilities; (4)in subsection (e)—(A)in paragraph (1)—(i)by striking By October 1 and inserting the following:(A)EnergyBy October 1;(ii)by striking buildings each place it appears and inserting facilities; and (iii)by adding at the end the following:(B)WaterBy February 1, 2025, in accordance with guidelines established by the Secretary under paragraph (2), each agency shall use water meters at facilities of the agency where doing so will assist in reducing the cost of water used at such facilities.;(B)in paragraph (2)—(i)in subparagraph (A), by striking paragraph (1). and inserting paragraph (1)(A). Not later than 180 days after the date of enactment of the Leading Infrastructure For Tomorrow’s America Act, the Secretary, in consultation with such departments and entities, shall establish guidelines for agencies to carry out paragraph (1)(B).;(ii)in subparagraph (B)—(I)by amending clause (i)(II) to read as follows:(II)the extent to which metering is expected to result in increased potential for energy and water management, increased potential for energy and water savings, energy and water efficiency improvements, and cost savings due to utility contract aggregation; and;(II)in clause (iii), by striking buildings and inserting facilities; and(III)in clause (iv), by striking building and inserting facility; and(C)in paragraph (4)(B), by striking buildings each place it appears and inserting facilities;(5)in subsection (f)—(A)in the subsection heading, by striking buildings and inserting facilities;(B)in paragraph (1)—(i)in the matter preceding subparagraph (A), by striking In this subsection and inserting In this section; (ii)in subparagraph (B)(i)(II), by inserting and water after energy; and(iii)in subparagraph (C)(i), by inserting that consumes energy or water and is before owned or operated; and(C)in paragraph (8)—(i)by striking building each place it appears and inserting facility;(ii)in subparagraph (A), by adding at the end the following: The energy manager shall enter water use data for each metered facility that is (or is a part of) a facility that meets the criteria established by the Secretary under paragraph (2)(B) into a facility water use benchmarking system.; and(iii)in subparagraph (B), by striking this subsection and inserting the date of enactment of the Leading Infrastructure For Tomorrow’s America Act; and (6)in subsection (g)(1)—(A)by striking building and inserting facility; and (B)by striking energy efficient and inserting energy and water efficient.5Open Back Better32501.Facilities energy resiliency(a)DefinitionsIn this section:(1)Covered projectThe term covered project means a building project at an eligible facility that—(A)increases—(i)resiliency, including—(I)public health and safety;(II)power outages;(III)natural disasters;(IV)indoor air quality; and (V)any modifications necessitated by the COVID–19 pandemic;(ii)energy efficiency;(iii)renewable energy; and (iv)grid integration; and(B)may have combined heat and power and energy storage as project components. (2)Early childhood education programThe term early childhood education program has the meaning given the term in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003).(3)Elementary schoolThe term elementary school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (4)Eligible facilityThe term eligible facility means a public facility, as determined by the Secretary, including—(A)a public school, including an elementary school and a secondary school;(B)a facility used to operate an early childhood education program;(C)a local educational agency;(D)a medical facility;(E)a local or State government building;(F)a community facility;(G)a public safety facility; (H)a day care center;(I)an institution of higher education; (J)a public library; and(K)a wastewater treatment facility. (5)Environmental justice communityThe term environmental justice community means any population of color, community of color, indigenous community, or low-income community that experiences a disproportionate burden of the negative human health and environmental impacts of pollution or other environmental hazards.(6)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(7)Local educational agencyThe term local educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(8)Low incomeThe term low income means an annual household income equal to, or less than, the greater of—(A)an amount equal to 80 percent of the median income of the area in which the household is located, as reported by the Department of Housing and Urban Development; and(B)200 percent of the Federal poverty line.(9)Low-income communityThe term low-income community means any census block group in which 30 percent or more of the population are individuals with low income.(10)Secondary schoolThe term secondary school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(11)SecretaryThe term Secretary means the Secretary of Energy.(12)StateThe term State has the meaning given the term in section 3 of the Energy Policy and Conservation Act (42 U.S.C. 6202).(13)State Energy ProgramThe term State Energy Program means the State Energy Program established under part D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.). (14)Tribal organization(A)In generalThe term tribal organization has the meaning given the term in section 3765 of title 38, United States Code.(B)Technical amendmentSection 3765(4) of title 38, United States Code, is amended by striking section 4(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(l)) and inserting section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(b)State programs(1)EstablishmentNot later than 60 days after the date of enactment of this Act, the Secretary shall distribute grants to States under the State Energy Program, in accordance with the allocation formula established under that Program, to implement covered projects.(2)Use of funds(A)In generalSubject to subparagraph (B), grant funds under paragraph (1) may be used for technical assistance, project facilitation, and administration.(B)Technical assistanceA State may use not more than 10 percent of grant funds received under paragraph (1) to provide technical assistance for the development, facilitation, management, oversight, and measurement of results of covered projects implemented using those funds.(C)Environmental justice and other communitiesTo support communities adversely impacted by the COVID–19 pandemic, a State shall use not less than 40 percent of grant funds received under paragraph (1) to implement covered projects in environmental justice communities or low income communities.(D)Private financingA State receiving a grant under paragraph (1) shall—(i)to the extent practicable, leverage private financing for cost-effective energy efficiency, renewable energy, resiliency, and other smart-building improvements, such as by entering into an energy service performance contract; but(ii)maintain the use of grant funds to carry out covered projects with more project resiliency, public health, and capital-intensive efficiency and emission reduction components than are typically available through private energy service performance contracts. (E)GuidanceIn carrying out a covered project using grant funds received under paragraph (1), a State shall, to the extent practicable, adhere to guidance developed by the Secretary pursuant to the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 115) relating to distribution of funds, if that guidance will speed the distribution of funds under this subsection.(3)No matching requirementNotwithstanding any other provision of law, a State receiving a grant under paragraph (1) shall not be required to provide any amount of matching funding. (4)ReportNot later than 1 year after the date on which grants are distributed under paragraph (1), and each year thereafter until the funds appropriated under paragraph (5) are no longer available, the Secretary shall submit a report on the use of those funds (including in the communities described in paragraph (2)(C)) to—(A)the Subcommittee on Energy and Water Development of the Committee on Appropriations of the Senate; (B)the Subcommittee on Energy and Water Development and Related Agencies of the Committee on Appropriations of the House of Representatives; (C)the Committee on Energy and Natural Resources of the Senate;(D)the Committee on Energy and Commerce of the House of Representatives; and(E)the Committee on Education and Labor of the House of Representatives.(5)FundingIn addition to any amounts made available to the Secretary to carry out the State Energy Program, there is authorized to be appropriated to the Secretary $3,600,000,000 to carry out this subsection for each of fiscal years 2022 through 2026, to remain available until expended.(6)Supplement, not supplantFunds made available under paragraph (5) shall supplement, not supplant, any other funds made available to States for the State Energy Program or the weatherization assistance program established under part A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.).(c)Federal Energy Management Program(1)In generalNot later than 60 days after the date of enactment of this Act, the Secretary shall use the funds appropriated under paragraph (4) to provide grants under the AFFECT program under the Federal Energy Management Program of the Department of Energy to implement covered projects.(2)Private financingA recipient of a grant under paragraph (1) shall—(A)to the extent practicable, leverage private financing for cost-effective energy efficiency, renewable energy, resiliency, and other smart-building improvements, such as by entering into an energy service performance contract; but(B)maintain the use of grant funds to carry out covered projects with more project resiliency, public health, and capital-intensive efficiency and emission reduction components than are typically available through private energy service performance contracts. (3)ReportNot later than 1 year after the date on which grants are distributed under paragraph (1), and each year thereafter until the funds appropriated under paragraph (4) are no longer available, the Secretary shall submit a report on the use of those funds to—(A)the Subcommittee on Energy and Water Development of the Committee on Appropriations of the Senate; (B)the Subcommittee on Energy and Water Development and Related Agencies of the Committee on Appropriations of the House of Representatives;(C)the Committee on Energy and Natural Resources of the Senate; (D)the Committee on Energy and Commerce of the House of Representatives; and(E)the Committee on Education and Labor of the House of Representatives.(4)FundingIn addition to any amounts made available to the Secretary to carry out the AFFECT program described in paragraph (1), there is authorized to be appropriated to the Secretary $500,000,000 to carry out this subsection, to remain available until September 30, 2025.(d)Tribal organizations(1)In generalNot later than 60 days after the date of enactment of this Act, the Secretary, acting through the head of the Office of Indian Energy, shall distribute funds made available under paragraph (3) to Tribal organizations to implement covered projects.(2)ReportNot later than 1 year after the date on which funds are distributed under paragraph (1), and each year thereafter until the funds made available under paragraph (3) are no longer available, the Secretary shall submit a report on the use of those funds to—(A)the Subcommittee on Energy and Water Development of the Committee on Appropriations of the Senate; (B)the Subcommittee on Energy and Water Development and Related Agencies of the Committee on Appropriations of the House of Representatives;(C)the Committee on Energy and Natural Resources of the Senate; (D)the Committee on Energy and Commerce of the House of Representatives; and(E)the Committee on Education and Labor of the House of Representatives.(3)FundingThere is authorized to be appropriated to the Secretary $1,500,000,000 to carry out this subsection, to remain available until September 30, 2025.(e)Use of American iron, steel, and manufactured goods(1)In generalExcept as provided in paragraph (2), none of the funds made available by or pursuant to this section may be used for a covered project unless all of the iron, steel, and manufactured goods used in the project are produced in the United States.(2)ExceptionsThe requirement under paragraph (1) shall be waived by the head of the relevant Federal department or agency in any case or category of cases in which the head of the relevant Federal department or agency determines that— (A)adhering to that requirement would be inconsistent with the public interest;(B)the iron, steel, and manufactured goods needed for the project are not produced in the United States—(i)in sufficient and reasonably available quantities; and (ii)in a satisfactory quality; or(C)the inclusion of iron, steel, and relevant manufactured goods produced in the United States would increase the overall cost of the project by more than 25 percent.(3)Waiver publicationIf the head of a Federal department or agency makes a determination under paragraph (2) to waive the requirement under paragraph (1), the head of the Federal department or agency shall publish in the Federal Register a detailed justification for the waiver.(4)International agreementsThis subsection shall be applied in a manner consistent with the obligations of the United States under all applicable international agreements. (f)Wage rate requirements(1)In generalNotwithstanding any other provision of law, all laborers and mechanics employed by contractors and subcontractors on projects funded directly or assisted in whole or in part by the Federal Government pursuant to this section shall be paid wages at rates not less than those prevailing on projects of a similar character in the locality, as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code (commonly known as the Davis-Bacon Act). (2)AuthorityWith respect to the labor standards specified in paragraph (1), the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code. 32502.Personnel(a)In generalTo carry out section 32501, the Secretary of Energy shall hire within the Department of Energy—(1)not less than 300 full-time employees in the Office of Energy Efficiency and Renewable Energy;(2)not less than 100 full-time employees, to be distributed among—(A)the Office of General Counsel;(B)the Office of Procurement Policy;(C)the Golden Field Office;(D)the National Energy Technology Laboratory; and (E)the Office of the Inspector General; and(3)not less than 20 full-time employees in the Office of Indian Energy.(b)TimelineNot later than 60 days after the date of enactment of this Act, the Secretary shall—(1)hire all personnel under subsection (a); or (2)certify that the Secretary is unable to hire all personnel by the date required under this subsection.(c)Contract hires(1)In generalIf the Secretary makes a certification under subsection (b)(2), the Secretary may hire on a contract basis not more than 50 percent of the personnel required to be hired under subsection (a).(2)DurationAn individual hired on a contract basis under paragraph (1) shall have an employment term of not more than 1 year. (d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $84,000,000 for each of fiscal years 2022 through 2026.(e)ReportNot later than 60 days after the date of enactment of this Act, and annually thereafter for 2 years, the Secretary shall submit a report on progress made in carrying out subsection (a) to—(1)the Subcommittee on Energy and Water Development of the Committee on Appropriations of the Senate;(2)the Subcommittee on Energy and Water Development and Related Agencies of the Committee on Appropriations of the House of Representatives;(3)the Committee on Energy and Natural Resources of the Senate;(4)the Committee on Energy and Commerce of the House of Representatives; and(5)the Committee on Education and Labor of the House of Representatives.CEnergy Supply Infrastructure33001.Grant program for solar installations located in, or that serve, low-income and underserved areas(a)DefinitionsIn this section:(1)BeneficiaryThe term beneficiary means a low-income household or a low-income household in an underserved area. (2)Community solar facilityThe term community solar facility means a solar generating facility that—(A)through a voluntary program, has multiple subscribers that receive financial benefits that are directly attributable to the facility;(B)has a nameplate rating of 5 megawatts AC or less; and(C)is located in the utility distribution service territory of subscribers.(3)Community solar subscriptionThe term community solar subscription means a share in the capacity, or a proportional interest in the electricity generation, of a community solar facility.(4)Covered facilityThe term covered facility means—(A)a community solar facility—(i)that is located in an underserved area; or(ii)at least 50 percent of the capacity of which is reserved for low-income households;(B)a solar generating facility located at a residence of a low-income household; or(C)a solar generating facility located at a multi-family affordable housing complex.(5)Covered StateThe term covered State means a State with processes in place to ensure that covered facilities deliver financial benefits to low-income households.(6)Eligible entityThe term eligible entity means—(A)a nonprofit organization that provides services to low-income households or multi-family affordable housing complexes;(B)a developer, owner, or operator of a community solar facility that reserves a portion of the capacity of the facility for subscribers who are members of low-income households or for low-income households that otherwise financially benefit from the facility;(C)a covered State, or political subdivision thereof;(D)an Indian Tribe or a tribally owned electric utility;(E)a Native Hawaiian community-based organization;(F)any other national or regional entity that has experience developing or installing solar generating facilities for low-income households that maximize financial benefits to those households; and (G)an electric cooperative or municipal electric utility (as such terms are defined in section 3 of the Federal Power Act). (7)Eligible installation projectThe term eligible installation project means a project to install a covered facility in a covered State.(8)Eligible planning projectThe term eligible planning project means a project to carry out pre-installation activities for the development of a covered facility in a covered State.(9)Eligible projectThe term eligible project means—(A)an eligible planning project; or(B)an eligible installation project.(10)Feasibility studyThe term feasibility study means any activity to determine the feasibility of a specific solar generating facility, including a customer interest assessment and a siting assessment, as determined by the Secretary.(11)Indian TribeThe term Indian Tribe means any Indian Tribe, band, nation, or other organized group or community, including any Alaska Native village, Regional Corporation, or Village Corporation (as defined in, or established pursuant to, the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.)), that is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians.(12)Interconnection serviceThe term interconnection service has the meaning given such term in section 111(d)(15) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)(15)).(13)Low-income householdThe term low-income household means that income in relation to family size which—(A)is at or below 200 percent of the poverty level determined in accordance with criteria established by the Director of the Office of Management and Budget, except that the Secretary may establish a higher level if the Secretary determines that such a higher level is necessary to carry out the purposes of this section;(B)is the basis on which cash assistance payments have been paid during the preceding 12-month period under titles IV and XVI of the Social Security Act (42 U.S.C. 601 et seq., 1381 et seq.) or applicable State or local law; or(C)if a State elects, is the basis for eligibility for assistance under the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.), provided that such basis is at least 200 percent of the poverty level determined in accordance with criteria established by the Director of the Office of Management and Budget.(14)Multi-family affordable housing complexThe term multi-family affordable housing complex means any federally subsidized affordable housing complex in which at least 50 percent of the units are reserved for low-income households.(15)Native Hawaiian community-based organizationThe term Native Hawaiian community-based organization means any organization that is composed primarily of Native Hawaiians from a specific community and that assists in the social, cultural, and educational development of Native Hawaiians in that community.(16)ProgramThe term program means the program established under subsection (b).(17)SecretaryThe term Secretary means the Secretary of Energy.(18)Solar generating facilityThe term solar generating facility means— (A)a generator that creates electricity from light photons; and(B)the accompanying hardware enabling that electricity to flow—(i)onto the electric grid;(ii)into a facility or structure; or(iii)into an energy storage device.(19)StateThe term State means each of the 50 States, the District of Columbia, Guam, the Commonwealth of Puerto Rico, the Northern Mariana Islands, the Virgin Islands, and American Samoa.(20)SubscriberThe term subscriber means a person who—(A)owns a community solar subscription, or an equivalent unit or share of the capacity or generation of a community solar facility; or(B)financially benefits from a community solar facility, even if the person does not own a community solar subscription for the facility.(21)Underserved areaThe term underserved area means—(A)a geographical area with low or no photovoltaic solar deployment, as determined by the Secretary; (B)a geographical area that has low or no access to electricity, as determined by the Secretary; (C)a geographical area with an average annual residential retail electricity price that exceeds the national average annual residential retail electricity price (as reported by the Energy Information Agency) by 50 percent or more; or(D)trust land, as defined in section 3765 of title 38, United States Code.(b)EstablishmentThe Secretary shall establish a program to provide financial assistance to eligible entities to—(1)carry out planning projects that are necessary to establish the feasibility, obtain required permits, identify beneficiaries, or secure subscribers to install a covered facility; or(2)install a covered facility for beneficiaries in accordance with this section.(c)Applications(1)In generalTo be eligible to receive assistance under the program, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(2)Inclusion for installation assistance(A)RequirementsFor an eligible entity to receive assistance for a project to install a covered facility, the Secretary shall require the eligible entity to include—(i)information in the application that is sufficient to demonstrate that the eligible entity has obtained, or has the capacity to obtain, necessary permits, subscribers, access to an installation site, and any other items or agreements necessary to comply with an agreement under subsection (g)(1) and to complete the installation of the applicable covered facility;(ii)a description of the mechanism through which financial benefits will be distributed to beneficiaries or subscribers; and(iii)an estimate of the anticipated financial benefit for beneficiaries or subscribers.(B)Consideration of planning projectsThe Secretary shall consider the successful completion of an eligible planning project pursuant to subsection (b)(1) by the eligible entity to be sufficient to demonstrate the ability of the eligible entity to meet the requirements of subparagraph (A)(i). (d)Selection(1)In generalIn selecting eligible projects to receive assistance under the program, the Secretary shall—(A)prioritize—(i)eligible installation projects that will result in the most financial benefit for subscribers, as determined by the Secretary;(ii)eligible installation projects that will result in development of covered facilities in underserved areas; and(iii)eligible projects that include apprenticeship, job training, or community participation as part of their application; and(B)ensure that such assistance is provided in a manner that results in eligible projects being carried out on a geographically diverse basis within and among covered States.(2)Determination of financial benefitIn determining the amount of financial benefit for low-income households of an eligible installation project, the Secretary shall ensure that all calculations for estimated household energy savings are based solely on electricity offsets from the applicable covered facility and use formulas established by the State or local government with jurisdiction over the applicable covered facility for verifiable household energy savings estimates that accrue to low-income households.(e)Assistance(1)FormThe Secretary may provide assistance under the program in the form of a grant (which may be in the form of a rebate) or a low-interest loan.(2)Multiple projects for same facility(A)In generalAn eligible entity may apply for assistance under the program for an eligible planning project and an eligible installation project for the same covered facility.(B)Separate selectionsSelection by the Secretary for assistance under the program of an eligible planning project does not require the Secretary to select for assistance under the program an eligible installation project for the same covered facility.(f)Use of assistance(1)Eligible planning projectsAn eligible entity receiving assistance for an eligible planning project under the program may use such assistance to pay the costs of pre-installation activities associated with an applicable covered facility, including—(A)feasibility studies;(B)permitting;(C)site assessment;(D)on-site job training, or other community-based activities directly associated with the eligible planning project; or(E)such other costs determined by the Secretary to be appropriate.(2)Eligible installation projectsAn eligible entity receiving assistance for an eligible installation project under the program may use such assistance to pay the costs of—(A)installation of a covered facility, including costs associated with materials, permitting, labor, or site preparation;(B)storage technology sited at a covered facility;(C)interconnection service expenses;(D)on-site job training, or other community-based activities directly associated with the eligible installation project;(E)offsetting the cost of a subscription for a covered facility described in subparagraph (A) of subsection (a)(4) for subscribers that are members of a low income household; or(F)such other costs determined by the Secretary to be appropriate.(g)Administration(1)Agreements(A)In generalAs a condition of receiving assistance under the program, an eligible entity shall enter into an agreement with the Secretary.(B)RequirementsAn agreement entered into under this paragraph—(i)shall require the eligible entity to maintain such records and adopt such administrative practices as the Secretary may require to ensure compliance with the requirements of this section and the agreement;(ii)with respect to an eligible installation project shall require that any solar generating facility installed using assistance provided pursuant to the agreement comply with local building and safety codes and standards; and(iii)shall contain such other terms as the Secretary may require to ensure compliance with the requirements of this section.(C)TermAn agreement under this paragraph shall be for a term that begins on the date on which the agreement is entered into and ends on the date that is 2 years after the date on which the eligible entity receives assistance pursuant to the agreement, which term may be extended once for a period of not more than 1 year if the eligible entity demonstrates to the satisfaction of the Secretary that such an extension is necessary to complete the activities required by the agreement.(2)Use of fundsOf the funds made available to provide assistance to eligible installation projects under this section over the period of fiscal years 2022 through 2026, the Secretary shall use—(A)not less than 50 percent to provide assistance for eligible installation projects with respect to which low-income households make up at least 50 percent of the subscribers to the project; and(B)not more than 50 percent to provide assistance for eligible installation projects with respect to which low-income households make up at least 25 percent of the subscribers to the project.(3)RegulationsNot later than 120 days after the date of enactment of this Act, the Secretary shall publish in the Federal Register regulations to carry out this section, which shall take effect on the date of publication.(h)Authorization of appropriations(1)In generalThere is authorized to be appropriated to the Secretary to carry out this section $200,000,000 for each of fiscal years 2022 through 2026, to remain available until expended.(2)Amounts for planning projectsOf the amounts appropriated pursuant to this section over the period of fiscal years 2022 through 2026, the Secretary shall use not more than 15 percent of funds to provide assistance to eligible planning projects.(i)Relationship to other assistanceThe Secretary shall, to the extent practicable, encourage eligible entities that receive assistance under this section to leverage such funds by seeking additional funding through federally or locally subsidized weatherization and energy efficiency programs.33002.Improving the natural gas distribution system(a)ProgramThe Secretary of Energy shall establish a grant program to provide financial assistance to States to offset the incremental rate increases paid by low-income households resulting from the implementation of infrastructure replacement, repair, and maintenance programs that are approved by the rate-setting entity and designed to accelerate the necessary replacement, repair, or maintenance of natural gas distribution systems.(b)Date of eligibilityAwards may be provided under this section to offset rate increases described in subsection (a) occurring on or after the date of enactment of this Act.(c)PrioritizationThe Secretary shall collaborate with States to prioritize the distribution of grants made under this section. At a minimum, the Secretary shall consider prioritizing the distribution of grants to States which have—(1)authorized or adopted enhanced infrastructure replacement programs or innovative rate recovery mechanisms, such as infrastructure cost trackers and riders, infrastructure base rate surcharges, deferred regulatory asset programs, and earnings stability mechanisms; and(2)a viable means for delivering financial assistance to low-income households.(d)Auditing and reporting requirementsThe Secretary shall establish auditing and reporting requirements for States with respect to the performance of eligible projects funded pursuant to grants awarded under this section.(e)Prevailing wagesAll laborers and mechanics employed by contractors or subcontractors in the performance of construction, alteration, or repair work assisted, in whole or in part, by a grant under this section shall be paid wages at rates not less than those prevailing on similar construction in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40. With respect to the labor standards in this subsection, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40.(f)DefinitionsIn this section:(1)Innovative rate recovery mechanismsThe term innovative rate recovery mechanisms means rate structures that allow State public utility commissions to modify tariffs and recover costs of investments in utility replacement incurred between rate cases.(2)Low-income householdThe term low-income household means a household that is eligible to receive payments under section 2605(b)(2) of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8624(b)(2)).(g)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this section $250,000,000 in each of fiscal years 2022 through 2026.33003.Distributed energy resources(a)DefinitionsIn this section:(1)Combined heat and power systemThe term combined heat and power system means generation of electric energy and heat in a single, integrated system that meets the efficiency criteria in clauses (ii) and (iii) of section 48(c)(3)(A) of the Internal Revenue Code of 1986, under which heat that is conventionally rejected is recovered and used to meet thermal energy requirements.(2)Demand responseThe term demand response means changes in electric usage by electric utility customers from the normal consumption patterns of the customers in response to—(A)changes in the price of electricity over time; or(B)incentive payments designed to induce lower electricity use at times of high wholesale market prices or when system reliability is jeopardized.(3)Distributed energyThe term distributed energy means energy sources and systems that—(A)produce electric or thermal energy close to the point of use using renewable energy resources or waste thermal energy;(B)generate electricity using a combined heat and power system;(C)distribute electricity in microgrids;(D)store electric or thermal energy; or(E)distribute thermal energy or transfer thermal energy to building heating and cooling systems through a district energy system.(4)District energy systemThe term district energy system means a system that provides thermal energy to buildings and other energy consumers from one or more plants to individual buildings to provide space heating, air conditioning, domestic hot water, industrial process energy, and other end uses.(5)IslandingThe term islanding means a distributed generator or energy storage device continuing to power a location in the absence of electric power from the primary source.(6)LoanThe term loan has the meaning given the term direct loan in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a).(7)MicrogridThe term microgrid means an integrated energy system consisting of interconnected loads and distributed energy resources, including generators and energy storage devices, within clearly defined electrical boundaries that—(A)acts as a single controllable entity with respect to the grid; and(B)can connect and disconnect from the grid to operate in both grid-connected mode and island mode.(8)Renewable energy resourceThe term renewable energy resource includes—(A)biomass;(B)geothermal energy;(C)hydropower;(D)landfill gas;(E)municipal solid waste;(F)ocean (including tidal, wave, current, and thermal) energy;(G)organic waste;(H)photosynthetic processes;(I)photovoltaic energy;(J)solar energy; and(K)wind.(9)Renewable thermal energyThe term renewable thermal energy means heating or cooling energy derived from a renewable energy resource.(10)SecretaryThe term Secretary means the Secretary of Energy.(11)Thermal energyThe term thermal energy means—(A)heating energy in the form of hot water or steam that is used to provide space heating, domestic hot water, or process heat; or(B)cooling energy in the form of chilled water, ice, or other media that is used to provide air conditioning, or process cooling.(12)Waste thermal energyThe term waste thermal energy means energy that—(A)is contained in—(i)exhaust gases, exhaust steam, condenser water, jacket cooling heat, or lubricating oil in power generation systems;(ii)exhaust heat, hot liquids, or flared gas from any industrial process;(iii)waste gas or industrial tail gas that would otherwise be flared, incinerated, or vented;(iv)a pressure drop in any gas, excluding any pressure drop to a condenser that subsequently vents the resulting heat;(v)condenser water from chilled water or refrigeration plants; or(vi)any other form of waste energy, as determined by the Secretary; and(B)(i)in the case of an existing facility, is not being used; or(ii)in the case of a new facility, is not conventionally used in comparable systems.(b)Distributed energy loan program(1)Loan program(A)In generalSubject to the provisions of this paragraph and paragraphs (2) and (3), the Secretary shall establish a program to provide to eligible entities—(i)loans for the deployment of distributed energy systems in a specific project; and(ii)loans to provide funding for programs to finance the deployment of multiple distributed energy systems through a revolving loan fund, credit enhancement program, or other financial assistance program.(B)EligibilityEntities eligible to receive a loan under subparagraph (A) include—(i)a State, territory, or possession of the United States;(ii)a State energy office;(iii)a tribal organization (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304));(iv)an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)); and(v)an electric utility, including—(I)a rural electric cooperative;(II)a municipally owned electric utility; and(III)an investor-owned utility.(C)Selection requirementsIn selecting eligible entities to receive loans under this subsection, the Secretary shall, to the maximum extent practicable, ensure—(i)regional diversity among eligible entities to receive loans under this section, including participation by rural States and small States; and(ii)that specific projects selected for loans—(I)expand on the existing technology deployment program of the Department of Energy; and(II)are designed to achieve one or more of the objectives described in subparagraph (D).(D)ObjectivesEach deployment selected for a loan under subparagraph (A) shall promote one or more of the following objectives:(i)Improved security and resiliency of energy supply in the event of disruptions caused by extreme weather events, grid equipment or software failure, or terrorist acts.(ii)Implementation of distributed energy in order to increase use of local renewable energy resources and waste thermal energy sources.(iii)Enhanced feasibility of microgrids, demand response, or islanding.(iv)Enhanced management of peak loads for consumers and the grid.(v)Enhanced reliability in rural areas, including high energy cost rural areas.(E)Restrictions on use of fundsAny eligible entity that receives a loan under subparagraph (A) may only use the loan to fund programs relating to the deployment of distributed energy systems.(2)Loan terms and conditions(A)Terms and conditionsNotwithstanding any other provision of law, in providing a loan under this subsection, the Secretary shall provide the loan on such terms and conditions as the Secretary determines, after consultation with the Secretary of the Treasury, in accordance with this subsection.(B)Specific appropriationNo loan shall be made unless an appropriation for the full amount of the loan has been specifically provided for that purpose.(C)RepaymentNo loan shall be made unless the Secretary determines that there is reasonable prospect of repayment of the principal and interest by the borrower of the loan.(D)Interest rateA loan provided under this section shall bear interest at a fixed rate that is equal or approximately equal, in the determination of the Secretary, to the interest rate for Treasury securities of comparable maturity.(E)TermThe term of the loan shall require full repayment over a period not to exceed the lesser of—(i)20 years; or(ii)90 percent of the projected useful life of the physical asset to be financed by the loan (as determined by the Secretary).(F)Use of paymentsPayments of principal and interest on the loan shall—(i)be retained by the Secretary to support energy research and development activities; and(ii)remain available until expended, subject to such conditions as are contained in annual appropriations Acts.(G)No penalty on early repaymentThe Secretary may not assess any penalty for early repayment of a loan provided under this subsection.(H)Return of unused portionIn order to receive a loan under this subsection, an eligible entity shall agree to return to the general fund of the Treasury any portion of the loan amount that is unused by the eligible entity within a reasonable period of time after the date of the disbursement of the loan, as determined by the Secretary.(I)Comparable wage ratesEach laborer and mechanic employed by a contractor or subcontractor in performance of construction work financed, in whole or in part, by the loan shall be paid wages at rates not less than the rates prevailing on similar construction in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code.(3)Rules and procedures; disbursement of loans(A)Rules and proceduresNot later than 180 days after the date of enactment of this Act, the Secretary shall adopt rules and procedures for carrying out the loan program under paragraph (1).(B)Disbursement of loansNot later than 1 year after the date on which the rules and procedures under subparagraph (A) are established, the Secretary shall disburse the initial loans provided under this subsection.(4)ReportsNot later than 2 years after the date of receipt of the loan, and annually thereafter for the term of the loan, an eligible entity that receives a loan under this subsection shall submit to the Secretary a report describing the performance of each program and activity carried out using the loan, including itemized loan performance data.(5)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection such sums as are necessary.(c)Technical assistance and grant program(1)Establishment(A)In generalThe Secretary shall establish a technical assistance and grant program (referred to in this subsection as the program)—(i)to disseminate information and provide technical assistance directly to eligible entities so the eligible entities can identify, evaluate, plan, and design distributed energy systems; and(ii)to make grants to eligible entities so that the eligible entities may contract to obtain technical assistance to identify, evaluate, plan, and design distributed energy systems.(B)Technical assistanceThe technical assistance described in subparagraph (A) shall include assistance with one or more of the following activities relating to distributed energy systems:(i)Identification of opportunities to use distributed energy systems.(ii)Assessment of technical and economic characteristics.(iii)Utility interconnection.(iv)Permitting and siting issues.(v)Business planning and financial analysis.(vi)Engineering design.(C)Information disseminationThe information disseminated under subparagraph (A)(i) shall include—(i)information relating to the topics described in subparagraph (B), including case studies of successful examples;(ii)computer software and databases for assessment, design, and operation and maintenance of distributed energy systems; and(iii)public databases that track the operation and deployment of existing and planned distributed energy systems.(2)EligibilityAny nonprofit or for-profit entity shall be eligible to receive technical assistance and grants under the program.(3)Applications(A)In generalAn eligible entity desiring technical assistance or grants under the program shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(B)Application processThe Secretary shall seek applications for technical assistance and grants under the program—(i)on a competitive basis; and(ii)on a periodic basis, but not less frequently than once every 12 months.(C)PrioritiesIn selecting eligible entities for technical assistance and grants under the program, the Secretary shall give priority to eligible entities with projects that have the greatest potential for—(i)facilitating the use of renewable energy resources;(ii)strengthening the reliability and resiliency of energy infrastructure to the impact of extreme weather events, power grid failures, and interruptions in supply of fossil fuels;(iii)improving the feasibility of microgrids or islanding, particularly in rural areas, including high energy cost rural areas;(iv)minimizing environmental impact, including regulated air pollutants and greenhouse gas emissions; and(v)maximizing local job creation.(4)GrantsOn application by an eligible entity, the Secretary may award grants to the eligible entity to provide funds to cover not more than—(A)100 percent of the costs of the initial assessment to identify opportunities;(B)75 percent of the cost of feasibility studies to assess the potential for the implementation;(C)60 percent of the cost of guidance on overcoming barriers to implementation, including financial, contracting, siting, and permitting issues; and(D)45 percent of the cost of detailed engineering.(5)Rules and procedures(A)RulesNot later than 180 days after the date of enactment of this Act, the Secretary shall adopt rules and procedures for carrying out the program.(B)GrantsNot later than 120 days after the date of issuance of the rules and procedures for the program, the Secretary shall issue grants under this subsection.(6)ReportsThe Secretary shall submit to Congress and make available to the public—(A)not less frequently than once every 2 years, a report describing the performance of the program under this subsection, including a synthesis and analysis of the information provided in the reports submitted to the Secretary under subsection (b)(4); and(B)on termination of the program under this subsection, an assessment of the success of, and education provided by, the measures carried out by eligible entities during the term of the program.(7)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $250,000,000 for the period of fiscal years 2022 through 2026, to remain available until expended.33004.Clean Energy and Sustainability AcceleratorTitle XVI of the Energy Policy Act of 2005 (Public Law 109–58, as amended) is amended by adding at the end the following new subtitle:CClean Energy and Sustainability Accelerator1621.DefinitionsIn this subtitle:(1)AcceleratorThe term Accelerator means the Clean Energy and Sustainability Accelerator established under section 1622.(2)BoardThe term Board means the Board of Directors of the Accelerator.(3)Chief executive officerThe term chief executive officer means the chief executive officer of the Accelerator.(4)Climate-impacted communitiesThe term climate-impacted communities includes—(A)communities of color, which include any geographically distinct area the population of color of which is higher than the average population of color of the State in which the community is located;(B)communities that are already or are likely to be the first communities to feel the direct negative effects of climate change;(C)distressed neighborhoods, demonstrated by indicators of need, including poverty, childhood obesity rates, academic failure, and rates of juvenile delinquency, adjudication, or incarceration;(D)low-income communities, defined as any census block group in which 30 percent or more of the population are individuals with low income;(E)low-income households, defined as a household with annual income equal to, or less than, the greater of—(i)an amount equal to 80 percent of the median income of the area in which the household is located, as reported by the Department of Housing and Urban Development; and(ii)200 percent of the Federal poverty line;(F)Tribal communities;(G)persistent poverty counties, defined as any county that has had a poverty rate of 20 percent or more for the past 30 years as measured by the 2000, 2010, and 2020 decennial censuses;(H)communities disproportionately affected by environmental pollution and other hazards that can lead to negative public health effects; and(I)communities that are economically reliant on fossil fuel-based industries.(5)Climate resilient infrastructureThe term climate resilient infrastructure means any project that builds or enhances infrastructure so that such infrastructure—(A)is planned, designed, and operated in a way that anticipates, prepares for, and adapts to changing climate conditions; and(B)can withstand, respond to, and recover rapidly from disruptions caused by these climate conditions.(6)ElectrificationThe term electrification means the installation, construction, or use of end-use electric technology that replaces existing fossil-fuel-based technology.(7)Energy efficiencyThe term energy efficiency means any project, technology, function, or measure that results in the reduction of energy use required to achieve the same level of service or output prior to the application of such project, technology, function, or measure, or substantially reduces greenhouse gas emissions relative to emissions that would have occurred prior to the application of such project, technology, function, or measure.(8)Fuel switchingThe term fuel switching means any project that replaces a fossil-fuel-based heating system with an electric-powered system or one powered by biomass-generated heat.(9)Green bankThe term green bank means a dedicated public or nonprofit specialized finance entity that—(A)is designed to drive private capital into market gaps for low- and zero-emission goods and services;(B)uses finance tools to mitigate climate change;(C)does not take deposits;(D)is funded by government, public, private, or charitable contributions; and(E)invests or finances projects—(i)alone; or(ii)in conjunction with other investors.(10)Qualified projectsThe term qualified projects means the following kinds of technologies and activities that are eligible for financing and investment from the Clean Energy and Sustainability Accelerator, either directly or through State, Territorial, and local green banks funded by the Clean Energy and Sustainability Accelerator:(A)Renewable energy generation, including the following:(i)Solar.(ii)Wind.(iii)Geothermal.(iv)Hydropower.(v)Ocean and hydrokinetic.(vi)Fuel cell.(B)Building energy efficiency, fuel switching, and electrification.(C)Industrial decarbonization.(D)Grid technology such as transmission, distribution, and storage to support clean energy distribution, including smart-grid applications.(E)Agriculture and forestry projects that reduce net greenhouse gas emissions.(F)Clean transportation, including the following:(i)Battery electric vehicles.(ii)Plug-in hybrid electric vehicles.(iii)Hydrogen vehicles.(iv)Other zero-emissions fueled vehicles.(v)Related vehicle charging and fueling infrastructure.(G)Climate resilient infrastructure.(H)Any other key areas identified by the Board as consistent with the mandate of the Accelerator as described in section 1623.(11)Renewable energy generationThe term renewable energy generation means electricity created by sources that are continually replenished by nature, such as the sun, wind, and water.1622.Establishment(a)In generalNot later than 1 year after the date of enactment of this subtitle, there shall be established a nonprofit corporation to be known as the Clean Energy and Sustainability Accelerator.(b)LimitationThe Accelerator shall not be an agency or instrumentality of the Federal Government.(c)Full faith and creditThe full faith and credit of the United States shall not extend to the Accelerator.(d)Nonprofit statusThe Accelerator shall maintain its status as an organization exempt from taxation under the Internal Revenue Code of 1986 (26 U.S.C. 1 et seq.).1623.MandateThe Accelerator shall make the United States a world leader in combating the causes and effects of climate change through the rapid deployment of mature technologies and scaling of new technologies by maximizing the reduction of emissions in the United States for every dollar deployed by the Accelerator, including by—(1)providing financing support for investments in the United States in low- and zero-emissions technologies and processes in order to rapidly accelerate market penetration;(2)catalyzing and mobilizing private capital through Federal investment and supporting a more robust marketplace for clean technologies, while avoiding competition with private investment;(3)enabling climate-impacted communities to benefit from and afford projects and investments that reduce emissions;(4)providing support for workers and communities impacted by the transition to a low-carbon economy;(5)supporting the creation of green banks within the United States where green banks do not exist; and(6)causing the rapid transition to a clean energy economy without raising energy costs to end users and seeking to lower costs where possible.1624.Finance and investment division(a)In generalThere shall be within the Accelerator a finance and investment division, which shall be responsible for—(1)the Accelerator’s greenhouse gas emissions mitigation efforts by directly financing qualifying projects or doing so indirectly by providing capital to State, Territorial, and local green banks;(2)originating, evaluating, underwriting, and closing the Accelerator’s financing and investment transactions in qualified projects;(3)partnering with private capital providers and capital markets to attract coinvestment from private banks, investors, and others in order to drive new investment into underpenetrated markets, to increase the efficiency of private capital markets with respect to investing in greenhouse gas reduction projects, and to increase total investment caused by the Accelerator;(4)managing the Accelerator’s portfolio of assets to ensure performance and monitor risk;(5)ensuring appropriate debt and risk mitigation products are offered; and(6)overseeing prudent, noncontrolling equity investments.(b)Products and investment typesThe finance and investment division of the Accelerator may provide capital to qualified projects in the form of—(1)senior, mezzanine, and subordinated debt;(2)credit enhancements including loan loss reserves and loan guarantees;(3)aggregation and warehousing;(4)equity capital; and(5)any other financial product approved by the Board.(c)State, Territorial, and local green bank capitalizationThe finance and investment division of the Accelerator shall make capital available to State, Territorial, and local green banks to enable such banks to finance qualifying projects in their markets that are better served by a locally based entity, rather than through direct investment by the Accelerator.(d)Investment committeeThe debt, risk mitigation, and equity investments made by the Accelerator shall be—(1)approved by the investment committee of the Board; and(2)consistent with an investment policy that has been established by the investment committee of the Board in consultation with the risk management committee of the Board.1625.Start-up DivisionThere shall be within the Accelerator a Start-up Division, which shall be responsible for providing technical assistance and start-up funding to States and other political subdivisions that do not have green banks to establish green banks in those States and political subdivisions, including by working with relevant stakeholders in those States and political subdivisions.1626.Zero-emissions fleet and related infrastructure financing programNot later than 1 year after the date of establishment of the Accelerator, the Accelerator shall explore the establishment of a program to provide low- and zero-interest loans, up to 30 years in length, to any school, metropolitan planning organization, or nonprofit organization seeking financing for the acquisition of zero-emissions vehicle fleets or associated infrastructure to support zero-emissions vehicle fleets.1627.Project prioritization and requirements(a)Emissions reduction mandateIn investing in projects that mitigate greenhouse gas emissions, the Accelerator shall maximize the reduction of emissions in the United States for every dollar deployed by the Accelerator.(b)Environmental justice prioritization(1)In generalIn order to address environmental justice needs, the Accelerator shall, as applicable, prioritize the provision of program benefits and investment activity that are expected to directly or indirectly result in the deployment of projects to serve, as a matter of official policy, climate-impacted communities.(2)Minimum percentageThe Accelerator shall ensure that over the 30-year period of its charter 40 percent of its investment activity is directed to serve climate-impacted communities.(c)Consumer protection(1)PrioritizationConsistent with the mandate under section 1623 to maximize the reduction of emissions in the United States for every dollar deployed by the Accelerator, the Accelerator shall prioritize qualified projects according to benefits conferred on consumers and affected communities.(2)Consumer credit protectionThe Accelerator shall ensure that any residential energy efficiency or distributed clean energy project in which the Accelerator invests directly or indirectly complies with the requirements of the Consumer Credit Protection Act (15 U.S.C. 1601 et seq.), including, in the case of a financial product that is a residential mortgage loan, any requirements of title I of that Act relating to residential mortgage loans (including any regulations promulgated by the Bureau of Consumer Financial Protection under section 129C(b)(3)(C) of that Act (15 U.S.C. 1639c(b)(3)(C))).(d)Labor(1)In generalThe Accelerator shall ensure that laborers and mechanics employed by contractors and subcontractors in construction work financed directly by the Accelerator will be paid wages not less than those prevailing on similar construction in the locality, as determined by the Secretary of Labor under sections 3141 through 3144, 3146, and 3147 of title 40, United States Code.(2)Project labor agreementThe Accelerator shall ensure that projects financed directly by the Accelerator with total capital costs of $100,000,000 or greater utilize a project labor agreement.1628.Exploration of accelerated clean energy transition programNot later than 1 year after the date on which the Accelerator is established, the Board shall explore the establishment of an accelerated clean energy transition program—(1)to expedite the transition within the power sector to zero-emissions power generation facilities or assets; and(2)to simultaneously invest in local economic development in communities affected by this transition away from carbon-intensive facilities or assets.1629.Board of Directors(a)In generalThe Accelerator shall operate under the direction of a Board of Directors, which shall be composed of 7 members.(b)Initial composition and terms(1)SelectionThe initial members of the Board shall be selected as follows:(A)Appointed membersThree members shall be appointed by the President, with the advice and consent of the Senate, of whom no more than two shall belong to the same political party.(B)Elected membersFour members shall be elected unanimously by the 3 members appointed and confirmed pursuant to subparagraph (A).(2)TermsThe terms of the initial members of the Board shall be as follows:(A)The 3 members appointed and confirmed under paragraph (1)(A) shall have initial 5-year terms.(B)Of the 4 members elected under paragraph (1)(B), 2 shall have initial 3-year terms, and 2 shall have initial 4-year terms.(c)Subsequent composition and terms(1)SelectionExcept for the selection of the initial members of the Board for their initial terms under subsection (b), the members of the Board shall be elected by the members of the Board.(2)DisqualificationA member of the Board shall be disqualified from voting for any position on the Board for which such member is a candidate.(3)TermsAll members elected pursuant to paragraph (1) shall have a term of 5 years.(d)QualificationsThe members of the Board shall collectively have expertise in—(1)the fields of clean energy, electric utilities, industrial decarbonization, clean transportation, resiliency, and agriculture and forestry practices;(2)climate change science;(3)finance and investments; and(4)environmental justice and matters related to the energy and environmental needs of climate-impacted communities.(e)Restriction on membershipNo officer or employee of the Federal or any other level of government may be appointed or elected as a member of the Board.(f)QuorumFive members of the Board shall constitute a quorum.(g)Bylaws(1)In generalThe Board shall adopt, and may amend, such bylaws as are necessary for the proper management and functioning of the Accelerator.(2)OfficersIn the bylaws described in paragraph (1), the Board shall—(A)designate the officers of the Accelerator; and(B)prescribe the duties of those officers.(h)VacanciesAny vacancy on the Board shall be filled through election by the Board.(i)Interim appointmentsA member elected to fill a vacancy occurring before the expiration of the term for which the predecessor of that member was appointed or elected shall serve for the remainder of the term for which the predecessor of that member was appointed or elected.(j)ReappointmentA member of the Board may be elected for not more than 1 additional term of service as a member of the Board.(k)Continuation of serviceA member of the Board whose term has expired may continue to serve on the Board until the date on which a successor member is elected.(l)Chief executive officerThe Board shall appoint a chief executive officer who shall be responsible for—(1)hiring employees of the Accelerator;(2)establishing the 2 divisions of the Accelerator described in sections 1624 and 1625; and(3)performing any other tasks necessary for the day-to-day operations of the Accelerator.(m)Advisory committee(1)EstablishmentThe Accelerator shall establish an advisory committee (in this subsection referred to as the advisory committee), which shall be composed of not more than 13 members appointed by the Board on the recommendation of the president of the Accelerator.(2)MembersMembers of the advisory committee shall be broadly representative of interests concerned with the environment, production, commerce, finance, agriculture, forestry, labor, services, and State Government. Of such members—(A)not fewer than 3 shall be representatives of the small business community;(B)not fewer than 2 shall be representatives of the labor community, except that no 2 members may be from the same labor union;(C)not fewer than 2 shall be representatives of the environmental nongovernmental organization community, except that no 2 members may be from the same environmental organization;(D)not fewer than 2 shall be representatives of the environmental justice nongovernmental organization community, except that no 2 members may be from the same environmental organization; (E)not fewer than 2 shall be representatives of the consumer protection and fair lending community, except that no 2 members may be from the same consumer protection or fair lending organization; and(F)not fewer than 2 shall be representatives of the financial services industry with knowledge of and experience in financing transactions for clean energy and other sustainable infrastructure assets.(3)MeetingsThe advisory committee shall meet not less frequently than once each quarter.(4)DutiesThe advisory committee shall—(A)advise the Accelerator on the programs undertaken by the Accelerator; and(B)submit to the Congress an annual report with comments from the advisory committee on the extent to which the Accelerator is meeting the mandate described in section 1623, including any suggestions for improvement.(n)Chief risk officer(1)AppointmentSubject to the approval of the Board, the chief executive officer shall appoint a chief risk officer from among individuals with experience at a senior level in financial risk management, who—(A)shall report directly to the Board; and(B)shall be removable only by a majority vote of the Board.(2)DutiesThe chief risk officer, in coordination with the risk management and audit committees established under section 1632, shall develop, implement, and manage a comprehensive process for identifying, assessing, monitoring, and limiting risks to the Accelerator, including the overall portfolio diversification of the Accelerator.1630.Administration(a)Capitalization(1)In generalTo the extent and in the amounts provided in advance in appropriations Acts, the Secretary of Energy shall transfer to the Accelerator—(A)$10,000,000,000 on the date on which the Accelerator is established under section 1622; and(B)$2,000,000,000 on October 1 of each of the 5 fiscal years following that date.(2)Authorization of appropriationsFor purposes of the transfers under paragraph (1), there are authorized to be appropriated—(A)$10,000,000,000 for the fiscal year in which the Accelerator is established under section 1622; and(B)$2,000,000,000 for each of the 5 succeeding fiscal years.(b)CharterThe Accelerator shall establish a charter, the term of which shall be 30 years.(c)Use of funds and recyclingTo the extent and in the amounts provided in advance in appropriations Acts, the Accelerator—(1)may use funds transferred pursuant to subsection (a)(1) to carry out this subtitle, including for operating expenses; and(2)shall retain and manage all repayments and other revenue received under this subtitle from financing fees, interest, repaid loans, and other types of funding to carry out this subtitle, including for—(A)operating expenses; and(B)recycling such payments and other revenue for future lending and capital deployment in accordance with this subtitle.(d)ReportThe Accelerator shall submit on a quarterly basis to the relevant committees of Congress a report that describes the financial activities, emissions reductions, and private capital mobilization metrics of the Accelerator for the previous quarter.(e)RestrictionThe Accelerator shall not accept deposits.(f)CommitteesThe Board shall establish committees and subcommittees, including—(1)an investment committee; and(2)in accordance with section 1631—(A)a risk management committee; and(B)an audit committee.1631.Establishment of risk management committee and audit committee(a)In generalTo assist the Board in fulfilling the duties and responsibilities of the Board under this subtitle, the Board shall establish a risk management committee and an audit committee.(b)Duties and responsibilities of risk management committeeSubject to the direction of the Board, the risk management committee established under subsection (a) shall establish policies for and have oversight responsibility for—(1)formulating the risk management policies of the operations of the Accelerator;(2)reviewing and providing guidance on operation of the global risk management framework of the Accelerator;(3)developing policies for—(A)investment;(B)enterprise risk management;(C)monitoring; and(D)management of strategic, reputational, regulatory, operational, developmental, environmental, social, and financial risks; and(4)developing the risk profile of the Accelerator, including—(A)a risk management and compliance framework; and(B)a governance structure to support that framework.(c)Duties and responsibilities of audit committeeSubject to the direction of the Board, the audit committee established under subsection (a) shall have oversight responsibility for—(1)the integrity of—(A)the financial reporting of the Accelerator; and(B)the systems of internal controls regarding finance and accounting;(2)the integrity of the financial statements of the Accelerator;(3)the performance of the internal audit function of the Accelerator; and(4)compliance with the legal and regulatory requirements related to the finances of the Accelerator.1632.Oversight(a)External oversightThe inspector general of the Department of Energy shall have oversight responsibilities over the Accelerator.(b)Reports and audit(1)Annual reportThe Accelerator shall publish an annual report which shall be transmitted by the Accelerator to the President and the Congress.(2)Annual audit of accountsThe accounts of the Accelerator shall be audited annually. Such audits shall be conducted in accordance with generally accepted auditing standards by independent certified public accountants who are certified by a regulatory authority of the jurisdiction in which the audit is undertaken.(3)Additional auditsIn addition to the annual audits under paragraph (2), the financial transactions of the Accelerator for any fiscal year during which Federal funds are available to finance any portion of its operations may be audited by the Government Accountability Office in accordance with such rules and regulations as may be prescribed by the Comptroller General of the United States..33005.Dam safety(a)Dam safety conditionsSection 10 of the Federal Power Act (16 U.S.C. 803) is amended by adding at the end the following: (k)That the dam and other project works meet the Commission’s dam safety requirements and that the licensee shall continue to manage, operate, and maintain the dam and other project works in a manner that ensures dam safety and public safety under the operating conditions of the license. .(b)Dam safety requirementsSection 15 of the Federal Power Act (16 U.S.C. 808) is amended by adding at the end the following: (g)The Commission may issue a new license under this section only if the Commission determines that the dam and other project works covered by the license meet the Commission’s dam safety requirements and that the licensee can continue to manage, operate, and maintain the dam and other project works in a manner that ensures dam safety and public safety under the operating conditions of the new license..(c)Viability proceduresThe Federal Energy Regulatory Commission shall establish procedures to assess the financial viability of an applicant for a license under the Federal Power Act to meet applicable dam safety requirements and to operate the dam and project works under the license. (d)FERC dam safety technical conference with States(1)Technical conferenceNot later than April 1, 2022, the Federal Energy Regulatory Commission, acting through the Office of Energy Projects, shall hold a technical conference with the States to discuss and provide information on—(A)dam maintenance and repair;(B)Risk Informed Decision Making (RIDM);(C)climate and hydrological regional changes that may affect the structural integrity of dams; and(D)high hazard dams.(2)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $1,000,000 for fiscal year 2022.(3)State definedIn this subsection, the term State has the meaning given such term in section 3 of the Federal Power Act (16 U.S.C. 796).(e)Required dam safety communications between FERC and States(1)In generalThe Commission, acting through the Office of Energy Projects, shall notify a State within which a project is located when—(A)the Commission issues a finding, following a dam safety inspection, that requires the licensee for such project to take actions to repair the dam and other project works that are the subject of such finding;(B)after a period of 5 years starting on the date a finding under subparagraph (A) is issued, the licensee has failed to take actions to repair the dam and other project works, as required by such finding; and(C)the Commission initiates a non-compliance proceeding or otherwise takes steps to revoke a license issued under section 4 of the Federal Power Act (16 U.S.C. 797) due to the failure of a licensee to take actions to repair a dam and other project works.(2)Notice upon revocation, surrender, or implied surrender of a licenseIf the Commission issues an order to revoke a license or approve the surrender or implied surrender of a license under the Federal Power Act (16 U.S.C. 792 et seq.), the Commission shall provide to the State within which the project that relates to such license is located—(A)all records pertaining to the structure and operation of the applicable dam and other project works, including, as applicable, any dam safety inspection reports by independent consultants, specifications for required repairs or maintenance of such dam and other project works that have not been completed, and estimates of the costs for such repairs or maintenance;(B)all records documenting the history of maintenance or repair work for the applicable dam and other project works;(C)information on the age of the dam and other project works and the hazard classification of the dam and other project works;(D)the most recent assessment of the condition of the dam and other project works by the Commission;(E)as applicable, the most recent hydrologic information used to determine the potential maximum flood for the dam and other project works; and(F)the results of the most recent risk assessment completed on the dam and other project works.(3)DefinitionIn this subsection:(A)CommissionThe term Commission means the Federal Energy Regulatory Commission. (B)LicenseeThe term licensee has the meaning given such term in section 3 of the Federal Power Act (16 U.S.C. 796).(C)ProjectThe term project has the meaning given such term in section 3 of the Federal Power Act (16 U.S.C. 796).DSmart Communities Infrastructure1Smart communities 34101.3C energy program(a)EstablishmentThe Secretary of Energy shall establish a program to be known as the Cities, Counties, and Communities Energy Program (or the 3C Energy Program) to provide technical assistance and competitively awarded grants to local governments, public housing authorities, nonprofit organizations, and other entities the Secretary determines to be eligible, to incorporate clean energy into community development and revitalization efforts.(b)Best practice modelsThe Secretary of Energy shall—(1)provide a recipient of technical assistance or a grant under the program established under subsection (a) with best practice models that are used in jurisdictions of similar size and situation; and(2)assist such recipient in developing and implementing strategies to achieve its clean energy technology goals.(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2022 through 2026.34102.Federal technology assistance(a)Smart city or community assistance pilot program(1)In generalThe Secretary of Energy shall develop and implement a pilot program under which the Secretary shall contract with the national laboratories to provide technical assistance to cities and communities, to improve the access of such cities and communities to expertise, competencies, and infrastructure of the national laboratories for the purpose of promoting smart city or community technologies.(2)PartnershipsIn carrying out the program under this subsection, the Secretary of Energy shall prioritize assistance for cities and communities that have partnered with small business concerns.(b)Technologist in residence pilot program(1)In generalThe Secretary of Energy shall expand the Technologist in Residence pilot program of the Department of Energy to include partnerships between national laboratories and local governments with respect to research and development relating to smart cities and communities.(2)RequirementsFor purposes of the partnerships entered into under paragraph (1), technologists in residence shall work with an assigned unit of local government to develop an assessment of smart city or community technologies available and appropriate to meet the objectives of the city or community, in consultation with private sector entities implementing smart city or community technologies.(c)GuidanceThe Secretary of Energy, in consultation with the Secretary of Commerce, shall issue guidance with respect to—(1)the scope of the programs established and implemented under subsections (a) and (b); and(2)requests for proposals from local governments interested in participating in such programs.(d)ConsiderationsIn establishing and implementing the programs under subsections (a) and (b), the Secretary of Energy shall seek to address the needs of small- and medium-sized cities.(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $20,000,000 for each of fiscal years 2022 through 2026.34103.Technology demonstration grant program(a)In generalThe Secretary of Commerce shall establish a smart city or community regional demonstration grant program under which the Secretary shall conduct demonstration projects focused on advanced smart city or community technologies and systems in a variety of communities, including small- and medium-sized cities.(b)GoalsThe goals of the program established under subsection (a) are—(1)to demonstrate—(A)potential benefits of concentrated investments in smart city or community technologies relating to public safety that are repeatable and scalable; and(B)the efficiency, reliability, and resilience of civic infrastructure and services;(2)to facilitate the adoption of advanced smart city or community technologies and systems; and(3)to demonstrate protocols and standards that allow for the measurement and validation of the cost savings and performance improvements associated with the installation and use of smart city or community technologies and practices.(c)Demonstration projects(1)EligibilitySubject to paragraph (2), a unit of local government shall be eligible to receive a grant for a demonstration project under this section.(2)CooperationTo qualify for a demonstration project under this section, a unit of local government shall agree to follow applicable best practices identified by the Secretary of Commerce and the Secretary of Energy, in consultation with industry entities, to evaluate the effectiveness of the implemented smart city or community technologies to ensure that—(A)technologies and interoperability can be assessed;(B)best practices can be shared; and(C)data can be shared in a public, interoperable, and transparent format.(3)Federal share of cost of technology investmentsThe Secretary of Commerce—(A)subject to subparagraph (B), shall provide to a unit of local government selected under this section for the conduct of a demonstration project a grant in an amount equal to not more than 50 percent of the total cost of technology investments to incorporate and assess smart city or community technologies in the applicable jurisdiction; but(B)may waive the cost-share requirement of subparagraph (A) as the Secretary determines to be appropriate.(d)RequirementIn conducting demonstration projects under this section, the Secretary shall—(1)develop competitive, technology-neutral requirements;(2)seek to leverage ongoing or existing civic infrastructure investments; and(3)take into consideration the non-Federal cost share as a competitive criterion in applicant selection in order to leverage non-Federal investment.(e)Public availability of data and reportsThe Secretary of Commerce shall ensure that reports, public data sets, schematics, diagrams, and other works created using a grant provided under this section are—(1)available on a royalty-free, non-exclusive basis; and(2)open to the public to reproduce, publish, or otherwise use, without cost.(f)Authorization of appropriationsThere are authorized to be appropriated to carry out subsection (c) $100,000,000 for each of fiscal years 2022 through 2026.34104.Smart city or community(a)In generalIn this subpart, the term smart city or community means a community in which innovative, advanced, and trustworthy information and communication technologies and related mechanisms are applied—(1)to improve the quality of life for residents;(2)to increase the efficiency and cost effectiveness of civic operations and services;(3)to promote economic growth; and(4)to create a community that is safer and more secure, sustainable, resilient, livable, and workable.(b)InclusionsThe term smart city or community includes a local jurisdiction that—(1)gathers and incorporates data from systems, devices, and sensors embedded in civic systems and infrastructure to improve the effectiveness and efficiency of civic operations and services;(2)aggregates and analyzes gathered data;(3)communicates the analysis and data in a variety of formats;(4)makes corresponding improvements to civic systems and services based on gathered data; and(5)integrates measures—(A)to ensure the resilience of civic systems against cybersecurity threats and physical and social vulnerabilities and breaches;(B)to protect the private data of residents; and(C)to measure the impact of smart city or community technologies on the effectiveness and efficiency of civic operations and services.2Clean cities coalition program34201.Clean Cities Coalition Program(a)In generalThe Secretary shall carry out a program to be known as the Clean Cities Coalition Program.(b)Program elementsIn carrying out the program under subsection (a), the Secretary shall—(1)establish criteria for designating local and regional Clean Cities Coalitions;(2)designate local and regional Clean Cities Coalitions that the Secretary determines meet the criteria established under paragraph (1); (3)make awards to each designated Clean Cities Coalition for administrative and program expenses of the coalition;(4)make competitive awards to designated Clean Cities Coalitions for projects and activities described in subsection (c); (5)provide technical assistance and training to designated Clean Cities Coalitions; (6)provide opportunities for communication and sharing of best practices among designated Clean Cities Coalitions; and (7)maintain, and make available to the public, a centralized database of information included in the reports submitted under subsection (d). (c)Projects and activitiesProjects and activities eligible for awards under subsection (b)(4) are projects and activities that reduce petroleum consumption, improve air quality, promote energy and economic security, and encourage deployment of a diverse, domestic supply of alternative fuels in the transportation sector by—(1)encouraging the purchase and use of alternative fuel vehicles and alternative fuels, including by fleet managers; (2)expediting the establishment of local, regional, and national infrastructure to fuel alternative fuel vehicles;(3)advancing the use of other petroleum fuel reduction technologies and strategies; (4)conducting outreach and education activities to advance the use of alternative fuels and alternative fuel vehicles;(5)providing training and technical assistance and tools to users that adopt petroleum fuel reduction technologies; or(6)collaborating with and training officials and first responders with responsibility for permitting and enforcing fire, building, and other safety codes related to the deployment and use of alternative fuels or alternative fuel vehicles.(d)Annual reportEach designated Clean Cities Coalition shall submit an annual report to the Secretary on the activities and accomplishments of the coalition. (e)DefinitionsIn this section: (1)Alternative fuelThe term alternative fuel has the meaning given such term in section 32901 of title 49, United States Code.(2)Alternative fuel vehicleThe term alternative fuel vehicle means any vehicle that is capable of operating, partially or exclusively, on an alternative fuel. (3)SecretaryThe term Secretary means the Secretary of Energy.(f)Funding(1)Authorization of appropriationsThere are authorized to be appropriated to carry out this section—(A)$50,000,000 for fiscal year 2022;(B)$60,000,000 for fiscal year 2023;(C)$75,000,000 for fiscal year 2024;(D)$90,000,000 for fiscal year 2025; and(E)$100,000,000 for fiscal year 2026.(2)AllocationsThe Secretary shall allocate funds made available to carry out this section in each fiscal year as follows:(A)30 percent of such funds shall be distributed as awards under subsection (b)(3).(B)50 percent of such funds shall be distributed as competitive awards under subsection (b)(4).(C)20 percent of such funds shall be used to carry out the duties of the Secretary under this section.3Vehicle InfrastructureAElectric Vehicle Infrastructure34311.DefinitionsIn this part:(1)Electric vehicle supply equipmentThe term electric vehicle supply equipment means any conductors, including ungrounded, grounded, and equipment grounding conductors, electric vehicle connectors, attachment plugs, and all other fittings, devices, power outlets, or apparatuses installed specifically for the purpose of delivering energy to an electric vehicle.(2)SecretaryThe term Secretary means the Secretary of Energy.(3)Underserved or disadvantaged communityThe term underserved or disadvantaged community means—(A)a community located in a ZIP code that includes a census tract that is identified as—(i)a low-income community; or(ii)a community of color; (B)a community in which climate change, pollution, or environmental destruction have exacerbated systemic racial, regional, social, environmental, and economic injustices by disproportionately affecting indigenous peoples, communities of color, migrant communities, deindustrialized communities, depopulated rural communities, the poor, low-income workers, women, the elderly, the unhoused, people with disabilities, or youth; or(C)any other community that the Secretary determines is disproportionately vulnerable to, or bears a disproportionate burden of, any combination of economic, social, and environmental stressors.34312.Electric vehicle supply equipment rebate program(a)Rebate programNot later than January 1, 2022, the Secretary shall establish a rebate program to provide rebates for covered expenses associated with publicly accessible electric vehicle supply equipment (in this section referred to as the rebate program).(b)Rebate program requirements(1)Eligible entitiesA rebate under the rebate program may be made to an individual, a State, local, Tribal, or Territorial government, a private entity, a not-for-profit entity, a nonprofit entity, or a metropolitan planning organization.(2)Eligible equipment(A)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall publish and maintain on the Department of Energy internet website a list of electric vehicle supply equipment that is eligible for the rebate program.(B)UpdatesThe Secretary may, by regulation, add to, or otherwise revise, the list of electric vehicle supply equipment under subparagraph (A) if the Secretary determines that such addition or revision will likely lead to—(i)greater usage of electric vehicle supply equipment;(ii)greater access to electric vehicle supply equipment by users; or(iii)an improved experience for users of electric vehicle supply equipment, including accessibility in compliance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).(C)Location requirementTo be eligible for the rebate program, the electric vehicle supply equipment described in subparagraph (A) shall be installed—(i)in the United States;(ii)on property—(I)owned by the eligible entity under paragraph (1); or(II)on which the eligible entity under paragraph (1) has authority to install electric vehicle supply equipment; and(iii)at a location that is—(I)a multi-unit housing structure;(II)a workplace;(III)a commercial location; or(IV)open to the public for a minimum of 12 hours per day;(3)Application(A)In generalAn eligible entity under paragraph (1) may submit to the Secretary an application for a rebate under the rebate program. Such application shall include—(i)the estimated cost of covered expenses to be expended on the electric vehicle supply equipment that is eligible under paragraph (2);(ii)the estimated installation cost of the electric vehicle supply equipment that is eligible under paragraph (2);(iii)the global positioning system location, including the integer number of degrees, minutes, and seconds, where such electric vehicle supply equipment is to be installed, and identification of whether such location is—(I)a multi-unit housing structure;(II)a workplace;(III)a commercial location; or(IV)open to the public for a minimum of 12 hours per day;(iv)the technical specifications of such electric vehicle supply equipment, including the maximum power voltage and amperage of such equipment; (v)an identification of any existing electric vehicle supply equipment that—(I) is available to the public for a minimum of 12 hours per day; and(II)is not further than 50 miles from the global positioning system location identified under clause (iii); and(vi)any other information determined by the Secretary to be necessary for a complete application.(B)Review processThe Secretary shall review an application for a rebate under the rebate program and approve an eligible entity under paragraph (1) to receive such rebate if the application meets the requirements of the rebate program under this subsection.(C)Notification to eligible entityNot later than 1 year after the date on which the eligible entity under paragraph (1) applies for a rebate under the rebate program, the Secretary shall notify the eligible entity whether the eligible entity will be awarded a rebate under the rebate program following the submission of additional materials required under paragraph (5).(4)Rebate amount(A)In generalExcept as provided in subparagraph (B), the amount of a rebate made under the rebate program for each charging unit shall be the lesser of—(i)75 percent of the applicable covered expenses;(ii)$2,000 for covered expenses associated with the purchase and installation of non-networked level 2 charging equipment;(iii)$4,000 for covered expenses associated with the purchase and installation of networked level 2 charging equipment; or(iv)$100,000 for covered expenses associated with the purchase and installation of networked direct current fast charging equipment.(B)Rebate amount for replacement equipmentA rebate made under the rebate program for replacement of pre-existing electric vehicle supply equipment at a single location shall be the lesser of—(i)75 percent of the applicable covered expenses;(ii)$1,000 for covered expenses associated with the purchase and installation of non-networked level 2 charging equipment;(iii)$2,000 for covered expenses associated with the purchase and installation of networked level 2 charging equipment; or(iv)$25,000 for covered expenses associated with the purchase and installation of networked direct current fast charging equipment.(5)Disbursement of rebate(A)In generalThe Secretary shall disburse a rebate under the rebate program to an eligible entity under paragraph (1), following approval of an application under paragraph (3), if such entity submits the materials required under subparagraph (B).(B)Materials required for disbursement of rebateNot later than one year after the date on which the eligible entity under paragraph (1) receives notice under paragraph (3)(C) that the eligible entity has been approved for a rebate, such eligible entity shall submit to the Secretary the following—(i)a record of payment for covered expenses expended on the installation of the electric vehicle supply equipment that is eligible under paragraph (2);(ii)a record of payment for the electric vehicle supply equipment that is eligible under paragraph (2);(iii)the global positioning system location of where such electric vehicle supply equipment was installed and identification of whether such location is—(I)a multi-unit housing structure;(II)a workplace; (III)a commercial location; or(IV)open to the public for a minimum of 12 hours per day;(iv)the technical specifications of the electric vehicle supply equipment that is eligible under paragraph (2), including the maximum power voltage and amperage of such equipment; and(v)any other information determined by the Secretary to be necessary.(C)Agreement to maintainTo be eligible for a rebate under the rebate program, an eligible entity under paragraph (1) shall enter into an agreement with the Secretary to maintain the electric vehicle supply equipment that is eligible under paragraph (2) in a satisfactory manner for not less than 5 years after the date on which the eligible entity under paragraph (1) receives the rebate under the rebate program.(D)ExceptionThe Secretary shall not disburse a rebate under the rebate program if materials submitted under subparagraph (B) do not meet the same global positioning system location and technical specifications for the electric vehicle supply equipment that is eligible under paragraph (2) provided in an application under paragraph (3).(6)Multi-port chargersAn eligible entity under paragraph (1) shall be awarded a rebate under the rebate program for covered expenses relating to the purchase and installation of a multi-port charger based on the number of publicly accessible charging ports, with each subsequent port after the first port being eligible for 50 percent of the full rebate amount.(7)Networked direct current fast chargingOf amounts appropriated to carry out the rebate program, not more than 40 percent may be used for rebates of networked direct current fast charging equipment.(8)Hydrogen fuel cell refueling infrastructureHydrogen refueling equipment shall be eligible for a rebate under the rebate program as though it were networked direct current fast charging equipment. All requirements related to public accessibility of installed locations shall apply.(9)ReportNot later than 3 years after the first date on which the Secretary awards a rebate under the rebate program, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report of the number of rebates awarded for electric vehicle supply equipment and hydrogen fuel cell refueling equipment in each of the location categories described in paragraph (2)(C)(iii).(c)DefinitionsIn this section:(1)Covered expensesThe term covered expenses means an expense that is associated with the purchase and installation of electric vehicle supply equipment, including—(A)the cost of electric vehicle supply equipment;(B)labor costs associated with the installation of such electric vehicle supply equipment, only if wages for such labor are paid at rates not less than those prevailing on similar labor in the locality of installation, as determined by the Secretary of Labor under subchapter IV of chapter 31 of title 40, United States Code (commonly referred to as the Davis-Bacon Act);(C)material costs associated with the installation of such electric vehicle supply equipment, including expenses involving electrical equipment and necessary upgrades or modifications to the electrical grid and associated infrastructure required for the installation of such electric vehicle supply equipment;(D)permit costs associated with the installation of such electric vehicle supply equipment; and(E)the cost of an on-site energy storage system.(2)Electric vehicleThe term electric vehicle means a vehicle that derives all or part of its power from electricity.(3)Multi-port chargerThe term multi-port charger means electric vehicle supply equipment capable of charging more than one electric vehicle.(4)Level 2 charging equipmentThe term level 2 charging equipment means electric vehicle supply equipment that provides an alternating current power source at a minimum of 208 volts.(5)Networked direct current fast charging equipmentThe term networked direct current fast charging equipment means electric vehicle supply equipment that provides a direct current power source at a minimum of 50 kilowatts and is enabled to connect to a network to facilitate data collection and access.(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000 for each of fiscal years 2022 through 2026.34313.Model building code for electric vehicle supply equipment(a)ReviewThe Secretary shall review proposed or final model building codes for—(1)integrating electric vehicle supply equipment into residential and commercial buildings that include space for individual vehicle or fleet vehicle parking; and(2)integrating onsite renewable power equipment and electric storage equipment (including electric vehicle batteries to be used for electric storage) into residential and commercial buildings.(b)Technical assistanceThe Secretary shall provide technical assistance to stakeholders representing the building construction industry, manufacturers of electric vehicles and electric vehicle supply equipment, State and local governments, and any other persons with relevant expertise or interests to facilitate understanding of the model code and best practices for adoption by jurisdictions.34314.Electric vehicle supply equipment coordination(a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary, acting through the Assistant Secretary of the Office of Electricity Delivery and Energy Reliability (including the Smart Grid Task Force), shall convene a group to assess progress in the development of standards necessary to—(1)support the expanded deployment of electric vehicle supply equipment;(2)develop an electric vehicle charging network to provide reliable charging for electric vehicles nationwide, taking into consideration range anxiety and the location of charging infrastructure to ensure an electric vehicle can travel throughout the United States without losing a charge; and(3)ensure the development of such network will not compromise the stability and reliability of the electric grid.(b)Report to CongressNot later than 1 year after the date of enactment of this Act, the Secretary shall provide to the Committee on Energy and Commerce of the House of Representatives and to the Committee on Energy and Natural Resources of the Senate a report containing the results of the assessment carried out under subsection (a) and recommendations to overcome any barriers to standards development or adoption identified by the group convened under such subsection.34315.State consideration of electric vehicle charging(a)Consideration and determination respecting certain ratemaking standardsSection 111(d) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)) is amended by adding at the end the following:(20)Electric vehicle charging programs(A)In generalEach State shall consider measures to promote greater electrification of the transportation sector, including—(i)authorizing measures to stimulate investment in and deployment of electric vehicle supply equipment and to foster the market for electric vehicle charging;(ii)authorizing each electric utility of the State to recover from ratepayers any capital, operating expenditure, or other costs of the electric utility relating to load management, programs, or investments associated with the integration of electric vehicle supply equipment into the grid; and(iii)allowing a person or agency that owns and operates an electric vehicle charging facility for the sole purpose of recharging an electric vehicle battery to be excluded from regulation as an electric utility pursuant to section 3(4) when making electricity sales from the use of the electric vehicle charging facility, if such sales are the only sales of electricity made by the person or agency.(B)DefinitionFor purposes of this paragraph, the term electric vehicle supply equipment means conductors, including ungrounded, grounded, and equipment grounding conductors, electric vehicle connectors, attachment plugs, and all other fittings, devices, power outlets, or apparatuses installed specifically for the purpose of delivering energy to an electric vehicle.. (b)Obligations To consider and determine(1)Time limitationsSection 112(b) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(b)) is amended by adding at the end the following:(7)(A)Not later than 1 year after the date of enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which it has ratemaking authority) and each nonregulated electric utility shall commence the consideration referred to in section 111, or set a hearing date for consideration, with respect to the standards established by paragraph (20) of section 111(d).(B)Not later than 2 years after the date of the enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which it has ratemaking authority), and each nonregulated electric utility, shall complete the consideration, and shall make the determination, referred to in section 111 with respect to each standard established by paragraph (20) of section 111(d)..(2)Failure to complySection 112(c) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(c)) is amended by adding at the end the following: In the case of the standard established by paragraph (20) of section 111(d), the reference contained in this subsection to the date of enactment of this Act shall be deemed to be a reference to the date of enactment of that paragraph..(3)Prior State actionsSection 112 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622) is amended by adding at the end the following:(g)Prior State actionsSubsections (b) and (c) of this section shall not apply to the standard established by paragraph (20) of section 111(d) in the case of any electric utility in a State if, before the enactment of this subsection—(1)the State has implemented for such utility the standard concerned (or a comparable standard);(2)the State regulatory authority for such State or relevant nonregulated electric utility has conducted a proceeding to consider implementation of the standard concerned (or a comparable standard) for such utility;(3)the State legislature has voted on the implementation of such standard (or a comparable standard) for such utility; or(4)the State has taken action to implement incentives or other steps to strongly encourage the deployment of electric vehicles..(4)Prior and pending proceedingsSection 124 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2634) is amended is amended by adding at the end the following: In the case of the standard established by paragraph (20) of section 111(d), the reference contained in this section to the date of the enactment of this Act shall be deemed to be a reference to the date of enactment of such paragraph (20).. 34316.State energy plans(a)State energy conservation plansSection 362(d) of the Energy Policy and Conservation Act (42 U.S.C. 6322(d)) is amended—(1)in paragraph (16), by striking ; and and inserting a semicolon;(2)by redesignating paragraph (17) as paragraph (18); and(3)by inserting after paragraph (16) the following:(17)a State energy transportation plan developed in accordance with section 367; and.(b)Authorization of appropriationsSection 365(f) of the Energy Policy and Conservation Act (42 U.S.C. 6325(f)) is amended to read as follows:(f)Authorization of appropriations(1)State energy conservation plansFor the purpose of carrying out this part, there are authorized to be appropriated $100,000,000 for each of fiscal years 2022 through 2026.(2)State energy transportation plansIn addition to the amounts authorized under paragraph (1), for the purpose of carrying out section 367, there are authorized to be appropriated $25,000,000 for each of fiscal years 2022 through 2026..(c)State energy transportation plans(1)In generalPart D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.) is further amended by adding at the end the following:367.State energy transportation plans(a)In generalThe Secretary may provide financial assistance to a State to develop a State energy transportation plan, for inclusion in a State energy conservation plan under section 362(d), to promote the electrification of the transportation system, reduced consumption of fossil fuels, and improved air quality.(b)DevelopmentA State developing a State energy transportation plan under this section shall carry out this activity through the State energy office that is responsible for developing the State energy conservation plan under section 362.(c)ContentsA State developing a State energy transportation plan under this section shall include in such plan a plan to—(1)deploy a network of electric vehicle supply equipment to ensure access to electricity for electric vehicles, including commercial vehicles, to an extent that such electric vehicles can travel throughout the State without running out of a charge; and(2)promote modernization of the electric grid, including through the use of renewable energy sources to power the electric grid, to accommodate demand for power to operate electric vehicle supply equipment and to utilize energy storage capacity provided by electric vehicles, including commercial vehicles.(d)CoordinationIn developing a State energy transportation plan under this section, a State shall coordinate, as appropriate, with—(1)State regulatory authorities (as defined in section 3 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2602));(2)electric utilities;(3)regional transmission organizations or independent system operators;(4)private entities that provide electric vehicle charging services;(5)State transportation agencies, metropolitan planning organizations, and local governments;(6)electric vehicle manufacturers;(7)public and private entities that manage vehicle fleets; and(8)public and private entities that manage ports, airports, or other transportation hubs.(e)Technical assistanceUpon request of the Governor of a State, the Secretary shall provide information and technical assistance in the development, implementation, or revision of a State energy transportation plan.(f)Electric vehicle supply equipment definedFor purposes of this section, the term electric vehicle supply equipment means conductors, including ungrounded, grounded, and equipment grounding conductors, electric vehicle connectors, attachment plugs, and all other fittings, devices, power outlets, or apparatuses installed specifically for the purpose of delivering energy to an electric vehicle..(2)Conforming amendmentThe table of sections for part D of title III of the Energy Policy and Conservation Act is further amended by adding at the end the following:Sec. 367. State energy security plans..34317.Transportation electrificationSection 131 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17011) is amended—(1)in subsection (a)(6)—(A)in subparagraph (A), by inserting , including ground support equipment at ports before the semicolon;(B)in subparagraph (E), by inserting and vehicles before the semicolon;(C)in subparagraph (H), by striking and at the end;(D)in subparagraph (I)—(i)by striking battery chargers,; and(ii)by striking the period at the end and inserting a semicolon; and(E)by adding at the end the following:(J)installation of electric vehicle supply equipment for recharging plug-in electric drive vehicles, including such equipment that is accessible in rural and urban areas and in underserved or disadvantaged communities and such equipment for medium- and heavy-duty vehicles, including at depots and in-route locations;(K)multi-use charging hubs used for multiple forms of transportation;(L)medium- and heavy-duty vehicle smart charging management and refueling;(M)battery recycling and secondary use, including for medium- and heavy-duty vehicles; and(N)sharing of best practices, and technical assistance provided by the Department to public utilities commissions and utilities, for medium- and heavy-duty vehicle electrification.;(2)in subsection (b)—(A)in paragraph (3)(A)(ii), by inserting , components for such vehicles, and charging equipment for such vehicles after vehicles; and(B)in paragraph (6), by striking $90,000,000 for each of fiscal years 2008 through 2012 and inserting $2,000,000,000 for each of fiscal years 2022 through 2026;(3)in subsection (c)—(A)in the header, by striking Near-Term and inserting Large-Scale; and(B)in paragraph (4), by striking $95,000,000 for each of fiscal years 2008 through 2013 and inserting $2,500,000,000 for each of fiscal years 2022 through 2026; and(4)by redesignating subsection (d) as subsection (e) and inserting after subsection (c) the following:(d)PriorityIn providing grants under subsections (b) and (c), the Secretary shall give priority consideration to applications that contain a written assurance that all laborers and mechanics employed by contractors or subcontractors during construction, alteration, or repair that is financed, in whole or in part, by a grant provided under this section shall be paid wages at rates not less than those prevailing on similar construction in the locality, as determined by the Secretary of Labor in accordance with sections 3141 through 3144, 3146, and 3147 of title 40, United States Code (and the Secretary of Labor shall, with respect to the labor standards described in this clause, have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (5 U.S.C. App.) and section 3145 of title 40, United States Code)..34318.Federal fleets(a)Minimum Federal fleet requirementSection 303 of the Energy Policy Act of 1992 (42 U.S.C. 13212) is amended—(1)in subsection (a), by adding at the end the following:(3)The Secretary, in consultation with the Administrator of General Services, shall ensure that in acquiring medium- and heavy-duty vehicles for a Federal fleet, a Federal entity shall acquire zero emission vehicles to the maximum extent feasible.;(2)by striking subsection (b) and inserting the following:(b)Percentage requirements(1)In general(A)Light-duty vehiclesBeginning in fiscal year 2025, 100 percent of the total number of light-duty vehicles acquired by a Federal entity for a Federal fleet shall be alternative fueled vehicles, of which—(i)at least 50 percent shall be zero emission vehicles or plug-in hybrids in fiscal years 2025 through 2034;(ii)at least 75 percent shall be zero emission vehicles or plug-in hybrids in fiscal years 2035 through 2049; and(iii)100 percent shall be zero emission vehicles in fiscal year 2050 and thereafter.(B)Medium- and heavy-duty vehiclesThe following percentages of the total number of medium- and heavy-duty vehicles acquired by a Federal entity for a Federal fleet shall be alternative fueled vehicles:(i)At least 20 percent in fiscal years 2025 through 2029.(ii)At least 30 percent in fiscal years 2030 through 2039.(iii)At least 40 percent in fiscal years 2040 through 2049.(iv)At least 50 percent in fiscal year 2050 and thereafter.(2)ExceptionThe Secretary, in consultation with the Administrator of General Services where appropriate, may permit a Federal entity to acquire for a Federal fleet a smaller percentage than is required in paragraph (1) for a fiscal year, so long as the aggregate percentage acquired for each class of vehicle for all Federal fleets in the fiscal year is at least equal to the required percentage.(3)DefinitionsIn this subsection:(A)Federal fleetThe term Federal fleet means a fleet of vehicles that are centrally fueled or capable of being centrally fueled and are owned, operated, leased, or otherwise controlled by or assigned to any Federal executive department, military department, Government corporation, independent establishment, or executive agency, the United States Postal Service, the Congress, the courts of the United States, or the Executive Office of the President. Such term does not include—(i)motor vehicles held for lease or rental to the general public;(ii)motor vehicles used for motor vehicle manufacturer product evaluations or tests;(iii)law enforcement vehicles;(iv)emergency vehicles; or(v)motor vehicles acquired and used for military purposes that the Secretary of Defense has certified to the Secretary must be exempt for national security reasons.(B)FleetThe term fleet means—(i)20 or more light-duty vehicles, located in a metropolitan statistical area or consolidated metropolitan statistical area, as established by the Bureau of the Census, with a 1980 population of more than 250,000; or(ii)10 or more medium- or heavy-duty vehicles, located at a Federal facility or located in a metropolitan statistical area or consolidated metropolitan statistical area, as established by the Bureau of the Census, with a 1980 population of more than 250,000.; and(3)in subsection (f)(2)(B)—(A)by striking , either; and(B)in clause (i), by striking or and inserting and.(b)Federal fleet conservation requirementsSection 400FF(a) of the Energy Policy and Conservation Act (42 U.S.C. 6374e) is amended—(1)in paragraph (1)—(A)by striking 18 months after the date of enactment of this section and inserting 12 months after the date of enactment of the Leading Infrastructure For Tomorrow’s America Act;(B)by striking 2010 and inserting 2022; and(C)by striking and increase alternative fuel consumption and inserting , increase alternative fuel consumption, and reduce vehicle greenhouse gas emissions; and(2)by striking paragraph (2) and inserting the following:(2)GoalsThe goals of the requirements under paragraph (1) are that each Federal agency shall—(A)reduce fleet-wide per-mile greenhouse gas emissions from agency fleet vehicles, relative to a baseline of emissions in 2015, by—(i)not less than 30 percent by the end of fiscal year 2025;(ii)not less than 50 percent by the end of fiscal year 2030; and(iii)100 percent by the end of fiscal year 2050; and(B)increase the annual percentage of alternative fuel consumption by agency fleet vehicles as a proportion of total annual fuel consumption by Federal fleet vehicles, to achieve—(i)25 percent of total annual fuel consumption that is alternative fuel by the end of fiscal year 2025;(ii)50 percent of total annual fuel consumption that is alternative fuel by the end of fiscal year 2035; and(iii)at least 85 percent of total annual fuel consumption that is alternative fuel by the end of fiscal year 2050..BElectric vehicles for underserved communities34321.Expanding access to electric vehicles in underserved and disadvantaged communities(a)In general(1)AssessmentThe Secretary shall conduct an assessment of the state of, challenges to, and opportunities for the deployment of electric vehicle charging infrastructure in underserved or disadvantaged communities located throughout the United States.(2)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report on the results of the assessment conducted under paragraph (1), which shall—(A)describe the state of deployment of electric vehicle charging infrastructure in underserved or disadvantaged communities located in urban, suburban, and rural areas, including description of—(i) the state of deployment of electric vehicle charging infrastructure that is—(I)publicly accessible;(II)installed in or available to occupants of public and affordable housing;(III)installed in or available to occupants of multi-unit dwellings;(IV)available to public sector and commercial fleets; and(V)installed in or available at places of work;(ii)policies, plans, and programs that cities, States, utilities, and private entities are using to encourage greater deployment and usage of electric vehicles and the associated electric vehicle charging infrastructure, including programs to encourage deployment of publicly accessible electric vehicle charging stations and electric vehicle charging stations available to residents in publicly owned and privately owned multi-unit dwellings;(iii)ownership models for Level 2 charging stations and DC FAST charging stations located in residential multi-unit dwellings, commercial buildings, and publicly accessible areas; (iv)mechanisms for financing electric vehicle charging stations; and(v)rates charged for the use of Level 2 charging stations and DC FAST charging stations;(B)identify current barriers to expanding deployment of electric vehicle charging infrastructure in underserved or disadvantaged communities in urban, suburban, and rural areas, including barriers to expanding deployment of publicly accessible electric vehicle charging infrastructure;(C)identify the potential for, and barriers to, recruiting and entering into contracts with locally owned small and disadvantaged businesses, including women and minority-owned businesses, to deploy electric vehicle charging infrastructure in underserved or disadvantaged communities in urban, suburban, and rural areas;(D)compile and provide an analysis of best practices and policies used by State and local governments, nonprofit organizations, and private entities to increase deployment of electric vehicle charging infrastructure in underserved or disadvantaged communities in urban, suburban, and rural areas, including best practices and policies relating to—(i)public outreach and engagement; (ii)increasing deployment of publicly accessible electric vehicle charging infrastructure; and(iii)increasing deployment of electric vehicle charging infrastructure in publicly owned and privately owned multi-unit dwellings;(E)to the extent practicable, enumerate and identify in urban, suburban, and rural areas within each State with detail at the level of ZIP Codes and census tracts—(i)the number of existing and planned publicly accessible Level 2 charging stations and DC FAST charging stations for individually owned light-duty and medium-duty electric vehicles;(ii)the number of existing and planned Level 2 charging stations and DC FAST charging stations for public sector and commercial fleet electric vehicles and medium- and heavy-duty electric vehicles; and(iii)the number and type of electric vehicle charging stations installed in or available to occupants of public and affordable housing; and(F)describe the methodology used to obtain the information provided in the report.(b)Five-Year update assessmentNot later than 5 years after the date of the enactment of this Act, the Secretary shall—(1)update the assessment conducted under subsection (a)(1); and(2)make public and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report, which shall—(A)update the information required by subsection (a)(2); and(B)include a description of case studies and key lessons learned after the date on which the report under subsection (a)(2) was submitted with respect to expanding the deployment of electric vehicle charging infrastructure in underserved or disadvantaged communities in urban, suburban, and rural areas.34322.Ensuring program benefits for underserved and disadvantaged communitiesIn administering a relevant program, the Secretary shall, to the extent practicable, invest or direct available and relevant programmatic resources so that such program—(1)promotes electric vehicle charging infrastructure;(2)supports clean and multi-modal transportation;(3)provides improved air quality and emissions reductions; and(4)prioritizes the needs of underserved or disadvantaged communities.34323.DefinitionsIn this part:(1)Electric vehicle charging infrastructureThe term electric vehicle charging infrastructure means electric vehicle supply equipment, including any conductors, electric vehicle connectors, attachment plugs, and all other fittings, devices, power outlets, or apparatuses installed specifically for the purposes of delivering energy to an electric vehicle. (2)Publicly accessibleThe term publicly accessible means, with respect to electric vehicle charging infrastructure, electric vehicle charging infrastructure that is available, at zero or reasonable cost, to members of the public for the purpose of charging a privately owned or leased electric vehicle, or electric vehicle that is available for use by members of the general public as part of a ride service or vehicle sharing service or program, including within or around—(A)public sidewalks and streets;(B)public parks;(C)public buildings, including—(i)libraries;(ii)schools; and(iii)government offices;(D)public parking;(E)shopping centers; and(F)commuter transit hubs.(3)Relevant programThe term relevant program means a program of the Department of Energy, including—(A)the State energy program under part D of title III the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.); (B)the Clean Cities program; (C)the Energy Efficiency and Conservation Block Grant Program established under section 542 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17152); (D)loan guarantees made pursuant to title XVII of the Energy Policy Act of 2005 (42 U.S.C. 16511 et seq.); and (E)such other programs as the Secretary determines appropriate.(4)SecretaryThe term Secretary means the Secretary of Energy.(5)Underserved or disadvantaged communityThe term underserved or disadvantaged community means a community located within a ZIP Code or census tract that is identified as—(A)a low-income community;(B)a community of color;(C)a Tribal community;(D)having a disproportionately low number of electric vehicle charging stations per capita, compared to similar areas; or(E)any other community that the Secretary determines is disproportionately vulnerable to, or bears a disproportionate burden of, any combination of economic, social, environmental, and climate stressors.CPort Electrification and Decarbonization34331.DefinitionsFor purposes of this subtitle:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(2)Alternative emissions control technologyThe term alternative emissions control technology means any technology, technique, or measure that—(A)captures the emissions of nitrogen oxide, particulate matter, reactive organic compounds, and greenhouse gases from the auxiliary engine and auxiliary boiler of an ocean-going vessel at berth;(B)is verified or approved by a State or Federal air quality regulatory agency; and(C)the use of which achieves at least the equivalent reduction of such emissions as the use of shore power for an ocean-going vessel at berth.(3)Cargo-handling equipmentThe term cargo-handling equipment includes—(A)ship-to-shore container cranes and other cranes;(B)container-handling equipment; and(C)equipment for moving or handling cargo, including trucks, reachstackers, toploaders, and forklifts.(4)Criteria pollutantThe term criteria pollutant means any air pollutant for which a national ambient air quality standard is in effect under section 109 of the Clean Air Act (42 U.S.C. 7409). (5)Distributed energy system(A)In generalThe term distributed energy system means any energy system that—(i)is located on or near a customer site;(ii)is operated on the customer side of the electric meter; and(iii)is interconnected with the electric grid.(B)InclusionsThe term distributed energy system includes—(i)clean electricity generation;(ii)energy efficiency;(iii)energy demand management;(iv)an energy storage system; and(v)a microgrid.(6)Eligible entityThe term eligible entity means—(A)a port authority;(B)a State, regional, local, or Tribal agency that has jurisdiction over a port authority or a port;(C)an air pollution control district or air quality management district; or(D)a private entity (including any nonprofit organization) that—(i)applies for a grant under this section in partnership with an entity described in subparagraph (A), (B), or (C); and(ii)owns, operates, or uses the facilities, cargo-handling equipment, transportation equipment, or related technology of a port.(7)Energy storage systemThe term energy storage system means any system, equipment, facility, or technology that—(A)is capable of storing energy for a period of time and dispatching the stored energy; and(B)uses a mechanical, electrical, chemical, electrochemical, or thermal process to store energy that—(i)was generated at an earlier time for use at a later time; or(ii)was generated from a mechanical process, and would otherwise be wasted, for use at a later time.(8)Environmental justice communityThe term environmental justice community means any population of color, community of color, indigenous community, or low-income community that experiences a disproportionate burden of the negative human health and environmental impacts of pollution or other environmental hazards.(9)Fully automated cargo-handling equipmentThe term fully automated cargo-handling equipment means cargo-handling equipment that does not require the exercise of human intervention or control to operate or monitor, through either direct or remote means.(10)Harbor vesselThe term harbor vessel means a ship, boat, lighter, or maritime vessel designed for service at and around a harbor or port.(11)Nonattainment areaThe term nonattainment area has the meaning given such term in section 171 of the Clean Air Act (42 U.S.C. 7501).(12)PortThe term port means any maritime port or inland port.(13)Port authorityThe term port authority means a governmental or quasigovernmental authority formed by a legislative body to operate a port.(14)Qualified climate action planThe term qualified climate action plan means a detailed and strategic plan that—(A)establishes goals for an eligible entity to reduce emissions at one or more ports of—(i)greenhouse gases;(ii)criteria pollutants, and precursors thereof; and(iii)hazardous air pollutants;(B)describes how an eligible entity will implement measures at one or more ports to meet the goals established in subparagraph (A);(C)describes how an eligible entity has implemented or will implement measures to increase the resilience of the port or ports involved, including measures related to withstanding and recovering from extreme weather events;(D)describes how an eligible entity will implement emissions accounting and inventory practices to—(i)determine baseline greenhouse gas emissions at a port; and(ii)measure the progress of the eligible entity in reducing such emissions;(E)demonstrates how implementation of the proposed measures will not result in a net loss of jobs at the port or ports involved; and(F)includes a strategy to—(i)collaborate with stakeholders that may be affected by implementation of the plan, including local environmental justice communities and other near-port communities;(ii)address the potential, cumulative, community-level effects on stakeholders of implementing the plan; and(iii)provide effective, advance communication to stakeholders to avoid and minimize conflicts.(15)Shore powerThe term shore power means the provision of shoreside electrical power to a ship at berth that has shut down main and auxiliary engines.(16)Zero-emissions port equipment and technologyThe term zero-emissions port equipment and technology—(A)means any equipment, technology, or measure that—(i)is used at a port; and(ii)(I)produces zero exhaust emissions of—(aa)any criteria pollutant and precursor thereof; and(bb)any greenhouse gas, other than water vapor; or(II)captures 100 percent of the exhaust emissions produced by an ocean-going vessel at berth; and(B)includes any equipment, technology, or measure described in subparagraph (A) that is—(i)cargo-handling equipment;(ii)a harbor vessel;(iii)shore power;(iv)electrical charging infrastructure;(v)a distributed energy system;(vi)a vehicle, including an electric transport refrigeration unit;(vii)any technology or measure that reduces vehicle idling;(viii)any alternative emissions control technology;(ix)any equipment, technology, or measure related to grid modernization; or(x)any other technology, equipment, or measure that the Administrator determines to be appropriate.34332.Grants to reduce air pollution at ports(a)EstablishmentNot later than 6 months after the date of enactment of this Act, the Administrator shall establish a program to award grants to eligible entities to develop and implement a qualified climate action plan at one or more ports.(b)GrantsIn carrying out the program established under subsection (a), the Administrator shall award the following types of grants:(1)Qualified climate action plan developmentThe Administrator may award grants to eligible entities for development of a qualified climate action plan.(2)Zero-emissions port equipment and technology(A)In generalThe Administrator may award grants to eligible entities to purchase, install, or utilize zero-emissions port equipment and technology at one or more ports.(B)Relation to qualified climate action planThe use of equipment and technology pursuant to a grant under this subsection shall be consistent with the qualified climate action plan of the eligible entity.(c)Application(1)In generalTo seek a grant that is awarded under subsection (b), an eligible entity shall submit an application to the Administrator at such time, in such manner, and containing such information and assurances as the Administrator may require.(2)Concurrent applicationsAn eligible entity may submit concurrent applications for both types of grants described in subsection (b), provided that the eligible entity demonstrates how use of a grant awarded under subsection (b)(2) will be consistent with the qualified climate action plan to be developed using a grant awarded under subsection (b)(1).(d)Prohibited useAn eligible entity may not use a grant awarded under subsection (b)(2) to purchase fully automated cargo-handling equipment or terminal infrastructure that is designed for fully automated cargo-handling equipment.(e)Cost shareAn eligible entity may not use a grant awarded under subsection (b)(2) to cover more than 80 percent of the cost of purchasing, installing, or utilizing zero-emissions port equipment and technology.(f)Labor(1)WagesAll laborers and mechanics employed by a subgrantee of an eligible entity, and any subgrantee thereof at any tier, to perform construction, alteration, installation, or repair work that is assisted, in whole or in part, by a grant awarded under this section shall be paid wages at rates not less than those prevailing on similar construction, alteration, installation, or repair work in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code.(2)Labor standardsWith respect to the labor standards in paragraph (1), the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.(3)Project labor agreementAny projects initiated using a grant under subsection (b)(2) with total capital costs of $1,000,000 or greater shall utilize a project labor agreement, as described in section 8(f) of the National Labor Relations Act (29 U.S.C. 158(f)).(4)ProtectionsAn eligible entity may not extend use of a grant provided under this subtitle to a subgrantee of the eligible entity, and any subgrantee thereof at any tier, to perform construction, alteration, installation, or repair work at any location other than the port or ports involved.(g)PriorityThe Administrator shall prioritize awarding grants under subsection (b)(2) to eligible entities based on the following:(1)The degree to which the eligible entity proposes to reduce—(A)the amount of greenhouse gases emitted at a port;(B)the amount of criteria pollutants, including any precursor thereof, emitted at a port;(C)the amount of hazardous air pollutants emitted at a port; and(D)health disparities in environmental justice communities near a port.(2)The degree to which the eligible entity—(A)takes a regional approach, as applicable, to reducing greenhouse gas emissions by collaborating efforts with other ports and local electric utility owners and operators;(B)with respect to use of the grant, proposes to enable increased electrification of infrastructure or operations at the port or ports involved; and(C)proposes to use equipment and technology that is produced in the United States.(3)The degree to which the eligible entity, any subgrantee of such eligible entity, and any subgrantee thereof proposes to hire individuals to carry out the installation of zero-emissions port equipment and technology who—(A)are domiciled—(i)if the applicable installation area is a major urban area, not further than 15 miles from such installation area; and(ii)if the applicable installation area is not a major urban area, not further than 50 miles from such installation area;(B)are displaced and unemployed energy workers;(C)are members of the Armed Forces serving on active duty, separated from active duty, or retired from active duty;(D)have been incarcerated or served time in a juvenile or adult detention or correctional facility, or been placed on probation, community supervision, or in a diversion scheme;(E)have a disability;(F)are homeless;(G)are receiving public assistance;(H)lack a general education diploma or high school diploma;(I)are emancipated from the foster care system; or(J)are registered apprentices with fewer than 15 percent of the required graduating apprentice hours in a program.(h)OutreachNot later than 90 days after the date on which funds are made available to carry out this section, the Administrator shall develop and carry out an educational outreach program to promote and explain the program established under this subtitle.(i)Reports(1)Report to AdministratorNot later than 90 days after receipt of a grant awarded under subsection (b), and thereafter on a periodic basis to be determined by the Administrator, the grantee shall submit to the Administrator a report on the progress of the grantee in carrying out measures funded through the grant.(2)Annual report to CongressNot later than 1 year after the establishment of the program in subsection (a), and annually thereafter, the Administrator shall submit to Congress and make available on the public website of the Environmental Protection Agency a report that includes, with respect to each grant awarded under this section during the preceding calendar year—(A)the name and location of the eligible entity that was awarded such grant;(B)the amount of such grant that the eligible entity was awarded;(C)the name and location of each port where measures are carried out;(D)an estimate of the impact of measures on reducing—(i)the amount of greenhouse gases emitted at each port;(ii)the amount of criteria pollutants, including any precursors thereof, emitted at each port;(iii)the amount of hazardous air pollutants emitted at each port; and(iv)health disparities in near-port communities; and(E)any other information the Administrator determines necessary to understand the impact of grants awarded under this subsection.34333.Model methodologiesThe Administrator shall—(1)develop model methodologies that may be used by an eligible entity in developing emissions accounting and inventory practices for a qualified climate action plan; and(2)ensure that such methodologies are designed to measure progress in reducing air pollution in near-port communities.34334.Port electrification(a)In generalNot later than 90 days after the date of enactment of this Act, the Administrator, in consultation with the Secretary of Energy, shall initiate a study to evaluate—(1)how ports, intermodal port transfer facilities, and surrounding communities may benefit from increased electrification of port infrastructure or operations;(2)the effects of increased electrification of port infrastructure and operations on air quality and energy demand;(3)the scale of investment needed to increase and maintain electrification of port infrastructure and operations, including an assessment of ports where zero-emissions port equipment and technology have already been installed or utilized;(4)how emerging technologies and strategies may be used to increase port electrification; and(5)how ports and intermodal port transfer facilities can partner with electric utility owners and operators and electrical equipment providers to strengthen the reliability and resiliency of the electric transmission and distribution system, in order to enable greater deployment of zero-emissions port equipment and technology.(b)ReportNot later than 1 year after initiating the study under subsection (a), the Administrator shall submit to Congress and make available on the public website of the Environmental Protection Agency a report that describes the results of the study.34335.Authorization of appropriations(a)In generalThere is authorized to be appropriated to carry out this subtitle $750,000,000 for each of fiscal years 2022 through 2026, to remain available until expended.(b)Development of qualified climate action plansIn addition to the authorization of appropriations in subsection (a), there is authorized to be appropriated to carry out section 34332(b)(1) $50,000,000 for fiscal year 2022, to remain available until expended.(c)Nonattainment areasTo the extent practicable, at least 25 percent of amounts made available to carry out this subtitle in each fiscal year shall be used to award grants under section 34332(b)(2) to eligible entities to carry out measures at ports that are in a nonattainment area.DOther Vehicles34341.Clean School Bus Program(a)In generalSection 741 of the Energy Policy Act of 2005 (42 U.S.C. 16091) is amended to read as follows:741.Clean School Bus Program(a)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(2)Clean school busThe term clean school bus means a school bus that is a zero-emission school bus.(3)Community of colorThe term community of color means any geographically distinct area the population of color of which is higher than the average population of color of the State in which the community is located.(4)Eligible contractorThe term eligible contractor means a contractor that is a for-profit, not-for-profit, or nonprofit entity that has the capacity—(A)to sell clean school buses, or charging or other equipment needed to charge or maintain clean school buses, to individuals or entities that own a school bus or fleet of school buses; or(B)to arrange financing for such a sale.(5)Eligible recipient(A)In generalSubject to subparagraph (B), the term eligible recipient means—(i)1 or more local or State governmental entities responsible for—(I)providing school bus service to 1 or more public school systems; or(II)the purchase of school buses;(ii)a tribally controlled school (as defined in section 5212 of the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2511));(iii)a nonprofit school transportation association; or(iv)1 or more contracting entities that provide school bus service to 1 or more public school systems.(B)Special requirementsIn the case of eligible recipients identified under clauses (iii) and (iv) of subparagraph (A), the Administrator shall establish timely and appropriate requirements for notice and may establish timely and appropriate requirements for approval by the public school systems that would be served by buses purchased using award funds made available under this section.(6)Indigenous communityThe term indigenous community means—(A)a federally recognized Indian Tribe;(B)a State-recognized Indian Tribe;(C)an Alaska Native or Native Hawaiian community or organization; and(D)any other community of indigenous people, including communities in other countries.(7)Low incomeThe term low income means an annual household income equal to, or less than, the greater of—(A)an amount equal to 80 percent of the median income of the area in which the household is located, as reported by the Department of Housing and Urban Development; and(B)200 percent of the Federal poverty line.(8)Low-income communityThe term low-income community means any census block group in which 30 percent or more of the population are individuals with low income.(9)School busThe term school bus has the meaning given the term schoolbus in section 30125(a) of title 49, United States Code.(10)Scrap(A)In generalThe term scrap means, with respect to a school bus engine replaced using funds awarded under this section, to recycle, crush, or shred the engine within such period and in such manner as determined by the Administrator.(B)ExclusionThe term scrap does not include selling, leasing, exchanging, or otherwise disposing of an engine described in subparagraph (A) for use in another motor vehicle in any location.(11)SecretaryThe term Secretary means the Secretary of Energy.(12)Zero-emission school busThe term zero-emission school bus means a school bus with a drivetrain that produces, under any possible operational mode or condition, zero exhaust emission of—(A)any air pollutant that is listed pursuant to section 108(a) of the Clean Air Act (42 U.S.C. 7408(a)) (or any precursor to such an air pollutant); and(B)any greenhouse gas.(b)Program for replacement of existing school buses with clean school buses(1)EstablishmentThe Administrator, in consultation with the Secretary, shall establish a program for—(A)making awards on a competitive basis of grants, rebates, and low-cost revolving loans to eligible recipients for the replacement of existing school buses with clean school buses; and(B)making awards of contracts to eligible contractors for providing rebates and low-cost revolving loans for the replacement of existing school buses with clean school buses.(2)ApplicationsAn applicant for an award under this section shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including—(A)a written assurance that—(i)all laborers and mechanics employed by contractors or subcontractors during construction, alteration, or repair, or at any manufacturing operation, that is financed, in whole or in part, by an award under this section, shall be paid wages at rates not less than those prevailing in a similar firm or on similar construction in the locality, as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code; and(ii)the Secretary of Labor shall, with respect to the labor standards described in this clause, have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code;(B)a certification that no public work or service normally performed by a public employee will be privatized or subcontracted in carrying out a project funded by the award;(C)to ensure a fair assessment of workforce impact related to an award under this section, a detailed accounting with respect to relevant employees, including employees in each of management, administration, operations, and maintenance, of the eligible recipient at the time of the application, including—(i)the number of employees, organized by salary;(ii)the bargaining unit status of each employee;(iii)the full- or part-time status of each employee; and(iv)the job title of each employee; and(D)a description of coordination and advance planning with the local electricity provider.(3)Eligible manufacturers(A)In generalThe Administrator shall maintain and make publicly available a list of manufacturers of clean school bus manufacturers from whom recipients of awards under this section may order clean school buses.(B)CriteriaThe Administrator shall establish a process by which manufacturers may seek inclusion on the list established pursuant to this subparagraph, which process shall include the submission of such information as the Administrator may require, including—(i)a disclosure of whether there has been any administrative merits determination, arbitral award or decision, or civil judgment, as defined in guidance issued by the Secretary of Labor, rendered against the manufacturer in the preceding 3 years for violations of applicable labor, employment, civil rights, or health and safety laws; and(ii)specific information regarding the actions the manufacturer will take to demonstrate compliance with, and where possible exceedance of, requirements under applicable labor, employment, civil rights, and health and safety laws, and actions the manufacturer will take to ensure that its direct suppliers demonstrate compliance with applicable labor, employment, civil rights, and health and safety laws.(4)Priority of applications(A)Highest priorityIn making awards under paragraph (1), the Administrator shall give highest priority to applicants that propose to replace school buses that serve the highest number of students (measured in absolute numbers or percentage of student population) who are eligible for free or reduced price lunches under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.).(B)Additional priorityIn making awards under paragraph (1), the Administrator shall give priority to applicants that propose to complement the assistance received through the award by securing additional sources of funding for the activities supported through the award, such as through— (i)public-private partnerships with electric companies; (ii)grants from other entities; or (iii)issuance of school bonds.(5)Use of school bus fleetAll clean school buses acquired with funds provided under this section shall—(A)be operated as part of the school bus fleet for which the award was made for not less than 5 years;(B)be maintained, operated, charged, and fueled according to manufacturer recommendations or State requirements; and(C)not be manufactured or retrofitted with, or otherwise have installed, a power unit or other technology that creates air pollution within the school bus, such as an unvented diesel passenger heater.(6)Awards(A)In generalIn making awards under paragraph (1), the Administrator may make awards for up to 100 percent of the replacement costs for clean school buses, provided that such replacement costs shall not exceed 110 percent of the amount equal to the difference between the cost of a clean school bus and the cost of a diesel school bus.(B)Structuring awardsIn making an award under paragraph (1)(A), the Administrator shall decide whether to award a grant, rebate, or low-cost revolving loan, or a combination thereof, based primarily on—(i)how best to facilitate replacing existing school buses with clean school buses; and(ii)the preference of the eligible recipient.(C)Included costsAwards under paragraph (1) may pay for—(i)acquisition and labor costs for charging or other infrastructure needed to charge or maintain clean school buses;(ii)workforce development and training, to support the maintenance, charging, and operations of electric school buses; and(iii)planning and technical activities to support the adoption and deployment of clean school buses.(D)ExceptionIn the case of awards under paragraph (1) to eligible recipients described in subsection (a)(4)(A)(iv), the Administrator may make awards for up to 70 percent of the replacement costs for clean school buses, except that if such a recipient demonstrates, to the satisfaction of the Administrator, that its labor standards are equal to or exceed those of the public school system that would be served by the clean school buses acquired with an award under this section, the Administrator may make an award to such recipient for up to 90 percent of the replacement costs for clean school buses.(E)RequirementsThe Administrator shall require, as a condition of receiving an award under this section, that award recipients—(i)do not, as a result of receiving the award—(I)lay off, transfer, or demote any current employee; or(II)reduce the salary or benefits of any current employee or worsen the conditions of work of any current employee; and(ii)provide current employees with training to effectively operate, maintain, or otherwise adapt to new technologies relating to clean school buses.(F)Buy America(i)In generalExcept as provided in clause (ii), any clean school bus or electric vehicle supply equipment purchased using funds awarded under the this section shall comply with the requirements described in section 5323(j) of title 49, United States Code.(ii)Exceptions(I)WaiverThe Administrator may provide a waiver to the requirements describe in clause (i) in the same manner and to the same extent as the Secretary of Transportation may provide a waiver under section 5323(j)(2) of title 49, United States Code.(II)Percentage of components and subcomponentsThe Administrator may grant a waiver in accordance with section 5323(j)(2)(C) of title 49, United States Code, when a grant recipient procures a clean school bus or electric vehicle supply equipment using funds awarded under the program for which the cost of components and subcomponents produced in the United States—(aa)for each of fiscal years 2022 through 2026, is more than 60 percent of the cost of all components of the clean school bus; and(bb)for fiscal year 2026 and each fiscal year thereafter, is more than 70 percent of the cost of all components of the clean school bus.(7)Deployment and distributionThe Administrator shall—(A)to the maximum extent practicable, achieve nationwide deployment of clean school buses through the program under this section;(B)ensure, as practicable, a broad geographic distribution of awards under paragraph (1) each fiscal year; and(C)solicit early applications for large-scale deployments and, as soon as reasonably practicable, award grants for at least one such large scale deployment in a rural location and another in an urban location, subject to the requirement that each such award recipient—(i)participate in the development of best practices, lessons learned, and other information sharing to guide the implementation of the award program, including relating to building out associated infrastructure; and(ii) cooperate as specified in subparagraph (D); and(D)develop, in cooperation with award recipients, resources for future award recipients under this section.(8)Scrappage(A)In generalThe Administrator shall require the recipient of an award under paragraph (1) to verify, not later than 1 year after receiving a clean school bus purchased using the award, that the engine of the replaced school bus has been scrapped.(B)ExceptionSubject to such conditions the Administrator determines appropriate, giving consideration to public health and reducing emissions of pollutants, the Administrator may waive the requirements of subparagraph (A) for school buses that meet—(i)the emission standards applicable to a new school bus as of the date of enactment of the Leading Infrastructure For Tomorrow’s America Act; or(ii)subsequent emission standards that are at least as stringent as the standards referred to in clause (i).(c)Education and outreach(1)In generalNot later than 90 days after the date of enactment of the Leading Infrastructure For Tomorrow’s America Act, the Administrator shall develop an education and outreach program to promote and explain the award program under this section.(2)Coordination with stakeholdersThe education and outreach program under paragraph (1) shall be designed and conducted in conjunction with interested national school bus transportation associations, labor unions, electric utilities, manufacturers of clean school buses, manufacturers of components of clean school buses, clean transportation nonprofit organizations, and other stakeholders.(3)ComponentsThe education and outreach program under paragraph (1) shall—(A)inform, encourage, and support potential award recipients on the process of applying for awards and fulfilling the requirements of awards;(B)describe the available technologies and the benefits of the technologies;(C)explain the benefits of participating in the award program;(D)make available information regarding best practices, lessons learned, and technical and other information regarding—(i)clean school bus acquisition and deployment;(ii)the build-out of associated infrastructure and advance planning with the local electricity supplier;(iii)workforce development and training; and(iv)any other information that, in the judgment of the Administrator, is relevant to transitioning to and deploying clean school buses;(E)make available the information provided by the Secretary pursuant to subsection (d);(F)in consultation with the Secretary, make information available about how clean school buses can be part of building community resilience to the effects of climate change; and(G)include, as appropriate, information from the annual report required under subsection (g).(d)DOE assistance(1)Information gatheringThe Secretary shall gather, and not less than annually share with the Administrator, information regarding—(A)vehicle-to-grid technology, including best practices and use-case scenarios;(B)the use of clean school buses for community resilience; and(C)technical aspects of clean school bus management and deployment.(2)Technical assistanceThe Secretary shall, in response to a request from the Administrator, or from an applicant for or recipient of an award under this section, provide technical assistance in the development of an application for or the use of award funds.(e)Administrative costsThe Administrator may use, for the administrative costs of carrying out this section, not more than two percent of the amounts made available to carry out this section for any fiscal year.(f)Annual reportNot later than January 31 of each year, the Administrator shall submit to Congress a report that—(1)evaluates the implementation of this section;(2)describes—(A)the total number of applications received for awards under this section;(B)the number of clean school buses requested in such applications;(C)the awards made under this section and the criteria used to select the award recipients;(D)the awards made under this section for charging and fueling infrastructure;(E)ongoing compliance with the commitments made by manufacturers on the list maintained by the Administrator under subsection (b)(3);(F)the estimated effect of the awards under this section on emission of air pollutants, including greenhouse gases; and(G)any other information the Administrator considers appropriate; and(3)describes any waiver granted under subsection (b)(5)(B) during the preceding year.(g)Authorization of appropriations(1)In generalThere is authorized to be appropriated to the Administrator to carry out this section, to remain available until expended, $130,000,000 for each of fiscal years 2022 through 2026.(2)AllocationOf the amount authorized to be appropriated for carrying out this section for each fiscal year, no less than $52,000,000 shall be used for awards under this section to eligible recipients proposing to replace school buses to serve a community of color, indigenous community, low-income community, or any community located in an air quality area designated pursuant to section 107 of the Clean Air Act (42 U.S.C. 7407) as nonattainment..(b)Technical amendment To strike redundant authorizationThe Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (commonly referred to as SAFETEA–LU) is amended—(1)by striking section 6015 (42 U.S.C. 16091a); and(2)in the table of contents in section 1(b) of such Act, by striking the item relating to section 6015.34342.Pilot program for the electrification of certain refrigerated vehicles(a)Establishment of pilot programThe Administrator shall establish and carry out a pilot program to award funds, in the form of grants, rebates, and low-cost revolving loans, as determined appropriate by the Administrator, on a competitive basis, to eligible entities to carry out projects described in subsection (b).(b)ProjectsAn eligible entity receiving an award of funds under subsection (a) may use such funds only for one or more of the following projects:(1)Transport refrigeration unit replacementA project to retrofit a heavy-duty vehicle by replacing or retrofitting the existing diesel-powered transport refrigeration unit in such vehicle with an electric transport refrigeration unit and retiring the replaced unit for scrappage.(2)Shore power infrastructureA project to purchase and install shore power infrastructure or other equipment that enables transport refrigeration units to connect to electric power and operate without using diesel fuel.(c)Maximum amountsThe amount of an award of funds under subsection (a) shall not exceed—(1)for the costs of a project described in subsection (b)(1), 75 percent of such costs; and(2)for the costs of a project described in subsection (b)(2), 55 percent of such costs.(d)ApplicationsTo be eligible to receive an award of funds under subsection (a), an eligible entity shall submit to the Administrator—(1)a description of the air quality in the area served by the eligible entity, including a description of how the air quality is affected by diesel emissions from heavy-duty vehicles;(2)a description of the project proposed by the eligible entity, including—(A)any technology to be used or funded by the eligible entity; and(B)a description of the heavy-duty vehicle or vehicles of the eligible entity, that will be retrofitted, if any, including—(i)the number of such vehicles;(ii)the uses of such vehicles;(iii)the locations where such vehicles dock for the purpose of loading or unloading; and(iv)the routes driven by such vehicles, including the times at which such vehicles are driven;(3)an estimate of the cost of the proposed project;(4)a description of the age and expected lifetime control of the equipment used or funded by the eligible entity; and(5)provisions for the monitoring and verification of the project including to verify scrappage of replaced units.(e)PriorityIn awarding funds under subsection (a), the Administrator shall give priority to proposed projects that, as determined by the Administrator—(1)maximize public health benefits;(2)are the most cost-effective; and(3)will serve the communities that are most polluted by diesel motor emissions, including communities that the Administrator identifies as being in either nonattainment or maintenance of the national ambient air quality standards for a criteria pollutant, particularly for—(A)ozone; and(B)particulate matter.(f)Data releaseNot later than 120 days after the date on which an award of funds is made under this section, the Administrator shall publish on the website of the Environmental Protection Agency, on a downloadable electronic database, information with respect to such award of funds, including—(1)the name and location of the recipient;(2)the total amount of funds awarded;(3)the intended use or uses of the awarded funds;(4)the date on which the award of funds was approved;(5)where applicable, an estimate of any air pollution or greenhouse gas emissions avoided as a result of the project funded by the award; and (6)any other data the Administrator determines to be necessary for an evaluation of the use and effect of awarded funds provided under this section.(g)Reports to Congress(1)Annual report to CongressNot later than 1 year after the date of the establishment of the pilot program under this section, and annually thereafter until amounts made available to carry out this section are expended, the Administrator shall submit to Congress and make available to the public a report that describes, with respect to the applicable year—(A)the number of applications for awards of funds received under such program;(B)all awards of funds made under such program, including a summary of the data described in subsection (f);(C)the estimated reduction of annual emissions of air pollutants regulated under section 109 of the Clean Air Act (42 U.S.C. 7409), and the estimated reduction of greenhouse gas emissions, associated with the awards of funds made under such program;(D)the number of awards of funds made under such program for projects in communities described in subsection (e)(3); and(E)any other data the Administrator determines to be necessary to describe the implementation, outcomes, or effectiveness of such program.(2)Final reportNot later than 1 year after amounts made available to carry out this section are expended, or 5 years after the pilot program is established, whichever comes first, the Administrator shall submit to Congress and make available to the public a report that describes—(A)all of the information collected for the annual reports under paragraph (1);(B)any benefits to the environment or human health that could result from the widespread application of electric transport refrigeration units for short-haul transportation and delivery of perishable goods or other goods requiring climate-controlled conditions, including in low-income communities and communities of color;(C)any challenges or benefits that recipients of awards of funds under such program reported with respect to the integration or use of electric transport refrigeration units and associated technologies;(D)an assessment of the national market potential for electric transport refrigeration units;(E)an assessment of challenges and opportunities for widespread deployment of electric transport refrigeration units, including in urban areas; and(F)recommendations for how future Federal, State, and local programs can best support the adoption and widespread deployment of electric transport refrigeration units.(h)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(2)Diesel-powered transport refrigeration unitThe term diesel-powered transport refrigeration unit means a transport refrigeration unit that is powered by an independent diesel internal combustion engine.(3)Electric transport refrigeration unitThe term electric transport refrigeration unit means a transport refrigeration unit in which the refrigeration or climate-control system is driven by an electric motor when connected to shore power infrastructure or other equipment that enables transport refrigeration units to connect to electric power, including all-electric transport refrigeration units, hybrid electric transport refrigeration units, and standby electric transport refrigeration units.(4)Eligible entityThe term eligible entity means—(A)a regional, State, local, or Tribal agency, or port authority, with jurisdiction over transportation or air quality;(B)a nonprofit organization or institution that—(i)represents or provides pollution reduction or educational services to persons or organizations that own or operate heavy-duty vehicles or fleets of heavy-duty vehicles; or(ii)has, as its principal purpose, the promotion of air quality;(C)an individual or entity that is the owner of record of a heavy-duty vehicle or a fleet of heavy-duty vehicles that operates for the transportation and delivery of perishable goods or other goods requiring climate-controlled conditions;(D)an individual or entity that is the owner of record of a facility that operates as a warehouse or storage facility for perishable goods or other goods requiring climate-controlled conditions; or(E)a hospital or public health institution that utilizes refrigeration for storage of perishable goods or other goods requiring climate-controlled conditions.(5)Heavy-duty vehicleThe term heavy-duty vehicle means—(A)a commercial truck or van—(i)used for the primary purpose of transporting perishable goods or other goods requiring climate-controlled conditions; and(ii)with a gross vehicle weight rating greater than 6,000 pounds; or(B)an insulated cargo trailer used in transporting perishable goods or other goods requiring climate-controlled conditions when mounted on a semitrailer.(6)Shore power infrastructureThe term shore power infrastructure means electrical infrastructure that provides power to the electric transport refrigeration unit of a heavy-duty vehicle when such vehicle is stationary on a property where such vehicle is parked or loaded, including a food distribution center or other location where heavy-duty vehicles congregate.(7)Transport refrigeration unitThe term transport refrigeration unit means a climate-control system installed on a heavy-duty vehicle for the purpose of maintaining the quality of perishable goods or other goods requiring climate-controlled conditions.(i)Authorization of appropriations(1)In generalThere is authorized to be appropriated to carry out this section $10,000,000, to remain available until expended.(2)Administrative expensesThe Administrator may use not more than 1 percent of amounts made available pursuant to paragraph (1) for administrative expenses to carry out this section.34343.Domestic Manufacturing Conversion Grant Program(a)Hybrid vehicles, advanced vehicles, and fuel cell busesSubtitle B of title VII of the Energy Policy Act of 2005 (42 U.S.C. 16061 et seq.) is amended—(1)in the subtitle header, by inserting Plug-In Electric Vehicles, before Hybrid Vehicles; and(2)in part 1, in the part header, by striking Hybrid and inserting Plug-In Electric.(b)Plug-In electric vehiclesSection 711 of the Energy Policy Act of 2005 (42 U.S.C. 16061) is amended to read as follows:711.Plug-in electric vehiclesThe Secretary shall accelerate efforts, related to domestic manufacturing, that are directed toward the improvement of batteries, power electronics, and other technologies for use in plug-in electric vehicles..(c)Efficient hybrid and advanced diesel vehiclesSection 712 of the Energy Policy Act of 2005 (42 U.S.C. 16062) is amended—(1)in subsection (a)—(A)in paragraph (1), by inserting , plug-in electric, after efficient hybrid; and(B)by amending paragraph (3) to read as follows:(3)PriorityPriority shall be given to—(A)the refurbishment or retooling of manufacturing facilities that have recently ceased operation or would otherwise cease operation in the near future; and(B)applications containing—(i)a written assurance that—(I)all laborers and mechanics employed by contractors or subcontractors during construction, alteration, or repair, or at any manufacturing operation, that is financed, in whole or in part, by a loan under this section shall be paid wages at rates not less than those prevailing in a similar firm or on similar construction in the locality, as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code; and(II)the Secretary of Labor shall, with respect to the labor standards described in this paragraph, have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code;(ii)a disclosure of whether there has been any administrative merits determination, arbitral award or decision, or civil judgment, as defined in guidance issued by the Secretary of Labor, rendered against the applicant in the preceding 3 years for violations of applicable labor, employment, civil rights, or health and safety laws;(iii)specific information regarding the actions the applicant will take to demonstrate compliance with, and where possible exceedance of, requirements under applicable labor, employment, civil rights, and health and safety laws, and actions the applicant will take to ensure that its direct suppliers demonstrate compliance with applicable labor, employment, civil rights, and health and safety laws; and(iv)an estimate and description of the jobs and types of jobs to be retained or created by the project and the specific actions the applicant will take to increase employment and retention of dislocated workers, veterans, individuals from low-income communities, women, minorities, and other groups underrepresented in manufacturing, and individuals with a barrier to employment.; and(2)by striking subsection (c) and inserting the following:(c)Cost share and guarantee of operation(1)ConditionA recipient of a grant under this section shall pay the Secretary the full amount of the grant if the facility financed in whole or in part under this subsection fails to manufacture goods for a period of at least 10 years after the completion of construction.(2)Cost shareSection 988(c) shall apply to a grant made under this subsection.(d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $2,500,000,000 for each of fiscal years 2022 through 2026.(e)Period of availabilityAn award made under this section after the date of enactment of this subsection shall only be available with respect to facilities and equipment placed in service before December 30, 2035..(d)Conforming amendmentThe table of contents of the Energy Policy Act of 2005 is amended—(1)in the item relating to subtitle B of title VII, by inserting Plug-In Electric Vehicles, before Hybrid Vehicles;(2)in the item relating to part 1 of such subtitle, by striking Hybrid and inserting Plug-In Electric; and(3)in the item relating to section 711, by striking Hybrid and inserting Plug-in electric.34344.Advanced technology vehicles manufacturing incentive programSection 136 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17013) is amended—(1)in subsection (a)—(A)by amending paragraph to read as follows: (1)Advanced technology vehicleThe term advanced technology vehicle means—(A)an ultra efficient vehicle;(B)a light-duty vehicle or medium-duty passenger vehicle that—(i)meets the Bin 160 Tier III emission standard established in regulations issued by the Administrator of the Environmental Protection Agency under section 202(i) of the Clean Air Act (42 U.S.C. 7521(i)), or a lower-numbered Bin emission standard; (ii)meets any new emission standard in effect for fine particulate matter prescribed by the Administrator under that Act (42 U.S.C. 7401 et seq.); and(iii)either—(I)complies with the applicable regulatory standard for emissions of greenhouse gases for model year 2027 or later; or(II)emits zero emissions of greenhouse gases; or(C)a heavy-duty vehicle (excluding a medium-duty passenger vehicle) that—(i)demonstrates achievement below the applicable regulatory standards for emissions of greenhouse gases for model year 2027 vehicles promulgated by the Administrator on October 25, 2016 (81 Fed. Reg. 73478);(ii)complies with the applicable regulatory standard for emissions of greenhouse gases for model year 2030 or later; or(iii)emits zero emissions of greenhouse gases.;(B)by striking paragraph (2) and redesignating paragraph (3) as paragraph (2); (C)by striking paragraph (4) and inserting the following:(3)Qualifying componentThe term qualifying component means a material, technology, component, system, or subsystem in an advanced technology vehicle, including an ultra-efficient component.(4)Ultra-efficient componentThe term ultra-efficient component means—(A)a component of an ultra efficient vehicle;(B)fuel cell technology;(C)battery technology, including a battery cell, battery, battery management system, or thermal control system;(D)an automotive semiconductor or computer;(E)an electric motor, axle, or component; and(F)an advanced lightweight, high-strength, or high-performance material.; and(D)in paragraph (5)—(i)in subparagraph (B), by striking or at the end;(ii)in subparagraph (C), by striking the period at the end and inserting ; or; and(iii)by adding at the end the following:(D)at least 75 miles per gallon equivalent while operating as a hydrogen fuel cell electric vehicle.;(2)by amending subsection (b) to read as follows:(b)Advanced vehicles manufacturing facility(1)In generalThe Secretary shall provide facility funding awards under this section to advanced technology vehicle manufacturers and component suppliers to pay not more than 50 percent of the cost of—(A)reequipping, expanding, or establishing a manufacturing facility in the United States to produce—(i)advanced technology vehicles; or(ii)qualifying components; and(B)engineering integration performed in the United States of advanced technology vehicles and qualifying components.(2)Ultra-efficient components cost shareNotwithstanding paragraph (1), a facility funding award under such paragraph may pay not more than 80 percent of the cost of a project to reequip, expand, or establish a manufacturing facility in the United States to produce ultra-efficient components.;(3)in subsection (c), by striking 2020 and inserting 2026 each place it appears;(4)in subsection (d)—(A)by amending paragraph (2) to read as follows:(2)ApplicationAn applicant for a loan under this subsection shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including—(A)a written assurance that—(i)all laborers and mechanics employed by contractors or subcontractors during construction, alteration, or repair, or at any manufacturing operation, that is financed, in whole or in part, by a loan under this section shall be paid wages at rates not less than those prevailing in a similar firm or on similar construction in the locality, as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code; and(ii)the Secretary of Labor shall, with respect to the labor standards described in this paragraph, have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code;(B)a disclosure of whether there has been any administrative merits determination, arbitral award or decision, or civil judgment, as defined in guidance issued by the Secretary of Labor, rendered against the applicant in the preceding 3 years for violations of applicable labor, employment, civil rights, or health and safety laws;(C)specific information regarding the actions the applicant will take to demonstrate compliance with, and where possible exceedance of, requirements under applicable labor, employment, civil rights, and health and safety laws, and actions the applicant will take to ensure that its direct suppliers demonstrate compliance with applicable labor, employment, civil rights, and health and safety laws; and(D)an estimate and description of the jobs and types of jobs to be retained or created by the project and the specific actions the applicant will take to increase employment and retention of dislocated workers, veterans, individuals from low-income communities, women, minorities, and other groups underrepresented in manufacturing, and individuals with a barrier to employment.;(B)by amending paragraph (3) to read as follows:(3)Selection of eligible projects(A)In generalThe Secretary shall select eligible projects to receive loans under this subsection in cases in which the Secretary determines—(i)the loan recipient—(I)has a reasonable prospect of repaying the principal and interest on the loan;(II)will provide sufficient information to the Secretary for the Secretary to ensure that the qualified investment is expended efficiently and effectively; and(III)has met such other criteria as may be established and published by the Secretary; and(ii)the amount of the loan (when combined with amounts available to the loan recipient from other sources) will be sufficient to carry out the project.(B)Reasonable prospect of repaymentThe Secretary shall base a determination of whether there is a reasonable prospect of repayment of the principal and interest on a loan under subparagraph (A) on a comprehensive evaluation of whether the loan recipient has a reasonable prospect of repaying the principal and interest, including evaluation of—(i)the strength of an eligible project's contractual terms (if commercially reasonably available);(ii)the forecast of noncontractual cash flows supported by market projections from reputable sources, as determined by the Secretary;(iii)cash sweeps and other structure enhancements;(iv)the projected financial strength of the loan recipient at the time of loan close and projected throughout the loan term after the project is completed;(v)the financial strength of the loan recipient’s investors and strategic partners, if applicable; and(vi)other financial metrics and analyses that are relied upon by the private lending community and nationally recognized credit rating agencies, as determined appropriate by the Secretary.; and(C)in paragraph (4)—(i)in subparagraph (B)(i), by striking ; and and inserting ; or;(ii)in subparagraph (C), by striking ; and and inserting a semicolon;(iii)in subparagraph (D), by striking the period at the end and inserting ; and; and(iv)by adding at the end the following:(E)shall be subject to the condition that the loan is not subordinate to other financing.;(5)by amending subsection (e) to read as follows:(e)RegulationsNot later than 6 months after the date of enactment of the Leading Infrastructure For Tomorrow’s America Act, the Secretary shall issue a final rule establishing regulations to carry out this section.;(6)by amending subsection (f) to read as follows:(f)FeesThe Secretary shall charge and collect fees for loans under this section in amounts the Secretary determines are sufficient to cover applicable administrative expenses (including any costs associated with third-party consultants engaged by the Secretary), which may not exceed $100,000 or 10 basis points of the loan and may not be collected prior to financial closing.;(7)by amending subsection (g) to read as follows:(g)PriorityThe Secretary shall, in making awards or loans to those manufacturers that have existing facilities (which may be idle), give priority to those facilities that are or would be—(1)oldest or in existence for at least 20 years;(2)recently closed, or at risk of closure;(3)utilized primarily for the manufacture of medium-duty passenger vehicles or other heavy-duty vehicles that emit zero greenhouse gas emissions; or(4)utilized primarily for the manufacture of ultra-efficient components.;(8)in subsection (h)—(A)in the header, by striking automobile and inserting advanced technology vehicle; and(B)in paragraph (1)(B), by striking automobiles, or components of automobiles and inserting advanced technology vehicles, or components of advanced technology vehicles;(9)by striking subsection (i) and redesignating subsection (j) as subsection (i); and(10)by adding at the end the following:(j)CoordinationIn carrying out this section, the Secretary shall coordinate with relevant vehicle, bioenergy, and hydrogen and fuel cell demonstration project activities supported by the Department.(k)OutreachIn carrying out this section, the Secretary shall—(1)provide assistance with the completion of applications for awards or loans under this section; and(2)conduct outreach, including through conferences and online programs, to disseminate information on awards and loans under this section to potential applicants.(l)ReportNot later than 2 years after the date of the enactment of this subsection, and every 3 years thereafter, the Secretary shall submit to Congress a report on the status of projects supported by a loan under this section, including—(1)a list of projects receiving a loan under this section, including the loan amount and construction status of each such project;(2)the status of each project’s loan repayment, including future repayment projections;(3)data regarding the number of direct and indirect jobs retained, restored, or created by financed projects;(4)the number of new projects projected to receive a loan under this section in the next 2 years and the aggregate loan amount;(5)evaluation of ongoing compliance with the assurances and commitments and of the predictions made by applicants pursuant to subsection (d)(2); and(6)any other metrics the Secretary finds appropriate.. IVHealth Care Infrastructure40001.Core public health infrastructure for State, local, Tribal, and territorial health departments(a)ProgramThe Secretary of Health and Human Services (in this title referred to as the Secretary), acting through the Director of the Centers for Disease Control and Prevention, shall establish a core public health infrastructure program consisting of awarding grants under subsection (b).(b)Grants(1)AwardFor the purpose of addressing core public health infrastructure needs, the Secretary—(A)shall award a grant to each State health department; and(B)may award grants on a competitive basis to State, local, Tribal, or territorial health departments.(2)AllocationOf the total amount of funds awarded as grants under this subsection for a fiscal year—(A)not less than 50 percent shall be for grants to State health departments under paragraph (1)(A); and(B)not less than 30 percent shall be for grants to State, local, Tribal, or territorial health departments under paragraph (1)(B). (c)Use of fundsA State, local, Tribal, or territorial health department receiving a grant under subsection (b) shall use the grant funds to address core public health infrastructure needs, including those identified in the accreditation process under subsection (g).(d)Formula grants to State health departmentsIn making grants under subsection (b)(1)(A), the Secretary shall award funds to each State health department in accordance with—(1)a formula based on population size, burden of preventable disease and disability, and core public health infrastructure gaps, including those identified in the accreditation process under subsection (g); and(2)application requirements established by the Secretary, including a requirement that the State health department submit a plan that demonstrates to the satisfaction of the Secretary that the State’s health department will—(A)address its highest priority core public health infrastructure needs; and(B)as appropriate, allocate funds to local health departments within the State.(e)Competitive grants to State, local, Tribal, and territorial health departmentsIn making grants under subsection (b)(1)(B), the Secretary shall give priority to applicants demonstrating core public health infrastructure needs identified in the accreditation process under subsection (g).(f)Maintenance of effortThe Secretary may award a grant to an entity under subsection (b) only if the entity demonstrates to the satisfaction of the Secretary that—(1)funds received through the grant will be expended only to supplement, and not supplant, non-Federal and Federal funds otherwise available to the entity for the purpose of addressing core public health infrastructure needs; and(2)with respect to activities for which the grant is awarded, the entity will maintain expenditures of non-Federal amounts for such activities at a level not less than the level of such expenditures maintained by the entity for the fiscal year preceding the fiscal year for which the entity receives the grant.(g)Establishment of a public health accreditation program(1)In generalThe Secretary shall—(A)develop, and periodically review and update, standards for voluntary accreditation of State, local, Tribal, and territorial health departments and public health laboratories for the purpose of advancing the quality and performance of such departments and laboratories; and(B)implement a program to accredit such health departments and laboratories in accordance with such standards.(2)Cooperative agreementThe Secretary may enter into a cooperative agreement with a private nonprofit entity to carry out paragraph (1).(h)ReportThe Secretary shall submit to the Congress an annual report on progress being made to accredit entities under subsection (g), including—(1)a strategy, including goals and objectives, for accrediting entities under subsection (g) and achieving the purpose described in subsection (g)(1)(A);(2)identification of gaps in research related to core public health infrastructure; and(3)recommendations of priority areas for such research.(i)DefinitionIn this section, the term core public health infrastructure includes—(1)workforce capacity and competency;(2)laboratory systems;(3)testing capacity, including test platforms, mobile testing units, and personnel;(4)health information, health information systems, and health information analysis;(5)disease surveillance;(6)contact tracing;(7)communications;(8)financing;(9)other relevant components of organizational capacity; and(10)other related activities.(j)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $6,000,000,000 for the period of fiscal years 2022 through 2026.40002.Core public health infrastructure and activities for CDC(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall expand and improve the core public health infrastructure and activities of the Centers for Disease Control and Prevention to address unmet and emerging public health needs.(b)ReportThe Secretary shall submit to the Congress an annual report on the activities funded through this section.(c)DefinitionIn this section, the term core public health infrastructure has the meaning given to such term in section 40001.(d)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $1,000,000,000 for the period of fiscal years 2022 through 2026.40003.Hospital infrastructure(a)In generalSection 1610(a) of the Public Health Service Act (42 U.S.C. 300r(a)) is amended—(1)in paragraph (1)(A)—(A)in clause (i), by striking or at the end;(B)in clause (ii), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(iii)increase capacity and update hospitals and other medical facilities in order to better serve communities in need.; and(2)by striking paragraph (3) and inserting the following:(3)PriorityIn awarding grants under this subsection, the Secretary shall give priority to applicants whose projects will include, by design, public health emergency preparedness or cybersecurity against cyber threats.(4)American iron and steel products(A)In generalAs a condition on receipt of a grant under this subsection for a project, an entity shall ensure that all of the iron and steel products used in the project are produced in the United States.(B)ApplicationSubparagraph (A) shall be waived in any case or category of cases in which the Secretary finds that—(i)applying subparagraph (A) would be inconsistent with the public interest;(ii)iron and steel products are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or(iii)inclusion of iron and steel products produced in the United States will increase the cost of the overall project by more than 25 percent.(C)WaiverIf the Secretary receives a request for a waiver under this paragraph, the Secretary shall make available to the public, on an informal basis, a copy of the request and information available to the Secretary concerning the request, and shall allow for informal public input on the request for at least 15 days prior to making a finding based on the request. The Secretary shall make the request and accompanying information available by electronic means, including on the official public internet site of the Department of Health and Human Services.(D)International agreementsThis paragraph shall be applied in a manner consistent with United States obligations under international agreements.(E)Management and oversightThe Secretary may retain up to 0.25 percent of the funds appropriated for this subsection for management and oversight of the requirements of this paragraph.(F)Effective dateThis paragraph does not apply with respect to a project if a State agency approves the engineering plans and specifications for the project, in that agency’s capacity to approve such plans and specifications prior to a project requesting bids, prior to the date of enactment of this paragraph.(5)Authorization of appropriationsTo carry out this subsection, there is authorized to be appropriated $2,000,000,000 for each of fiscal years 2022 through 2026..(b)Technical updateSection 1610(b) of the Public Health Service Act (42 U.S.C. 300r(b)) is amended by striking paragraph (3).40004.Pilot program to improve laboratory infrastructure(a)In generalThe Secretary shall award grants to States and political subdivisions of States to support the improvement, renovation, or modernization of infrastructure at clinical laboratories (as defined in section 353 of the Public Health Service Act (42 U.S.C. 263a)) that will help to improve SARS–CoV–2 and COVID–19 testing and response activities, including the expansion and enhancement of testing capacity at such laboratories.(b)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $4,500,000,000 for the period of fiscal years 2022 through 2026.40005.21st century Indian health program hospitals and outpatient health care facilitiesThe Indian Health Care Improvement Act is amended by inserting after section 301 of such Act (25 U.S.C. 1631) the following:301A.Additional funding for planning, design, construction, modernization, and renovation of hospitals and outpatient health care facilities(a)Additional fundingFor the purpose described in subsection (b), in addition to any other funds available for such purpose, there is authorized to be appropriated $5,000,000,000 for the period of fiscal years 2022 through 2026.(b)PurposeThe purpose described in this subsection is the planning, design, construction, modernization, and renovation of hospitals and outpatient health care facilities that are funded, in whole or part, by the Service through, or provided for in, a contract or compact with the Service under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.), including to address COVID–19 and other subsequent public health crises..40006.Pilot program to improve community-based care infrastructure(a)In generalThe Secretary may award grants to qualified teaching health centers (as defined in section 340H of the Public Health Service Act (42 U.S.C. 256h)) and behavioral health care centers (as defined by the Secretary, to include both substance abuse and mental health care facilities) to support the improvement, renovation, or modernization of infrastructure at such centers, including to address COVID–19 and other subsequent public health crises.(b)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $500,000,000 for the period of fiscal years 2022 through 2026.40007.Community Health Center Capital Project FundingSection 10503 of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2) is amended by striking subsection (c) and inserting the following:(c)Capital projects(1)In generalThere is authorized to be appropriated to the CHC Fund to be transferred to the Secretary of Health and Human Services for capital projects of the community health center program under section 330 of the Public Health Service Act, $10,000,000,000 for the period of fiscal years 2022 through 2026. (2)Expedited awardsThe Secretary of Health and Human Services shall take such steps as may be necessary to expedite the award of grants for capital projects pursuant to paragraph (1) and ensure that some such awards are made during fiscal year 2022..40008.Energy efficiency(a)In generalAs a condition on receipt of a grant for a project under section 40004 or 40006, or under section 1610(a) of the Public Health Service Act, as amended by section 40003, section 301A of the Indian Health Care Improvement Act, as added by section 40005, or section 10503(c) of the Patient Protection and Affordable Care Act, as amended by section 40007, a grant recipient shall ensure that the project increases—(1)energy efficiency;(2)energy resilience; or(3)the use of renewable energy.(b)ApplicationSubsection (a) shall be waived in any case or category of cases in which the Secretary finds that applying subsection (a)—(1)would be inconsistent with the public interest; or(2)will increase the cost of the overall project by more than 25 percent.(c)WaiverIf the Secretary receives a request for a waiver under this section, the Secretary shall make available to the public, on an informal basis, a copy of the request and information available to the Secretary concerning the request, and shall allow for informal public input on the request for at least 15 days prior to making a finding based on the request. The Secretary shall make the request and accompanying information available by electronic means, including on the official public internet site of the Department of Health and Human Services. (d)Management and oversightThe Secretary may retain up to 0.25 percent of the funds appropriated for this the provisions of law referred to in subsection (a) for management and oversight of the requirements of this section.(e)Effective dateThis section does not apply with respect to a project if a State agency approves the engineering plans and specifications for the project, in that agency’s capacity to approve such plans and specifications prior to a project requesting bids, prior to the date of enactment of this section.VBrownfields Redevelopment50001.Authorization of appropriationsSection 104(k)(13) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)(13)) is amended to read as follows:(13)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection—(A)$350,000,000 for fiscal year 2022;(B)$400,000,000 for fiscal year 2023;(C)$450,000,000 for fiscal year 2024;(D)$500,000,000 for fiscal year 2025; and(E)$550,000,000 for fiscal year 2026..50002.State response programsSection 128(a)(3) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9628(a)(3)) is amended to read as follows:(3)FundingThere is authorized to be appropriated to carry out this subsection—(A)$70,000,000 for fiscal year 2022;(B)$80,000,000 for fiscal year 2023;(C)$90,000,000 for fiscal year 2024;(D)$100,000,000 for fiscal year 2025; and(E)$110,000,000 for fiscal year 2026..